Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of March 15, 2005

 

by and among

 

VEECO INSTRUMENTS INC.

 

and

 

HSBC BANK USA, NATIONAL ASSOCIATION

as Administrative Agent,

 

and

 

THE LENDERS PARTY HERETO

 

 

Lead Arranger:

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.

Definitions

 

SECTION 1.02. [a05-7297_2ex10d1.htm#Section1_02__051757]

Terms Generally [a05-7297_2ex10d1.htm#Section1_02__051757]

 

SECTION 1.03. [a05-7297_2ex10d1.htm#Section1_03__051811]

Currency Equivalents Generally [a05-7297_2ex10d1.htm#Section1_03__051811]

 

 

 

 

ARTICLE II LOANS [a05-7297_2ex10d1.htm#ArticleiiLoans_051816]

 

SECTION 2.01. [a05-7297_2ex10d1.htm#Section2_01__051820]

Revolving Credit Loans [a05-7297_2ex10d1.htm#Section2_01__051820]

 

SECTION 2.02. [a05-7297_2ex10d1.htm#Section2_02__051833]

Revolving Credit Note [a05-7297_2ex10d1.htm#Section2_02__051833]

 

SECTION 2.03. [a05-7297_2ex10d1.htm#Section2_03__051836]

Letters of Credit. [a05-7297_2ex10d1.htm#Section2_03__051836]

 

SECTION 2.04. [a05-7297_2ex10d1.htm#Section2_04__051845]

Swingline Loans [a05-7297_2ex10d1.htm#Section2_04__051845]

 

 

 

 

ARTICLE III PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT; FEES AND PAYMENTS
[a05-7297_2ex10d1.htm#ArticleiiiProvisionsRelatingToAll_051855]

 

SECTION 3.01. [a05-7297_2ex10d1.htm#Section3_01__051901]

Interest Rate; Continuation and Conversion of Loans
[a05-7297_2ex10d1.htm#Section3_01__051901]

 

SECTION 3.02. [a05-7297_2ex10d1.htm#Section3_02__051911]

Use of Proceeds. [a05-7297_2ex10d1.htm#Section3_02__051911]

 

SECTION 3.03. [a05-7297_2ex10d1.htm#Section3_03__051914]

Prepayments [a05-7297_2ex10d1.htm#Section3_03__051914]

 

SECTION 3.04. [a05-7297_2ex10d1.htm#Section3_04__051920]

Fees. [a05-7297_2ex10d1.htm#Section3_04__051920]

 

SECTION 3.05. [a05-7297_2ex10d1.htm#Section3_05__051923]

Inability to Determine Interest Rate. [a05-7297_2ex10d1.htm#Section3_05__051923]

 

SECTION 3.06. [a05-7297_2ex10d1.htm#Section3_06__051927]

Illegality. [a05-7297_2ex10d1.htm#Section3_06__051927]

 

SECTION 3.07. [a05-7297_2ex10d1.htm#Section3_07__051931]

Increased Costs [a05-7297_2ex10d1.htm#Section3_07__051931]

 

SECTION 3.08. [a05-7297_2ex10d1.htm#Section3_08__051934]

Indemnity. [a05-7297_2ex10d1.htm#Section3_08__051934]

 

SECTION 3.09. [a05-7297_2ex10d1.htm#Section3_09__051937]

Mitigation, Obligations; Replacement of Lenders.
[a05-7297_2ex10d1.htm#Section3_09__051937]

 

SECTION 3.10. [a05-7297_2ex10d1.htm#Section3_10__051952]

Taxes [a05-7297_2ex10d1.htm#Section3_10__051952]

 

SECTION 3.11. [a05-7297_2ex10d1.htm#Section3_11__051958]

Pro Rata Treatment and Payments [a05-7297_2ex10d1.htm#Section3_11__051958]

 

SECTION 3.12. [a05-7297_2ex10d1.htm#Section3_12__052002]

Funding and Disbursement of Loans [a05-7297_2ex10d1.htm#Section3_12__052002]

 

SECTION 3.13. [a05-7297_2ex10d1.htm#Section3_13__052546]

Judgment Currency. [a05-7297_2ex10d1.htm#Section3_13__052546]

 

SECTION 3.14. [a05-7297_2ex10d1.htm#Section3_14__052549]

Foreign Exchange Indemnity. [a05-7297_2ex10d1.htm#Section3_14__052549]

 

SECTION 3.15. [a05-7297_2ex10d1.htm#Section3_15__052552]

Further Modifications. [a05-7297_2ex10d1.htm#Section3_15__052552]

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES
[a05-7297_2ex10d1.htm#ArticleivRepresentationsAndWarran_052556]

 

 

i

--------------------------------------------------------------------------------


 

SECTION 4.01. [a05-7297_2ex10d1.htm#Section4_01_072547]

Organization, Powers. [a05-7297_2ex10d1.htm#Section4_01_072547]

 

SECTION 4.02. [a05-7297_2ex10d1.htm#Section4_02__055213]

Authorization of Borrowing, Enforceable Obligations
[a05-7297_2ex10d1.htm#Section4_02__055213]

 

SECTION 4.03. [a05-7297_2ex10d1.htm#Section4_03__055224]

Financial Condition. [a05-7297_2ex10d1.htm#Section4_03__055224]

 

SECTION 4.04. [a05-7297_2ex10d1.htm#Section4_04__055228]

Taxes. [a05-7297_2ex10d1.htm#Section4_04__055228]

 

SECTION 4.05. [a05-7297_2ex10d1.htm#Section4_05__055230]

Title to Properties [a05-7297_2ex10d1.htm#Section4_05__055230]

 

SECTION 4.06. [a05-7297_2ex10d1.htm#Section4_06__055234]

Litigation [a05-7297_2ex10d1.htm#Section4_06__055234]

 

SECTION 4.07. [a05-7297_2ex10d1.htm#Section4_07__055236]

Agreements. [a05-7297_2ex10d1.htm#Section4_07__055236]

 

SECTION 4.08. [a05-7297_2ex10d1.htm#Section4_08__055238]

Compliance with ERISA. [a05-7297_2ex10d1.htm#Section4_08__055238]

 

SECTION 4.09. [a05-7297_2ex10d1.htm#Section4_09__055240]

Federal Reserve Regulations; Use of Proceeds.
[a05-7297_2ex10d1.htm#Section4_09__055240]

 

SECTION 4.10. [a05-7297_2ex10d1.htm#Section4_10__053306]

Approval [a05-7297_2ex10d1.htm#Section4_10__053306]

 

SECTION 4.11. [a05-7297_2ex10d1.htm#Section4_11__053302]

Subsidiaries and Affiliates. [a05-7297_2ex10d1.htm#Section4_11__053302]

 

SECTION 4.12. [a05-7297_2ex10d1.htm#Section4_12__053259]

Hazardous Materials [a05-7297_2ex10d1.htm#Section4_12__053259]

 

SECTION 4.13. [a05-7297_2ex10d1.htm#Section4_13__053326]

Investment Company Act [a05-7297_2ex10d1.htm#Section4_13__053326]

 

SECTION 4.14. [a05-7297_2ex10d1.htm#Section4_14__053346]

No Default [a05-7297_2ex10d1.htm#Section4_14__053346]

 

SECTION 4.15. [a05-7297_2ex10d1.htm#Section4_15__053356]

Credit Arrangements. [a05-7297_2ex10d1.htm#Section4_15__053356]

 

SECTION 4.16. [a05-7297_2ex10d1.htm#Section4_16__053418]

Permits and Licenses. [a05-7297_2ex10d1.htm#Section4_16__053418]

 

SECTION 4.17. [a05-7297_2ex10d1.htm#Section4_17__053425]

Compliance with Law. [a05-7297_2ex10d1.htm#Section4_17__053425]

 

SECTION 4.18. [a05-7297_2ex10d1.htm#Section4_18__055254]

Disclosure. [a05-7297_2ex10d1.htm#Section4_18__055254]

 

SECTION 4.19. [a05-7297_2ex10d1.htm#Section4_19__055256]

Labor Disputes and Acts of God. [a05-7297_2ex10d1.htm#Section4_19__055256]

 

SECTION 4.20. [a05-7297_2ex10d1.htm#Section4_20__053503]

Pledge Agreements. [a05-7297_2ex10d1.htm#Section4_20__053503]

 

 

 

 

ARTICLE V CONDITIONS OF LENDING
[a05-7297_2ex10d1.htm#ArticlevConditionsOfLending_053511]

 

SECTION 5.01. [a05-7297_2ex10d1.htm#Section5_01__053521]

Conditions to Initial Extension of Credit
[a05-7297_2ex10d1.htm#Section5_01__053521]

 

SECTION 5.02. [a05-7297_2ex10d1.htm#Section5_02__053627]

Conditions to Extensions of Credit [a05-7297_2ex10d1.htm#Section5_02__053627]

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS
[a05-7297_2ex10d1.htm#ArticleviAffirmativeCovenants_053710]

 

SECTION 6.01. [a05-7297_2ex10d1.htm#Section6_01__053720]

Existence, Properties, Insurance [a05-7297_2ex10d1.htm#Section6_01__053720]

 

SECTION 6.02. [a05-7297_2ex10d1.htm#Section6_02__053740]

Payment of Indebtedness and Taxes. [a05-7297_2ex10d1.htm#Section6_02__053740]

 

SECTION 6.03. [a05-7297_2ex10d1.htm#Section6_03__053749]

Financial Statements, Reports, etc. [a05-7297_2ex10d1.htm#Section6_03__053749]

 

SECTION 6.04. [a05-7297_2ex10d1.htm#Section6_04_053921]

Books and Records; Access to Premises [a05-7297_2ex10d1.htm#Section6_04_053921]

 

SECTION 6.05. [a05-7297_2ex10d1.htm#Section6_05__054000]

Notice of Adverse Change [a05-7297_2ex10d1.htm#Section6_05__054000]

 

SECTION 6.06. [a05-7297_2ex10d1.htm#Section6_06__054010]

Notice of Default [a05-7297_2ex10d1.htm#Section6_06__054010]

 

SECTION 6.07. [a05-7297_2ex10d1.htm#Section6_07__054025]

Notice of Litigation and Investigations
[a05-7297_2ex10d1.htm#Section6_07__054025]

 

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.08. [a05-7297_2ex10d1.htm#Section6_08__054036]

Notice of Default in Other Agreements.
[a05-7297_2ex10d1.htm#Section6_08__054036]

 

SECTION 6.09. [a05-7297_2ex10d1.htm#Section6_09__054053]

Notice of ERISA Event [a05-7297_2ex10d1.htm#Section6_09__054053]

 

SECTION 6.10. [a05-7297_2ex10d1.htm#Section6_10__054143]

Notice of Environmental Law Violations.
[a05-7297_2ex10d1.htm#Section6_10__054143]

 

SECTION 6.11. [a05-7297_2ex10d1.htm#Section6_11__054155]

Compliance with Applicable Laws [a05-7297_2ex10d1.htm#Section6_11__054155]

 

SECTION 6.12. [a05-7297_2ex10d1.htm#Section6_12__054210]

Additional Subsidiaries. [a05-7297_2ex10d1.htm#Section6_12__054210]

 

SECTION 6.13. [a05-7297_2ex10d1.htm#Section6_13__054251]

Environmental Laws. [a05-7297_2ex10d1.htm#Section6_13__054251]

 

SECTION 6.14. [a05-7297_2ex10d1.htm#Section6_14__054300]

Non-Material Subsidiaries. [a05-7297_2ex10d1.htm#Section6_14__054300]

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS
[a05-7297_2ex10d1.htm#ArticleviiNegativeCovenants_054306]

 

SECTION 7.01. [a05-7297_2ex10d1.htm#Section7_01__054324]

Indebtedness [a05-7297_2ex10d1.htm#Section7_01__054324]

 

SECTION 7.02. [a05-7297_2ex10d1.htm#Section7_02__054449]

Liens [a05-7297_2ex10d1.htm#Section7_02__054449]

 

SECTION 7.03. [a05-7297_2ex10d1.htm#Section7_03__054536]

Guaranties [a05-7297_2ex10d1.htm#Section7_03__054536]

 

SECTION 7.04. [a05-7297_2ex10d1.htm#Section7_04__054614]

Sale of Assets. [a05-7297_2ex10d1.htm#Section7_04__054614]

 

SECTION 7.05. [a05-7297_2ex10d1.htm#Section7_05__054626]

Sales of Receivables. [a05-7297_2ex10d1.htm#Section7_05__054626]

 

SECTION 7.06. [a05-7297_2ex10d1.htm#Section7_06__054633]

Loans and Investments. [a05-7297_2ex10d1.htm#Section7_06__054633]

 

SECTION 7.07. [a05-7297_2ex10d1.htm#Section7_07__054641]

Nature of Business. [a05-7297_2ex10d1.htm#Section7_07__054641]

 

SECTION 7.08. [a05-7297_2ex10d1.htm#Section7_08__054708]

Sale and Leaseback. [a05-7297_2ex10d1.htm#Section7_08__054708]

 

SECTION 7.09. [a05-7297_2ex10d1.htm#Section7_09__054719]

Federal Reserve Regulations [a05-7297_2ex10d1.htm#Section7_09__054719]

 

SECTION 7.10. [a05-7297_2ex10d1.htm#Section7_10__054732]

Accounting Policies and Procedures [a05-7297_2ex10d1.htm#Section7_10__054732]

 

SECTION 7.11. [a05-7297_2ex10d1.htm#Section7_11__054743]

Hazardous Materials [a05-7297_2ex10d1.htm#Section7_11__054743]

 

SECTION 7.12. [a05-7297_2ex10d1.htm#Section7_12__054756]

Limitations on Fundamental Changes, Limitations on Consideration; Amendments of
Organizational Documents. [a05-7297_2ex10d1.htm#Section7_12__054756]

 

SECTION 7.13. [a05-7297_2ex10d1.htm#Section7_13__054827]

Financial Condition Covenants. [a05-7297_2ex10d1.htm#Section7_13__054827]

 

SECTION 7.14. [a05-7297_2ex10d1.htm#Section7_14__054856]

Subordinated Debt. [a05-7297_2ex10d1.htm#Section7_14__054856]

 

SECTION 7.15. [a05-7297_2ex10d1.htm#Section7_15__054913]

Dividends [a05-7297_2ex10d1.htm#Section7_15__054913]

 

SECTION 7.16. [a05-7297_2ex10d1.htm#Section7_16__054925]

Transactions with Affiliates [a05-7297_2ex10d1.htm#Section7_16__054925]

 

SECTION 7.17. [a05-7297_2ex10d1.htm#Section7_17__055005]

Negative Pledge [a05-7297_2ex10d1.htm#Section7_17__055005]

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT
[a05-7297_2ex10d1.htm#ArticleviiiEventsOfDefault_055021]

 

SECTION 8.01. [a05-7297_2ex10d1.htm#Section8_01__055033]

Events of Default [a05-7297_2ex10d1.htm#Section8_01__055033]

 

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT
[a05-7297_2ex10d1.htm#ArticleixTheAdministrativeAgent_060559]

 

SECTION 9.01. [a05-7297_2ex10d1.htm#Section9_01__060611]

Appointment, Powers and Immunities [a05-7297_2ex10d1.htm#Section9_01__060611]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 9.02. [a05-7297_2ex10d1.htm#Section9_02__060653]

Reliance by Administrative Agent. [a05-7297_2ex10d1.htm#Section9_02__060653]

 

SECTION 9.03. [a05-7297_2ex10d1.htm#Section9_03__060711]

Events of Default [a05-7297_2ex10d1.htm#Section9_03__060711]

 

SECTION 9.04. [a05-7297_2ex10d1.htm#Section9_04__060722]

Rights as a Lender [a05-7297_2ex10d1.htm#Section9_04__060722]

 

SECTION 9.05. [a05-7297_2ex10d1.htm#Section9_05__060733]

Indemnification [a05-7297_2ex10d1.htm#Section9_05__060733]

 

SECTION 9.06. [a05-7297_2ex10d1.htm#Section9_06__060811]

Non-Reliance on Administrative Agent and Other Lenders
[a05-7297_2ex10d1.htm#Section9_06__060811]

 

SECTION 9.07. [a05-7297_2ex10d1.htm#Section9_07__060822]

Failure to Act [a05-7297_2ex10d1.htm#Section9_07__060822]

 

SECTION 9.08. [a05-7297_2ex10d1.htm#Section9_08__060849]

Resignation of the Administrative Agent
[a05-7297_2ex10d1.htm#Section9_08__060849]

 

SECTION 9.09. [a05-7297_2ex10d1.htm#Section9_09__060931]

Sharing of Collateral and Payments [a05-7297_2ex10d1.htm#Section9_09__060931]

 

 

 

 

ARTICLE X MISCELLANEOUS [a05-7297_2ex10d1.htm#ArticlexMiscellaneous_060934]

 

SECTION 10.01. [a05-7297_2ex10d1.htm#Section10_01__060947]

Notices [a05-7297_2ex10d1.htm#Section10_01__060947]

 

SECTION 10.02. [a05-7297_2ex10d1.htm#Section10_02__061122]

Effectiveness; Survival; Integration [a05-7297_2ex10d1.htm#Section10_02__061122]

 

SECTION 10.03. [a05-7297_2ex10d1.htm#Section10_03_072641]

Expenses [a05-7297_2ex10d1.htm#Section10_03_072641]

 

SECTION 10.04. [a05-7297_2ex10d1.htm#Section10_04__061219]

Amendments and Waivers [a05-7297_2ex10d1.htm#Section10_04__061219]

 

SECTION 10.05. [a05-7297_2ex10d1.htm#Section10_05__061252]

Successors and Assigns; Participations
[a05-7297_2ex10d1.htm#Section10_05__061252]

 

SECTION 10.06. [a05-7297_2ex10d1.htm#Section10_06__061445]

No Waiver; Cumulative Remedies [a05-7297_2ex10d1.htm#Section10_06__061445]

 

SECTION 10.07. [a05-7297_2ex10d1.htm#Section10_07__061520]

APPLICABLE LAW [a05-7297_2ex10d1.htm#Section10_07__061520]

 

SECTION 10.08. [a05-7297_2ex10d1.htm#Section10_08__061541]

SUBMISSION TO JURISDICTION [a05-7297_2ex10d1.htm#Section10_08__061541]

 

SECTION 10.09. [a05-7297_2ex10d1.htm#Section10_09__061622]

Severability [a05-7297_2ex10d1.htm#Section10_09__061622]

 

SECTION 10.10. [a05-7297_2ex10d1.htm#Section10_10__061643]

Right of Setoff [a05-7297_2ex10d1.htm#Section10_10__061643]

 

SECTION 10.11. [a05-7297_2ex10d1.htm#Section10_11__061729]

Confidentiality [a05-7297_2ex10d1.htm#Section10_11__061729]

 

SECTION 10.12. [a05-7297_2ex10d1.htm#Section10_12__061740]

Headings [a05-7297_2ex10d1.htm#Section10_12__061740]

 

SECTION 10.13. [a05-7297_2ex10d1.htm#Section10_13__061802]

Construction [a05-7297_2ex10d1.htm#Section10_13__061802]

 

SECTION 10.14. [a05-7297_2ex10d1.htm#Section10_14__061812]

Counterparts [a05-7297_2ex10d1.htm#Section10_14__061812]

 

SECTION 10.15. [a05-7297_2ex10d1.htm#Section10_15__061835]

Special Provisions with Respect to Subordinated Notes
[a05-7297_2ex10d1.htm#Section10_15__061835]

 

SECTION 10.16. [a05-7297_2ex10d1.htm#Section10_16__061850]

US Patriot Act [a05-7297_2ex10d1.htm#Section10_16__061850]

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

 

 

 

Schedule 1.01(a)

 

-

 

Guarantors

Schedule 1.01(b)

 

-

 

Existing Mortgage Debt

Schedule 4.06

 

-

 

Litigation

Schedule 4.11

 

-

 

Subsidiaries and Affiliates

Schedule 4.15

 

-

 

Credit Arrangements

Schedule 5.01(j)

 

-

 

Adverse Changes

Schedule 6.01

 

-

 

Exceptions to Existence

Schedule 7.01

 

-

 

Permitted Indebtedness (existing after closing)

Schedule 7.02

 

-

 

Existing Liens

Schedule 7.03

 

-

 

Existing Guarantees

Schedule 7.12

 

-

 

Permitted Acquisitions

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

-

 

Form of Revolving Credit Note

Exhibit B

 

-

 

Form of Swingline Note

Exhibit C

 

-

 

Form of Guaranty

Exhibit D

 

-

 

Form of Security Agreement

Exhibit E-1

 

-

 

Form of Company Pledge Agreement

Exhibit E-2

 

-

 

Form of Guarantor Pledge Agreement

Exhibit F

 

-

 

Form of Assignment and Acceptance Agreement

Exhibit G

 

-

 

Form of Opinion of Counsel

Exhibit H

 

-

 

Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of March 15, 2005, by and among VEECO INSTRUMENTS
INC., a Delaware corporation (the “Company”), the LENDERS which from time to
time are parties to this Agreement (individually, a “Lender” and, collectively,
the “Lenders”) and HSBC BANK USA, NATIONAL ASSOCIATION, a national banking
association organized under the laws of the United States of America, as
Administrative Agent (the “Administrative Agent”).

 

RECITALS

 

The Company has requested the Lenders to extend credit from time to time and the
Lenders are willing to extend such credit to the Company, subject to the terms
and conditions hereinafter set forth.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.            Definitions.  As used herein, the following terms shall
have the following meanings:

 

“Additional Lender” shall mean any financial institution which becomes a Lender
hereunder pursuant to Section 10.05(c) hereof.

 

“Administrative Agent” or “Agent” shall mean HSBC Bank USA, National Association
in its capacity as Administrative Agent for the Lenders under this Agreement or
its successor Administrative Agent permitted pursuant to Section 9.08 hereof.

 

“Affiliate” shall mean, with respect to a specified Person, another Person
which, directly or indirectly, controls or is controlled by or is under common
control with such specified Person.  For the purpose of this definition,
“control” of a Person shall mean the power, direct or indirect,  to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise; provided that, in
any event, any Person who owns directly or indirectly 25% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 25% or more of the partnership or other
ownership interests of any Person (other than as a limited partner of such other
Person) will be deemed to control such corporation or other Person.

 

“Aggregate Letters of Credit Outstandings” shall mean, on the  date of
determination, the sum of (a) the aggregate maximum stated amount at such time
which is available or available in the future to be drawn under all outstanding
Letters of Credit and (b) the aggregate amount of all payments on account of
drawings under Letters of Credit made by the Issuing Lender on behalf of the
Lenders under any Letter of Credit that has not been reimbursed by the Company.

 

“Aggregate Outstandings” shall mean, on the date of determination, the sum of
(a) the Aggregate Letters of Credit Outstandings at such time, (b) the aggregate
outstanding principal amount of all Revolving Credit Loans at such time, and
(c) the aggregate outstanding principal amount of all Swingline Loans at such
time.

 

“Agreement” shall mean this Credit Agreement, dated as of March 15, 2005, as it
may hereafter

 

H-1

--------------------------------------------------------------------------------


 

be amended, restated, supplemented or otherwise modified from time to time.

 

“Applicable Currency” shall mean, as to any particular payment or Loan, Dollars
or the other Approved Currency in which it is denominated or is payable.

 

“Applicable Currency Equivalent” shall mean, with respect to an amount
denominated in Dollars which is to be converted to any other Applicable
Currency, the amount of such Applicable Currency required to purchase such
amount of Dollars at the Relevant Exchange Rate.

 

“Applicable Offshore Time” shall mean, with respect to borrowings and payments
in Approved Currencies other than Dollars, the local times in the country of
settlement for such Approved Currencies as specified from time to time by the
Administrative Agent to the parties hereto.

 

“Applicable Rate” shall mean (a) with respect to each Eurocurrency Loan, the
percentage set forth below under the heading “Eurocurrency Margin” opposite the
applicable ratio of Consolidated Senior Funded Debt to Consolidated EBITA (the
“Applicable Ratio”), (b) with respect to each Prime Rate Loan, the percentage
set forth below under the heading “Prime Rate Margin” opposite the Applicable
Ratio and (c) with respect to the Commitment Fee payable pursuant to
Section 3.04(a) of this Agreement, the percentage set forth below under the
heading “Commitment Fee Rate” opposite the Applicable Ratio:

 

Consolidated Senior Funded
Debt to Consolidated EBITA

 

Eurocurrency Margin
(360 day basis)

 

Prime Rate Margin
(360 day basis)

 

Commitment
Fee Rate

 

Less than 2.00:1:00

 

1.50

%

-0-

%

0.30

%

Greater than or equal to 2.00:1.00

 

2.00

%

0.25

%

0.375

%

 

Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on March 30, 2006, (a) the Applicable Rate with respect to each
Eurocurrency Loan shall be 2.00% per annum, (b) the Applicable Rate with respect
to each Prime Rate Loan shall be 0.25% per annum and (c) the Applicable Rate
with respect to the Commitment Fee payable pursuant to Section 3.04(a) hereof
shall be .375% per annum. The Applicable Rate will be set or reset quarterly
with respect to each Loan and the Commitment Fee on the first Business Day of
the fiscal quarter of the Company that commences after the date on which the
financial statements referred to in Section 6.03(a) or Section 6.03(b) hereof
(i.e., the Applicable Rate to be set on April 1, 2006 shall be determined based
upon the financial statements of the Company for the fiscal year ended
December 31, 2005), as the case may be, are required to be delivered to the
Administrative Agent, and shall (a) apply to all Eurocurrency Loans and Prime
Rate Loans outstanding on such date or to be made on or after such date and
(b) be used to calculate the Commitment Fee as described in
Section 3.04(a) hereof on or after such date, and, in the case of each of
(a) and (b), until, but not including, the next date on which the Applicable
Rate is reset in accordance with the provisions hereof; provided, however, that
(A) if any financial statements are not received by the Administrative Agent
within the time period relating to such financial statements as provided in
Section 6.03(a) or Section 6.03(b) hereof, as the case may be, the Applicable
Rate used to calculate the Commitment Fee as described in Section 3.04(a) hereof
and the Applicable Rate with respect to all Eurocurrency Loans and Prime Rate
Loans outstanding on such date or to be made on or after the date the Applicable
Rate should have been reset in accordance with the foregoing provisions (i.e.,
assuming timely delivery of the requisite financial statements), until the day
which is the first Business Day of the fiscal quarter of the Company which
commences following the receipt by the Administrative Agent of such

 

H-2

--------------------------------------------------------------------------------


 

financial statements, will be set based on an Applicable Ratio of equal to or
greater than 2.00:1.00 and (B) if Consolidated EBITA at the end of any fiscal
quarter, with respect to the four fiscal quarters then ending, is less than
$25,000,000, the Applicable Rate used to calculate the Commitment Fee as
described in Section 3.04(a) hereof, and with respect to all Eurocurrency Loans
and Prime Rate Loans outstanding on such date or to be made on or after such
date will be set based on an Applicable Ratio of equal to or greater than
2.00:1.00 which Applicable Rate shall remain in effect until the day which is
the first Business Day of the fiscal quarter of the Company which commences
following the receipt by the Administrative Agent of financial statements
indicating that Consolidated EBITA, with respect to the four fiscal quarter then
ending, is greater than or equal to $25,000,000; and further provided, however,
that the Administrative Agent and the Lenders shall not in any way be deemed to
have waived any Event of Default or any of their remedies hereunder (including,
without limitation, remedies provided in Article VIII hereof) in connection with
the provisions of the foregoing proviso. During the occurrence and continuance
of an Event of Default, no downward adjustment, and only upward adjustments,
shall be made to the Applicable Rate.

 

“Approved Currencies” shall mean Dollars, British pounds sterling, Japanese yen,
and the Euro, and, with the consent of each of the Lenders, any other currencies
which are freely transferable and convertible into Dollars and in which dealings
in deposits are carried out in the London interbank market.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement entered into by a Lender and an assignee and accepted by the
Administrative Agent and, so long as no Event of Default shall have occurred and
be continuing, the Company (such consent not to be unreasonably withheld or
delayed), in the form attached hereto as Exhibit F or any other form approved by
the Administrative Agent.

 

“Auditor” shall have the meaning specified in Section 6.03(a) hereof.

 

“Borrowing Date” shall mean, with respect to any Loan or Letter of Credit, the
date specified in any notice given pursuant to Section 2.01(b) and
Section 2.03(a) hereof on which such Loan or Letter of Credit is requested by
the Company.

 

“Business Day” shall mean any day not a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close, and

 

(a)                                  if the applicable Business Day relates to
any Eurocurrency Loan denominated in Dollars, means such a day on which dealings
are carried on in the applicable offshore Dollar interbank market;

 

(b)                                 if the applicable Business Day relates to an
Obligation denominated in the Euro, any such day which is (i) for payments or
purchases of the Euro, a TARGET Business Day, and (ii) for all other purposes,
including the giving and receiving of notices hereunder, a TARGET Business Day
on which banks are generally open for business in London, Frankfurt and in any
other principal financial center as the Administrative Agent may from time to
time determine for this purpose; and

 

(c)                                  if the applicable Business Day relates to
an Obligation denominated in any other Applicable Currency other than Dollars, a
day on which commercial banks are open for foreign exchange business in London,
England, and on which dealings in the relevant Applicable Currency are carried
on in the applicable offshore foreign exchange interbank market in which
disbursements of or payment in such Applicable Currency will be made or received
hereunder.

 

H-3

--------------------------------------------------------------------------------


 

A “TARGET Business Day” is a day when TARGET (Trans-European Automated Real-time
Gross settlement Express Transfer system), or any successor thereto, is
scheduled to be open for business.

 

“Capital Lease” shall mean, with respect to any Person, as of the date of
determination, any lease the obligations of which are required to be capitalized
on a balance sheet of such Person in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.

 

“Cash Collateral” shall mean a deposit by the Company made in immediately
available funds to a cash collateral account at the Administrative Agent and the
taking of all action required to provide the Administrative Agent, for the
ratable benefit of the Lenders, a first priority perfected security interest in
such deposit.

 

“Change of Control” shall mean any event or condition which results in any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended), other than a Person or group that
is actively involved in the day to day management of the Company on the Closing
Date, (i) having acquired beneficial ownership (within the meaning of Rule 13d-3
of the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended), directly or indirectly, of securities of the Company (or
other securities convertible into such securities) representing 40% or more of
the combined voting power of all securities of the Company entitled to vote in
the election of directors of the Company; or (ii) obtaining the power (whether
or not exercised) to elect a majority of the Company’s directors.

 

“Chief Financial Officer” shall mean the Chief Financial Officer of the Company
or, in the event no such officership exists, the principal financial officer or
principal accounting officer of the Company.

 

“Closing Date” shall mean March 15, 2005.

 

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
promulgated thereunder, each as amended from time to time.

 

“Commercial Letter of Credit” shall mean any sight letter of credit issued for
the account of a Person for the purpose of providing the primary payment
mechanism in connection with the purchase of materials, goods, or services by
such Person.

 

“Commitment Fee” shall have the meaning specified in Section 3.04(a) hereof.

 

“Commitment Proportion” shall mean, with respect to each Lender at the time of
determination, the ratio, expressed as a percentage, which (a) such Lender’s
Revolving Credit Commitments bear to the Total Commitment or (b) if the
Revolving Credit Commitments have expired or have been terminated, the principal
balance of the Revolving Credit Loans held by such Lender at such time bear to
the principal balance of the Revolving Credit Loans outstanding at such time.

 

“Commitments” shall mean, collectively, the Revolving Credit Commitments and the
Swingline Commitments.

 

“Company” shall have the meaning set forth in the preamble hereto.

 

H-4

--------------------------------------------------------------------------------


 

“Consolidated Capital Expenditures” shall mean, for any period, to the extent
capitalized, the sum of all expenditures by the Company and its Subsidiaries on
a consolidated basis, in respect of the purchase or acquisition of any fixed or
capital assets, including, without limitation, obligations under Capital Leases,
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.

 

“Consolidated Current Liabilities” shall mean, on the date of determination, all
liabilities of the Company and its Subsidiaries, which would be classified as
current liabilities on a consolidated balance sheet of the Company and its
Subsidiaries, as determined in accordance with Generally Accepted Accounting
Principles applied on a consistent basis, provided that there shall be excluded
from the calculation of current liabilities, 80% of “Deferred Gross Profit
arising from SAB 101” as reflected on the most recent consolidated balance sheet
of the Company and its Subsidiaries delivered to the Lenders pursuant to the
terms of this Agreement.

 

“Consolidated EBITA” shall mean, for the Company and its Subsidiaries for any
period, Consolidated EBITDA for such period minus depreciation expenses for such
period, determined in accordance with Generally Accepted Accounting Principles
applied on a consistent basis.  All of the foregoing categories shall be
calculated with respect to the Company and its Subsidiaries on a consolidated
basis and shall be calculated (without duplication) over the four fiscal
quarters ending on or most recently ended prior to the date of calculation
thereof.  Notwithstanding anything to the contrary herein, for purposes of
determining compliance with the financial covenants set forth herein and in
determining whether an acquisition shall be a Permitted Acquisition only, but
not for purposes of calculating the Applicable Rate, Consolidated EBITA shall
include the EBITA of any entity acquired in a Permitted Acquisition, which shall
be calculated on a pro forma basis with respect to periods prior to consummation
of such Permitted Acquisition.

 

“Consolidated EBITDA” shall mean, for any Person for any period, the
Consolidated Net Income (Net Loss) of such Person and its Subsidiaries for such
period before provision for federal and state income taxes, minus the sum of
(a) Consolidated Interest Income and (b) all extraordinary gains, plus the sum,
without duplication, of (a) one-time non-cash charges related to (i) write-downs
of intangible assets (including the value of in-process research and development
related to a Permitted Acquisition and (ii) to the extent included in
Consolidated Net Income before provision for federal and state income taxes,
write-downs of, or reserves for, deferred tax assets, (b) Consolidated Interest
Expense, (c) depreciation and amortization expenses, (d) non-cash non-recurring
charges incurred in connection with accounting for stock-based compensation
expense and changes to Statements of Financial Accounting Standards,
(e) non-cash restructuring charges (but excluding any accrual or reserve for
future cash expenditures, such as severance charges) recorded in the fiscal
quarter ended December 31, 2004 and (f) non-recurring legal, accounting and
other professional fees and expenses in connection with the TurboDisc
Investigation recorded or to be recorded in the fiscal period ended December 31,
2004 through fiscal quarter ending June 30, 2005, all determined in accordance
with Generally Accepted Accounting Principles applied on a consistent basis. 
All of the foregoing categories shall be calculated with respect to such Person
and its Subsidiaries on a consolidated basis and shall be calculated (without
duplication) over the four fiscal quarters ending on or most recently ended
prior to the date of calculation thereof.

 

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, Consolidated EBITDA plus rent expense, determined in accordance with
Generally Accepted Accounting Principles applied on a consistent basis.  All of
the foregoing categories shall be calculated with respect to the Company and its
Subsidiaries on a consolidated basis and shall be calculated (without
duplication) over the four fiscal quarters ending on or most recently ended
prior to the date of calculation thereof.

 

H-5

--------------------------------------------------------------------------------


 

“Consolidated EBT” shall mean, for the Company and its Subsidiaries for any
period, Consolidated EBITA for such period plus Consolidated Interest Income
minus Consolidated Interest Expense and amortization expenses for such period,
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis.  All of the foregoing categories shall be calculated with
respect to the Company and its Subsidiaries on a consolidated basis.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, the ratio of (a) the sum
of (i) Consolidated EBITDAR minus (ii) Consolidated Net Unfunded Capital
Expenditures during the four fiscal quarters ending on or most recently ended
prior to the date of determination, minus (iii) income taxes paid to any
government or governmental instrumentality by the Company or any of its
Subsidiaries during the four fiscal quarters ending on or most recently ended
prior to the date of determination to (b) the sum of (i) Consolidated Interest
Expense plus (ii) rent expense for the four fiscal quarters ending on or most
recently ended prior to the date of determination, plus (iii) the aggregate
amount of all scheduled payments due during the next succeeding four fiscal
quarters on Indebtedness for borrowed money, including, without limitation,
Subordinated Debt minus (iv) at any time following the second anniversary of the
Closing Date, an amount equal to 75% of the aggregate outstanding principal
amount of all Revolving Credit Loans and Swingline Loans at such time.

 

“Consolidated Interest Expense” shall mean for any Person, on the date of
determination, the sum of all interest expense on Indebtedness of such Person
and its Subsidiaries, on a consolidated basis, during the four fiscal quarters
ending on or most recently ended prior to the date of calculation thereof, as
determined in accordance with Generally Accepted Accounting Principles applied
on a consistent basis, and shall not include, in any event, Consolidated
Interest Income.

 

“Consolidated Interest Income” shall mean for any Person, on the date of
determination, the sum of all interest income of such Person and its
Subsidiaries, on a consolidated basis, during the four fiscal quarters ending on
or most recently ended prior to the date of calculation thereof, determined in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Net Income (Net Loss)” shall mean for any Person, for any period,
the net income (or net loss) of such Person and its Subsidiaries on a
consolidated basis for such period determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

 

“Consolidated Net Unfunded Capital Expenditures” shall mean, for the Company and
its Subsidiaries, Consolidated Unfunded Capital Expenditures less the net
proceeds, not in excess of $5,000,000, from the sale of fixed or capital assets
realized by the Company and its Subsidiaries on a consolidated basis during the
preceding four fiscal quarters.

 

“Consolidated Quick Assets” shall mean, on the date of determination, the sum of
all cash, Marketable Securities, and accounts receivable of the Company and its
Subsidiaries which have not been assigned, transferred, restricted, sold or
subject to any Lien, except Liens in favor of the Administrative Agent for the
benefit of the Lenders in accordance with this Agreement, all as calculated on a
consolidated basis in accordance with Generally Accepted Accounting Principles
applied on a consistent basis.

 

“Consolidated Quick Ratio” shall mean, on the date of determination, the ratio
of (a) Consolidated Quick Assets to (b) the sum, without duplication, of
Consolidated Current Liabilities and 75% of the Aggregate Outstandings.  In
addition, for purposes of calculating the Consolidated Quick

 

H-6

--------------------------------------------------------------------------------


 

Ratio, if, as of the date of determination, Consolidated EBITA on a rolling
four-quarters basis is less than $20,000,000, then accounts receivable of the
Company and its Subsidiaries on a consolidated basis shall be excluded from
Consolidated Quick Assets to the extent such accounts receivable exceed 50% of
Consolidated Quick Assets.

 

“Consolidated Senior Funded Debt” shall mean, on the date of determination, the
sum of all Indebtedness for borrowed money of the Company and its Subsidiaries
(including, without limitation, the current portion of Subordinated
Indebtedness), determined on a consolidated basis and including the current
portion thereof and the Aggregate Letters of Credit Outstanding, but excluding
the long term portion of the Existing Mortgage Debt and the long-term portion of
Subordinated Indebtedness, all as determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

 

“Consolidated Total Assets” shall mean, at any time, the total assets of the
Company and its Subsidiaries, as would be set forth or reflected on a
consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Total Revenues” shall mean, at any time, the total revenues of the
Company and its Subsidiaries, as would be set forth or reflected on a
consolidated balance sheet of the Company and its Subsidiaries, prepared in
accordance with Generally Accepted Accounting Principles applied on a consistent
basis.

 

“Consolidated Unfunded Capital Expenditures” shall mean those Consolidated
Capital Expenditures of the Company and its Subsidiaries not funded by
Indebtedness; provided that, for purposes of this definition only,
“Indebtedness” shall not include Indebtedness arising under this Agreement.

 

“Default” shall mean any condition or event which upon notice, lapse of time or
both would constitute an Event of Default.

 

“Determination Date” shall have the meaning specified in Section 4.03 hereof.

 

“Dollar” and the symbol “$” shall mean lawful currency of the United States of
America.

 

“Dollar Equivalent Amount” shall mean, (a) in relation to any amount denominated
in Dollars, the amount thereof at such time, and (b) in relation to any amount
denominated in any Applicable Currency other than Dollars, the amount in Dollars
which such amount would equal when converted at the Exchange Rate then in
effect.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company organized under
the laws of any state of the United States of America.

 

“Eligible Investments” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are fully guaranteed or insured
by the United States of America; (b) Dollar denominated certificates of time
deposit issued by any bank organized and existing under the laws of the United
States or any state thereof and having aggregate capital and surplus in excess
of $500,000,000 or by any Lender; (c) money market mutual funds having assets in
excess of $2,000,000,000; (d) money market mutual funds having assets in excess
of $500,000,000 managed by a Lender or an Affiliate of a Lender; (e) commercial
paper rated not less than P-1 or A-1 or their equivalent

 

H-7

--------------------------------------------------------------------------------


 

by Moody’s Investors Service, Inc. or Standard & Poor’s Ratings Group,
respectively; (f) tax exempt securities of a U.S. issuer rated A or better by
Standard & Poor’s Ratings Group or rated A-2 or better by Moody’s Investors
Service, Inc.; (g) cash; (h) asset-backed securities, mortgage-backed securities
and auction-rate securities rated AAA (or its equivalent) by Standard & Poor’s
Ratings Group or Moody’s Investors Service, Inc.; (i) bonds issued by
corporations organized under the laws of any state of the United States rated A
(or its equivalent) or better by  Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc.; and (j) short-term investments by any Non-Domestic
Subsidiary made in the ordinary course of its business and in accordance with
the Company’s guidelines and procedures provided that the aggregate amount of
such investments by the Non-Domestic Subsidiaries shall not exceed the lesser of
(1) $25,000,000 or (2) fifty percent (50%) of the aggregate amount of Eligible
Investments.

 

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Law” shall mean any applicable law, ordinance, rule, regulation,
or policy having the force of law of any Governmental Authority relating to
pollution or protection of the environment or to the use, handling,
transportation, treatment, storage, disposal, release or discharge of Hazardous
Materials, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections
9601, et seq.), the Hazardous Materials Transportation Act, as amended (49
U.S.C. Sections 1801, et seq.), the Resource Conservation and Recovery Act, as
amended (42 U.S.C. Sections 6901, et seq.) and the rules and regulations
promulgated pursuant thereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company or any Affiliate of the Company would be deemed
to be a member of the same “controlled group” within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“Euro” shall mean the single currency of Participating Member States.

 

“Eurocurrency Base Rate” shall mean, for any Interest Period with respect to a
Eurocurrency Loan, the rate of interest determined by the Administrative Agent
as the rate for deposits in the Applicable Currency for a period equal to such
Interest Period which appears on Telerate Page 3740 or 3750 as of 11:00 a.m.
(London time) on the day which is two Business Days prior to the commencement of
such Interest Period.  (For purposes hereof, “Telerate Page 3740 or 3750” means
the display designated as “3740” or “3750” by Bridge Information Systems, Inc.
(formerly known as Dow Jones Market Service) or any replacement page thereof.) 
If the Administrative Agent is unable to obtain any quotation as provided above,
the Eurocurrency Base Rate shall be the rate of interest per annum determined by
the Administrative Agent to be the rate at which deposits in the Applicable
Currency in the approximate amount of the amount of the Eurocurrency Loan to be
made or continued as, or converted into, a Eurocurrency Loan and having a
maturity comparable to such Interest Period would be offered by four major banks
selected by the Administrative Agent in the London interbank market at their
request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

 

The principal London office of each of the four major banks will be requested to
provide a quotation of its Applicable Currency deposit offered rate.  If at
least two such quotations are provided, the

 

H-8

--------------------------------------------------------------------------------


 

Eurocurrency Base Rate for that date will be the arithmetic mean of the
quotations.  If fewer than two quotations are provided as requested, it will be
deemed that the Eurocurrency Base Rate cannot be determined.

 

“Eurocurrency Loans” shall mean Loans at such time as they are made and/or being
maintained at a rate of interest based upon Reserve Adjusted Eurocurrency Rate.

 

“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate (without duplication) of the rates
(expressed as a decimal) of reserve requirements in effect on such day
(including, without limitation, basic, supplemental, marginal and emergency
reserves, under any regulations of the Board of Governors of the Federal Reserve
System or any other governmental authority having jurisdiction with respect
thereto) as from time to time in effect, dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D) maintained by any Lender.

 

“Eurocurrency Sublimit” shall mean $25,000,000.

 

“Event of Default” shall have the meaning set forth in Article VIII hereof.

 

“Exchange Rate” shall mean, with respect to any currency (the “first currency”)
on any date, the rate at which such currency may be exchanged into another
currency (the “second currency”), as set forth on such date on the relevant
Reuters currency page at or about 11:00 a.m. London time on such date. In the
event that such rate does not appear on any Reuters currency page, the “Exchange
Rate” shall be determined by reference to such other publicly available service
for displaying exchange rates as may be agreed upon by the Administrative Agent
and the Company or, in the absence of such agreement, such “Exchange Rate” shall
instead be the Administrative Agent’s spot rate of exchange in the interbank
market where its foreign currency exchange operations in respect of such first
currency are then being conducted, at or about 10:00 a.m., local time, at such
date for the purchase of the second currency with such first currency, for
delivery two Business Days later provided, that if at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any reasonable method as it deems applicable to determine such
rate, and such determination shall be conclusive absent manifest error (without
prejudice to the determination of the reasonableness of such method).

 

“Existing Indebtedness” shall mean all Indebtedness and other obligations of the
Company arising pursuant to that certain Credit Agreement dated as of April 19,
2001, among the Company, the lenders party thereto, Fleet National Bank, as
Administrative Agent, JPMorgan Chase Bank, N.A. (formerly known as The Chase
Manhattan Bank), as Syndication Agent and HSBC Bank USA, National Association,
as Documentation Agent, as such agreement has been amended, modified and
supplemented from time to time.

 

“Existing Mortgage Debt” shall mean Indebtedness secured by real property, as
described on Schedule 1.01(b) hereto.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal fund brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the

 

H-9

--------------------------------------------------------------------------------


 

day of such transactions received by the Administrative Agent from three Federal
fund brokers of recognized standing selected by the Administrative Agent.

 

“First-Tier Subsidiary” shall mean, with respect to any Person, a Subsidiary of
such Person that is directly owned by such Person.

 

“Foreign Pledge Agreements” shall mean such pledge agreements or other
documents, as may be required in order to grant to the Administrative Agent (for
the benefit of the Lenders) a security interest in 65% of the issued and
outstanding shares of stock or other ownership interest of any Non-Domestic
Subsidiary.

 

“Generally Accepted Accounting Principles” shall mean those generally accepted
accounting principles in the United States of America, as in effect from time to
time.

 

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Guarantors” shall mean, collectively, those Material Domestic Subsidiaries set
forth on Schedule 1.01(a) hereto and each other Material Domestic Subsidiary
which, from time to time hereafter, is required to execute a Guaranty in
accordance with Section 6.12 hereof; provided such Subsidiary’s status as a
Guarantor shall be effective as of the date of such execution.

 

“Guaranty” shall mean the Guaranty in the form attached hereto as Exhibit C to
be executed and delivered by each Guarantor on the Closing Date and thereafter
by any Material Domestic Subsidiary required to deliver a Guaranty pursuant to
Section 6.12 hereof, as any such Guaranty may hereafter be amended, restated,
supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic or hazardous or
as a pollutant, contaminant or waste under any applicable Environmental Law.

 

“Hedging Agreement” shall mean any interest rate swap, collar, cap, floor,
option or forward rate agreement or other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of the Company and any confirming letter executed pursuant to such
agreement, all as amended, supplemented, restated or otherwise modified from
time to time.

 

“Indebtedness” shall mean, without duplication, as to any Person,
(a) indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
notes or other similar instruments; (d) obligations and liabilities secured by a
Lien upon property owned by such Person, whether or not owing by such Person and
even though such Person has not assumed or become liable for the payment
thereof; (e) obligations or liabilities created or arising under any conditional
sales contract or other title retention agreement with respect to property used
and/or acquired by such Person; (f) the capitalized portion of obligations of
such Person as lessee under Capital Leases; (g) net liabilities of such Person
under Hedging Agreements and foreign currency exchange agreements, as calculated
in accordance with accepted practice; (h) all obligations, contingent or
otherwise of such Person as an account party or applicant in respect of letters
of credit created for the account or upon the application of such Person; and
(i) obligations and liabilities of the

 

H-10

--------------------------------------------------------------------------------


 

types described in clause (a) through (h) above, directly or indirectly,
guaranteed by such Person.

 

“Indenture” shall mean the Indenture, dated December 21, 2001 by and between the
Company and the trustee named therein providing for issuance of the Subordinated
Notes.

 

“Interest Payment Date” shall mean (a) as to any Prime Rate Loan, the last day
of each calendar month during the term hereof and the date on which such Prime
Rate Loan is converted to a Eurocurrency Loan; (b) as to any Eurocurrency Loan,
the last day of the Interest Period applicable thereto and, if such Interest
Period exceeds three months, the date that falls three months after the
beginning of such Interest Period; and (c) as to any Loan, the date such Loan is
paid in full or in part, to the extent of such payment.

 

“Interest Period” shall mean with respect to any Eurocurrency Loan:

 

(a)                                  initially, the period commencing on the
date such Eurocurrency Loan is made and ending one, two, three or six months
thereafter, as selected by the Company in its notice of borrowing or in its
notice of conversion from a Prime Rate Loan, in each case in accordance with the
terms of Articles II and III hereof; and

 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending one, two, three or six months thereafter, as selected by the
Company by irrevocable written notice to the Administrative Agent not later than
the Applicable Offshore Time, four Business Days prior to the last day of the
then current Interest Period with respect to a Eurocurrency Loan which is
denominated in an Approved Currency other than Dollars, or 11:00 a.m. (New York,
New York time) three Business Days prior to the last day of the then current
Interest Period with respect to a Eurocurrency Loan which is denominated in
Dollars, and the Administrative Agent shall promptly notify each of the Lenders
of such notice; provided, however, that all of the foregoing provisions relating
to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  if the Company shall fail to give notice
as provided in clause (b) above, the Company shall be deemed to have requested
conversion of the affected Eurocurrency Loan to a Prime Rate Loan on the last
day of the then current Interest Period with respect thereto;

 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

 

(iv)                              no more than ten (10) Interest Periods may
exist at any one time.

 

“Issuing Lender” shall mean the Person which is the Administrative Agent, in its
capacity as the issuer of Letters of Credit hereunder or its successor Issuing
Lender permitted pursuant to Section 2.03(e) hereof.  The Issuing Lender may, in
its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Issuing Lender, in which case the term “Issuing Lenders” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

H-11

--------------------------------------------------------------------------------


 

“Lead Arranger” shall mean HSBC Bank USA, National Association.

 

“Lenders” shall have the meaning set forth in the preamble hereto and shall
include the Swingline Lender and the Issuing Lender.

 

“Lending Office” shall mean, for each Lender, the office specified under such
Lender’s name on the signature pages hereof with respect to each Type of Loan,
or such other office as such Lender may designate in writing from time to time
to the Company and the Administrative Agent with respect to such Type of Loan.

 

“Letter of Credit” shall mean any commercial or standby letter of credit issued
by the Issuing Lender for the account of the Company pursuant to the terms of
this Agreement.

 

“Letter of Credit Agreement” shall mean the Issuing Lender’s applicable form of
Application for Letter of Credit, as in effect at the time that a request is
made for a Letter of Credit.  If there are any conflicts between the provisions
of any Letter of Credit Agreement and this Agreement, the provisions of this
Agreement shall govern.

 

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment, deposit arrangement, encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any Capital Lease and any financing lease having substantially the
same economic effect as any of the foregoing).

 

“Loans” shall mean, collectively, the Revolving Credit Loans and the Swingline
Loans.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Guaranties, the Security Agreement, the Hedging Agreements (but only to the
extent that such Hedging Agreements are between the Company and a Lender and
relate to the Company’s hedging of interest rate exposure under this Agreement),
the Pledge Agreements, and each other agreement executed in connection with the
transactions contemplated hereby or thereby, as each of the same may hereafter
be amended, restated, supplemented or otherwise modified from time to time.

 

“Marketable Securities” shall mean those securities described in the definition
of “Eligible Investments”, that are classified as current assets, as would be
set forth or reflected on a consolidated balance sheet of the Company and its
Subsidiaries, prepared in accordance with Generally Accepted Accounting
Principles applied on a consistent basis, provided that, for purposes of
determining Consolidated Quick Assets, those securities described in clause (j)
of the definition of “Eligible Investments” shall not exceed 20% of the
aggregate amount of Marketable Securities, at any time.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, operations, property or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole or (b) the ability of the Company
or any Guarantor to perform in any material respect any obligations under any
Loan Document to which it is a party.

 

“Material Domestic Subsidiary” shall mean a Material Subsidiary which is a
Domestic Subsidiary.

 

“Material Non-Domestic Subsidiary” shall mean a Material Subsidiary which is a
Non-Domestic Subsidiary.

 

H-12

--------------------------------------------------------------------------------


 

“Material Subsidiary” shall mean any Subsidiary of the Company which has assets
constituting at least five percent (5%) of Consolidated Total Assets or has
revenues consisting of at least five percent (5%) of Consolidated Total
Revenues, as reflected on the most recent financial statements delivered
pursuant to Section 6.03(a) or (b) hereof.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA), which is covered by Title IV of
ERISA.

 

“Non-Domestic Subsidiary” shall mean any Subsidiary of the Company which is not
a Domestic Subsidiary.

 

“Non-Material Domestic Subsidiary” shall mean any Non-Material Subsidiary which
is a Domestic Subsidiary.

 

“Non-Material Subsidiary” shall mean any Subsidiary of the Company which is not
a Material Subsidiary.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 3.10(a) hereof.

 

“Notes” shall mean, collectively, the Revolving Credit Notes and the Swingline
Note.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Company and any of its Subsidiaries to the Lenders, the Issuing Lender and the
Administrative Agent, whether now existing or hereafter created, absolute or
contingent, direct or indirect, due or not, whether created directly or acquired
by assignment or otherwise, arising under this Agreement, the Notes or any other
Loan Document including, without limitation, all obligations, liabilities and
indebtedness of the Company with respect to the principal of and interest on the
Loans (including any interest that accrues after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to the Company, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement of Letters
of Credit, obligations under any Hedging Agreement relating to the Indebtedness
of the Company arising under this Agreement, and all fees, costs, expenses and
indemnity obligations of the Company and any of its Subsidiaries hereunder or
under any other Loan Document (including all fees and expenses of the
Administrative Agent and any Lender incurred pursuant to this Agreement or any
other Loan Document).

 

“Participant” shall have the meaning set forth in Section 10.05(b) hereof.

 

“Participating Member States” shall mean each country which from time to time
becomes a Participating Member State as described in EMU Legislation.

 

“Payment Office” shall mean (a) in the case of payments in Dollars, the
Administrative Agent’s office located at 534 Broad Hollow Road, Melville, New
York 11747 or such other office as the Administrative Agent may designate from
time to time in writing and (b) in the case of payments in any Approved Currency
other than Dollars, such address as the Administrative Agent may, from time to
time, specify.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section

 

H-13

--------------------------------------------------------------------------------


 

4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Company or any Subsidiary of the Company of more than 50% of
the outstanding capital stock, membership interests, partnership interests or
other similar ownership interests of a Person which is engaged in a line of
business similar to the business (or reasonable extensions thereof) of the
Company or such Subsidiary or the purchase of all or substantially all of the
assets owned by such Person or the purchase of a division, business unit or
product line of a Person; provided (a) the Administrative Agent shall have
received, within ten (10) Business Days of the closing of such Permitted
Acquisition, (i) with respect to a Person which constitutes a Material Domestic
Subsidiary, to the extent not previously received, duly executed amendments with
respect to the Guaranty and the Security Agreement, pursuant to which such
Subsidiary becomes a “Guarantor” and “Grantor” under the Guaranty and the
Security Agreement, respectively, and (ii) with respect to a Person which
constitutes a Material Non-Domestic Subsidiary, to the extent not previously
received, a duly executed Pledge Agreement by the parent of such Material
Non-Domestic Subsidiary, to the extent such documents are required to be
delivered pursuant to Section 6.12 hereof; (b) the Administrative Agent shall
have received evidence reasonably satisfactory to it that the shares or other
interests in the Person, or the assets of the Person, which is the subject of
the Permitted Acquisition are, or will be promptly following the closing of such
Permitted Acquisition, free and clear of all Liens, except Permitted Liens,
including, without limitation, with respect to the acquisition of shares or
other equity interests, free of any restrictions on transfer other than
restrictions applicable to the sale of securities under federal and state
securities laws and regulations generally; (c) the Administrative Agent shall
have received (i) within ten (10) Business Days following the closing of such
Permitted Acquisition, if the Permitted Acquisition Purchase Price is less than
$15,000,000, and (ii) not less than five (5) Business Days preceding the closing
of such Permitted Acquisition, if the Permitted Acquisition Purchase Price is
greater than or equal to $15,000,000, the documentation governing the proposed
acquisition, including, without limitation, the purchase agreement with respect
thereto, together with such other additional documentation or information with
respect to the proposed acquisition as the Administrative Agent may reasonably
require; (d) no Default or Event of Default shall have occurred and be
continuing immediately prior to or would occur after giving effect to the
acquisition on a pro forma basis and the Administrative Agent shall have
received projections and pro forma financial statements showing that no Default
or Event of Default shall have occurred after giving effect to such acquisition;
(e) the acquisition has either (i) been approved by the Board of Directors or
other governing body of the Person which is the subject of the acquisition or
(ii) been recommended for approval by the Board of Directors or other governing
body of such Person to the shareholders or other members of such Person and
subsequently approved by the shareholders or such members if shareholder or such
member approval is required under applicable law or the by-laws, certificate of
incorporation or other governing instruments of such Person; (f) prior to the
closing of any such acquisition, the Company shall have delivered evidence to
the Administrative Agent (with sufficient copies for each of the Lenders)  that,
on a pro forma basis, (i) the Company will be in compliance with the financial
condition covenants of Section 7.13 hereof upon completion of such acquisition
and (ii) the ratio of Consolidated Senior Funded Debt to Consolidated EBITA will
not exceed 2.00:1.00 upon completion of such acquisition; (g) in the case of an
acquisition of a Non-Domestic Subsidiary, the business to be acquired shall be
acquired by the Company, a Guarantor or a Material Non-Domestic Subsidiary;
(h) the aggregate Permitted Acquisition Purchase Price (excluding consideration
consisting of the Company’s common stock) paid in connection with all Permitted
Acquisitions, collectively, during each rolling twelve (12) month period shall
not exceed an amount equal to the product of three (3) times Consolidated EBITA
for the trailing four fiscal quarters, provided, that, the Permitted Acquisition
Purchase Price for any single Permitted Acquisition shall not exceed $20,000,000
if the business which is the subject of such Permitted Acquisition has a
negative Consolidated EBITDA or if Consolidated EBITDA cannot be reasonably
determined by the Company or

 

H-14

--------------------------------------------------------------------------------


 

such Person; and (i) the Company and its Subsidiaries shall not close more than
four (4) Permitted Acquisitions in any rolling twelve (12) month period.

 

“Permitted Acquisition Purchase Price” shall mean, with respect to any Permitted
Acquisition, collectively, without duplication, (a) all cash paid by the Company
or any of its Subsidiaries in connection with such Permitted Acquisition,
including transaction costs, fees and other expenses incurred by the Company or
such Subsidiary in connection with such Permitted Acquisition, (b) all
Indebtedness created, and all Indebtedness assumed, by the Company or any of its
Subsidiaries in connection with such Permitted Acquisition, including, without
limitation, the maximum amount of any purchase price to be paid pursuant to any
“earn out” provision contained in the applicable purchase agreements related to
such Permitted Acquisition, (c) the value of all capital stock issued by the
Company or any of its Subsidiaries in connection with such Permitted
Acquisition, and (d) the deferred portion of the purchase price or any other
costs paid by the Company or any of its Subsidiaries in connection with such
Permitted Acquisition, including, but not limited to, consulting agreements and
non-compete agreements.  For purposes of this definition, if any “earn out”
provision in any purchase agreement for any Permitted Acquisition does not
provide for a maximum payment, the amount to be calculated pursuant to
subsection (b) of this definition with respect to the maximum amount of any
purchase price to be paid pursuant to any “earn out” provision, shall be
determined by the Administrative Agent, on a reasonable basis, on the basis of
the projections provided to the Administrative Agent.

 

“Permitted Equity Investment” shall mean any acquisition (other than a Permitted
Acquisition) by the Company or any Subsidiary of the Company of the capital
stock, membership interests, partnership interests or other similar interests of
a Person, including any investment in a joint venture, provided that such
acquisition does not result in the Company or such Subsidiary having the right
to vote a majority of the outstanding capital stock or other ownership interests
of such Person.

 

“Permitted Equity Investment Costs” shall mean, as of any date of determination,
the aggregate amount of cash and other property invested by the Company or any
Subsidiary in a Person, and/or loans made by the Company or any Subsidiary to
such Person, in connection with all Permitted Equity Investments; provided,
however, that the value of any property so invested by the Company or any
Subsidiary shall be equal to the fair market value of such property as of the
date of such investment and such value shall not be adjusted to give effect to
the loss in value of any Permitted Equity Investment.

 

“Permitted Liens” shall mean the Liens specified in clauses (a) through (n) of
Section 7.02 hereof.

 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership, unincorporated trade or business enterprise or
Governmental Authority.

 

“Plan” shall mean any Multiemployer Plan or Single-Employer Plan, defined in and
subject to Section 4001 of ERISA, which covers, or at any time during the five
calendar years preceding the date of this Agreement covered, employees of the
Company, any Guarantor or an ERISA Affiliate on account of such employees’
employment by the Company, any Guarantor or an ERISA Affiliate, provided that
such term shall not include any Plan terminated prior to the date hereof and
with respect to which the Company, such Guarantor or such ERISA Affiliate could
not incur any material liability with respect thereto.

 

“Pledge Agreements” shall mean, collectively, (a) with respect to the Company,
the Pledge

 

H-15

--------------------------------------------------------------------------------


 

Agreement in the form attached hereto as Exhibit E-1, to be executed and
delivered by the Company on the Closing Date pursuant to Section 5.01 hereof
and, thereafter, by the Company as required pursuant to Section 6.12 hereof,
(b) with respect to any Domestic Subsidiary, as applicable, the Pledge Agreement
in the form attached hereto as Exhibit E-2, to be executed and delivered by any
Domestic Subsidiary which is the direct holder of capital stock of any Material
Non-Domestic Subsidiary, who is required to execute the same pursuant to
Section 6.12 hereof, and (c) the Foreign Pledge Agreements, as each of the same
may hereafter be amended, restated, supplemented or otherwise modified, from
time to time.

 

“Prime Rate” shall mean the rate per annum announced by the Person which is the
Administrative Agent from time to time as its prime rate in effect at its
principal office, each change in the Prime Rate shall be effective on the date
such change is announced to become effective without notice or demand of any
kind.  The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate charged by the Person which is the Administrative Agent to
any customer.

 

“Prime Rate Loan” shall mean Loans at such time as they are being made and/or
maintained at a rate of interest based upon the Prime Rate.

 

“Purchasing Lender” shall have the meaning set forth in Section 10.05(c) hereof.

 

“Register” shall have the meaning set forth in Section 10.05(d) hereof.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Relevant Exchange Rate” shall mean, with respect to any Eurocurrency Loan
denominated in any Approved Currency other than Dollars, the Exchange Rate for
the purchase of Dollars with such Approved Currency in effect on the date which
is two Business Days prior to the later of (a) the date on which such Loan was
first made, or (b) the date on which such Loan was continued, if applicable,
pursuant to the terms of this Agreement.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan as to which the 30 day notice requirement has not been
waived by the PBGC.

 

“Required Lenders” shall mean Lenders owed at least 67% of the sum of the
aggregate unpaid principal amount of the Revolving Credit Loans or, if no
Revolving Credit Loans are outstanding, Lenders having at least 67% of the Total
Commitment.

 

“Reserve Adjusted Eurocurrency Rate” shall mean, with respect to the Interest
Period for each Eurocurrency Loan, the rate per annum (rounded upwards to the
next higher 1/16th of one percent) equal to the following:

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirement

 

“Revolving Credit Commitment” shall mean, with respect to each Lender at any
time, the obligation of such Lender to make Revolving Credit Loans to the
Company and to acquire participations in Letters of Credit in an aggregate
amount not to exceed (i) with respect to a Lender party to this Agreement on the
Closing Date, the amount set forth opposite such Lender’s name on the signature
pages hereof under the caption Revolving Credit Commitment, as such amounts may
be reduced or increased in

 

H-16

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement or in any Assignment and Acceptance
Agreement executed by such Lender or, (ii) with respect to an Additional Lender,
in an aggregate amount not to exceed the amount set forth in the Assignment and
Acceptance Agreement pursuant to which such Additional Lender became a Lender,
in each case, as such amounts may be reduced or increased in accordance with any
Assignment and Acceptance Agreement executed by such Additional Lender.

 

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Commitment Termination Date” shall mean March 14, 2008.

 

“Revolving Credit Loans” shall have the meaning set forth in
Section 2.01(a) hereof.

 

“Revolving Credit Notes” shall have the meaning set forth in Section 2.02
hereof.

 

                                                “Security Agreement” shall mean
the Security Agreement in the form attached hereto as Exhibit D, to be executed
and delivered by the Company and the Guarantors on the Closing Date, as the same
may hereafter be amended, restated, supplemented or otherwise modified  from
time to time.

 

“Single-Employer Plan” shall mean a Plan that is a “single-employer plan” (as
such term is defined in Section 4001(a)(15) of ERISA), which is covered by Title
IV of ERISA.

 

“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature, in each case after giving effect to any right of
indemnification and contribution of such Person from or to any Affiliate.

 

“Standby LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Standby Letter of Credit.

 

“Standby LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Standby Letters of Credit at such time, and
(b) the aggregate amount of all Standby LC Disbursements that have not yet been
reimbursed by or on behalf of the Company at such time.

 

                                                “Standby LC Margin” shall mean
the percentage indicated as the “Eurocurrency Margin” with respect to
Eurocurrency Loans as set forth and determined in accordance with the definition
of “Applicable Rate”.

 

“Standby Letter of Credit” shall mean any letter of credit issued to support an
obligation of a Person and which may be drawn on only upon the failure of such
Person to perform such obligation or other contingency.

 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in

 

H-17

--------------------------------------------------------------------------------


 

right of payment to the prior final payment in full of the obligations of the
Company and/or of its Subsidiaries to the Lenders hereunder and under any other
Loan Document on subordination terms satisfactory to and approved in writing by
the Required Lenders (not to be unreasonably withheld or delayed).

 

“Subordinated Notes” shall mean up to $220,000,000 of 4-1/8% Convertible
Subordinated Notes due 2008 issued by the Company as described in the Indenture.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
association or other business entity 50% or more of the voting stock or other
ownership interests (including, without limitation, membership interests in a
limited liability company) of which is, at the time, owned or controlled,
directly or indirectly, by such Person or one or more of its Subsidiaries or a
combination thereof.

 

“Swingline Commitment” shall mean the obligation of the Swingline Lender to make
Swingline Loans to the Company in an aggregate amount not to exceed $2,000,000
at any time outstanding.

 

“Swingline Lender” shall mean the Person which is the Administrative Agent, in
its capacity as lender of Swingline Loans.

 

“Swingline Loan” shall have the meaning set forth in Section 2.04(a) hereof.

 

“Swingline Note” shall have the meaning set forth in Section 2.04(e) hereof.

 

“Total Commitment” shall mean, at any time, the aggregate of the Revolving
Credit Commitments in effect at such time which shall be $50,000,000.

 

“TurboDisc Investigation” shall mean the investigation by the Company, its
counsel and other agents, into improper accounting procedures at its TurboDisc
business unit.

 

“Type” shall mean as to any Loan its status as a Prime Rate Loan or a
Eurocurrency Loan.

 

“UCP” shall mean the International Chamber of Commerce Uniform Customs and
Practice for Documentary Credits, 1993 Revision, ICC Publication No. 500 or any
successor publication thereof.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under such Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

 

SECTION 1.02.                                  Terms Generally.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
the neuter.  Except as otherwise herein specifically provided, each accounting
term used herein shall have the meaning given to it under Generally Accepted
Accounting Principles. The term “including” shall not be limited or exclusive,
unless specifically indicated to the contrary.  The word “will” shall be
construed to have the same meaning in effect as the word “shall”.  The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules hereto and any
amendments thereof, all of which are by this reference incorporated into this
Agreement.

 

H-18

--------------------------------------------------------------------------------


 

SECTION 1.03.                                  Currency Equivalents Generally. 
Except to the extent expressly provided otherwise herein (including for purposes
of any denomination of any Eurocurrency Loan not denominated in Dollars into a
Loan in Dollars but not for purposes of the preparation of any financial
statements delivered pursuant hereto or any exchange rate determinations
expressly required to be done using a different method), the equivalent in any
Approved Currency (or any other currency) of an amount in Dollars, and the
equivalent in Dollars of any amount in any Approved Currency (or any other
currency), shall be determined at the Exchange Rate.

 

ARTICLE II
LOANS

 

SECTION 2.01.                                  Revolving Credit Loans.

 

(a)                                  Subject to the terms and conditions, and
relying upon the representations and warranties, set forth herein, each Lender
severally agrees to make loans (individually a “Revolving Credit Loan” and,
collectively, the “Revolving Credit Loans”) in Dollars or any other Approved
Currency to the Company from time to time during the Revolving Credit Commitment
Period up to, but not exceeding, at any one time outstanding the aggregate
Dollar Equivalent Amount of its Revolving Credit Commitment; provided, however,
that no Revolving Credit Loan shall be made if, after giving effect to such
Revolving Credit Loan, the Dollar Equivalent Amount of the Aggregate
Outstandings would exceed the Total Commitment or the Dollar Equivalent Amount
of all Eurocurrency Loans denominated in a currency other than Dollars would
exceed the Eurocurrency Sublimit.  During the Revolving Credit Commitment
Period, the Company may from time to time borrow, repay and reborrow Revolving
Credit Loans on or after the date hereof and prior to the Revolving Credit
Commitment Termination Date, subject to the terms, provisions and limitations
set forth herein.  The Revolving Credit Loans may be (i) Eurocurrency Loans,
(ii) Prime Rate Loans or (iii) a combination thereof, provided that all Loans in
Approved Currencies other than Dollars shall be Eurocurrency Loans.

 

(b)                                 The Company shall give the Administrative
Agent irrevocable written notice (or telephonic notice promptly confirmed in
writing) not later than: (i) the Applicable Offshore Time, four Business Days
prior to the date of each proposed Eurocurrency Loan under this Section 2.01
denominated in any Approved Currency other than Dollars, (ii) 11:00 a.m. (New
York, New York time) three Business Days prior to the date of each proposed
Eurocurrency Loan under this Section 2.01 denominated in Dollars, or (iii) prior
to 11:00 a.m. (New York, New York  time) on the date of each proposed Prime Rate
Loan under this Section 2.01, provided that no Eurocurrency Loan shall be made
less than one month prior to the Revolving Credit Commitment Termination Date. 
Such notice shall be irrevocable and shall specify (i) the amount and Type of
the proposed borrowing, (ii) the proposed Borrowing Date, and (iii) if a
Eurocurrency Loan, the initial Interest Period and the proposed currency thereof
which shall be an Approved Currency.  Upon receipt of such notice from the
Company, the Administrative Agent shall promptly notify each Lender of such
request, and shall promptly thereafter, upon determination thereof, notify each
Lender of the amount of such Lenders’ Commitment Proportion of such requested
Loan and, if a Eurocurrency Loan denominated in an Approved Currency other than
Dollars, the Dollar Equivalent Amount thereof and the applicable Exchange Rate
used by the Administrative Agent to determine such Dollar Equivalent Amount. 
Except for borrowings which utilize the full remaining amount of the Total
Commitment, each borrowing of a Prime Rate Loan (other than a Swingline Loan)
shall be in an amount not less than $1,000,000 or, if greater, whole multiples
of $1,000,000 in excess thereof.  Each borrowing of a Eurocurrency Loan shall be
in an amount not less than $2,000,000 (or the Applicable Currency Equivalent
thereof) or whole multiples of $1,000,000 (or the Applicable Currency Equivalent
thereof) in excess thereof.  Funding of all Revolving Credit Loans shall be made
in accordance with Section 3.12 of

 

H-19

--------------------------------------------------------------------------------


 

this Agreement.

 

(c)                                  The Company shall have the right, upon not
less than five Business Days’ prior written notice to the Administrative Agent,
to terminate the Total Commitment or from time to time to permanently reduce the
amount of the Total Commitment; provided, however, that no such termination or
reduction shall be permitted if, after giving effect thereto and to any payments
of the Revolving Credit Loans and the Swingline Loans made on the effective date
thereof, the Dollar Equivalent Amount of the Aggregate Outstandings would exceed
the Total Commitment as then reduced; provided, further, that any such
termination or reduction requiring prepayment of any Eurocurrency Loan shall be
made only on the last day of the Interest Period with respect thereto or on the
date of payment in full of all amounts owing pursuant to Section 3.08 hereof as
a result of such termination or reduction. The Administrative Agent shall
promptly notify each Lender of each notice from the Company to terminate or
permanently reduce the amount of the Total Commitment pursuant to this
Section 2.01(c).  Any such reduction shall be in the amount of $5,000,000 or
whole multiples of $1,000,000 in excess thereof, and shall reduce permanently
the amount of the Total Commitment then in effect.  The Total Commitment, once
reduced or terminated, may not be reinstated except in the Lenders’ sole
discretion and subject to receipt of such credit approval and other
authorizations that the Lenders may require.

 

(d)                                 The several agreements of the Lenders to
make Revolving Credit Loans pursuant to this Section 2.01 shall automatically
terminate on the Revolving Credit Commitment Termination Date.  Upon such
termination, the Company shall immediately repay in full the principal amount of
the Revolving Credit Loans then outstanding, together with all accrued interest
thereon and all other amounts due and payable hereunder.

 

SECTION 2.02.                                  Revolving Credit Note.   The
Revolving Credit Loans made by each Lender shall be evidenced by a promissory
note of the Company (individually a “Revolving Credit Note” and, collectively,
the “Revolving Credit Notes”), substantially in the form attached hereto as
Exhibit A, each appropriately completed, duly executed and delivered on behalf
of the Company and payable to the order of such Lender in a principal amount
equal to the Revolving Credit Commitment of such Lender.  Each Revolving Credit
Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Revolving Credit Commitment Termination Date, and (c) bear interest from the
date of the first Revolving Credit Loan until paid in full on the unpaid
principal amount thereof from time to time outstanding as provided in
Section 3.01 hereof.  Each Lender is authorized to record the date, Type and
amount of each Revolving Credit Loan, the Applicable Currency thereof, and the
date and amount of each payment or prepayment of principal of each Revolving
Credit Loan in such Lender’s records or on the grid schedule annexed to such
Lender’s Revolving Credit Note; provided, however, that the failure of a Lender
to set forth each such Revolving Credit Loan, payment and other information
shall not in any manner affect the obligation of the Company to repay each
Revolving Credit Loan made by such Lender in accordance with the terms of its
Revolving Credit Note and this Agreement.  The Revolving Credit Note, the grid
schedule and the books and records of each Lender shall constitute presumptive
evidence of the information so recorded absent demonstrable error.

 

SECTION 2.03.                                  Letters of Credit.

 

(a)                                  Generally.  Subject to the terms and
conditions set forth in this Agreement, upon the written request of the Company
in accordance herewith, the Issuing Lender shall issue Letters of Credit at any
time during the Revolving Credit Commitment Period with pro rata participation
by all of the Lenders in accordance with their respective Commitment
Proportions.  Notwithstanding the foregoing, no Letter of Credit shall be issued
if, after giving effect to the same, the Dollar Equivalent

 

H-20

--------------------------------------------------------------------------------


 

Amount of the Aggregate Outstandings would exceed the Total Commitment or
Aggregate Letters of Credit Outstanding would exceed $20,000,000.  Furthermore,
no Letter of Credit shall be issued without the consent of the Required Lenders
during the occurrence and continuance of an Event of Default.  Each request for
issuance of a Letter of Credit shall be in writing and shall be received by the
Issuing Lender by no later than 12:00 noon (New York, New York time) on the day
which is at least two Business Days prior to the proposed date of issuance. 
Such issuance shall occur by no later than 5:00 p.m. on the proposed date of
issuance (assuming proper prior notice as aforesaid).  Subject to the terms and
conditions contained herein, the expiry date, the type of Letter of Credit
(i.e., Commercial Letter of Credit or Standby Letter of Credit) and the amount
and beneficiary of the Letters of Credit will be as designated by the Company. 
The Issuing Lender shall promptly notify the Administrative Agent and the
Lenders of the issuance of any Letter of Credit and of the amounts of all
Letters of Credit issued hereunder and of any extension, reduction, termination
or amendment of any Letter of Credit.  Each Letter of Credit issued by the
Issuing Lender hereunder shall be denominated in Dollars and shall identify:
(i) the dates of issuance and expiry of such Letter of Credit, (ii) the amount
of such Letter of Credit (which shall be a sum certain), (iii) the beneficiary
of such Letter of Credit, and (iv) the drafts and other documents necessary to
be presented to the Issuing Lender upon drawing thereunder.  In no event shall
any Letter of Credit expire (or by its terms be required to be renewed to a
date) after the Revolving Credit Commitment Termination Date. The Issuing Lender
will not issue a Letter of Credit hereunder which expires after the earlier to
occur of (1) one (1) year from the date of issuance of such Letter of Credit 
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (2) the Revolving Credit Commitment Termination Date. 
The Company agrees to execute and deliver to the Issuing Lender such further
documents and instruments in connection with any Letter of Credit issued
hereunder (including without limitation, applications therefor) as the Issuing
Lender in accordance with its customary practices may reasonably request.

 

(b)                                 Drawings Under Letters of Credit.  The
Company hereby absolutely and unconditionally promises to pay the Issuing Lender
not later than 2:00 p.m. (New York, New York time) the amount of each drawing
under a Letter of Credit if the Company receives notice of such drawing prior to
10:00 a.m. (New York, New York time) on the date of such drawing, or if such
notice has not been received by the Company prior to such time on such date,
then not later than 12:00 noon (New York, New York time) on the Business Day
immediately following the day that the Company receives such notice; provided,
however, (i) if any drawing was in an amount not less than $1,000,000, the
Company may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.01 hereof that such payment be financed with a
Revolving Credit Loan which is a Prime Rate Loan  in an equivalent amount, and,
to the extent so financed, the Company’s obligation to make such payment shall
be discharged and replaced by such a Prime Rate Loan and (ii) if such drawing or
payment was in an amount  less than $1,000,000, the Company may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.04 hereof that such payment be financed with a Swingline Loan in an
equivalent amount and, to the extent so financed, the Company’s obligation to
make such payment shall be discharged and replaced by such Swingline Loan.  
Such request shall be made by the Company on the date of receipt of notice from
the Issuing Lender of a drawing under a Letter of Credit as applicable.  The
Issuing Lender shall notify the Administrative Agent and each Lender of such
request in accordance with Section 2.01 hereof.  If the Company fails to make
such payment when due, the Issuing Lender shall notify each Lender of the amount
of the drawing under the applicable Letter of Credit.  Each Lender agrees that
on the first Business Day after receipt of such notice, it will immediately make
available by no later than 12:00 noon (New York, New York time), to the Issuing
Lender at the Payment Office by payment in Dollars and in immediately available
funds, its Commitment Proportion of such drawing, provided (i) each Lender’s
obligation shall be reduced by its Commitment Proportion of any reimbursement by
the Company in respect of any such drawing pursuant to this Section 2.03 and
(ii) no

 

H-21

--------------------------------------------------------------------------------


 

Lender shall be required to make payments to the Issuing Lender with respect to
a drawing or payment which the Company reimbursed with the proceeds of a
Revolving Credit Loan, as contemplated above, if such Lender fully funded its
Commitment Proportion of such Revolving Credit Loan in accordance with
Section 3.12 hereof.  Any payment made by a Lender pursuant to this
Section 2.03(b) to reimburse the Issuing Lender for any drawing under a Letter
of Credit (other than a Prime Rate Loan or a Swingline Loan as contemplated
above) shall not constitute a Revolving Credit Loan or a Swingline Loan and
shall not relieve the Company of its obligation to reimburse the Issuing Lender
for such drawing or payment.  Each drawing under a Letter of Credit which is not
paid on the date such drawing is made shall accrue interest, for each day from
and including the date of such drawing to but excluding the date that the
Company reimburses the Issuing Lender in full for such drawing at the rate per
annum then applicable to Prime Rate Loans; provided, however, that if the
Company fails to reimburse such drawing when due pursuant to this paragraph (b),
then the Company shall pay to the Issuing Lender interest on the amount of such
drawing at the rate per annum set forth in Section 3.01(c) hereof.  Interest
accruing pursuant to the preceding sentence shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to this Section 2.03(b) to reimburse the Issuing Lender
shall be for the account of such Lender to the extent of such payment.  The
Issuing Lender shall promptly notify the Administrative Agent (which shall
notify each Lender) of each drawing under a Letter of Credit.

 

(c)                                  Letter of Credit Obligations Absolute.

 

(i)                                     The obligation of the Company to
reimburse the Issuing Lender as provided hereunder in respect of drawings under
Letters of Credit shall rank pari passu with the obligation of the Company to
repay the Revolving Credit Loans hereunder, and shall be absolute and
unconditional under any and all circumstances subject to subsection (ii) below. 
Without limiting the generality of the foregoing, the obligation of the Company
to reimburse the Issuing Lender in respect of drawings under Letters of Credit
shall not be subject to any defense based on the non-application or
misapplication by the beneficiary of the proceeds of any such drawing or the
legality, validity, regularity or enforceability of the Letters of Credit or any
related document, even though such document shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Company, the
beneficiary of any Letter of Credit, or any financial institution or other party
to which any Letter of Credit may be transferred.  The Issuing Lender may accept
or pay any draft presented to it under any Letter of Credit regardless of when
drawn or made and whether or not negotiated, if such draft, accompanying
certificate or documents and any transmittal advice are presented or negotiated
on or before the expiry date of such Letter of Credit or any renewal or
extension thereof then in effect, and is in substantial compliance with the
terms and conditions of such Letter of Credit.  Furthermore, neither the Issuing
Lender nor any of its correspondents nor any Lender shall be responsible, as to
any document presented under a Letter of Credit which appears to be regular on
its face, and appears on its face to be in substantial compliance with the terms
of such Letter of Credit, for the validity or sufficiency of any signature or
endorsement, for delay in giving any notice or failure of any instrument to bear
adequate reference to any Letter of Credit, or for failure of any Person to note
the amount of any draft on the reverse of any Letter of Credit.  The Issuing
Lender shall have the right, in its sole discretion, to decline to accept any
documents and to decline to make payment under any Letter of Credit if the
documents presented are not in strict compliance with the terms of such Letter
of Credit.

 

(ii)                                  Any action, inaction or omission on the
part of the Issuing Lender or any of its correspondents under or in connection
with any Letter of Credit or the related instruments, documents or property, if
in good faith and in conformity with such laws, regulations or customs as are
applicable, shall be binding upon the Company and shall not place the Issuing
Lender or any of its

 

H-22

--------------------------------------------------------------------------------


 

correspondents or any Lender under any liability to the Company in the absence
of (x) gross negligence or willful misconduct by the Issuing Lender or its
correspondents or (y) the failure by the Issuing Lender to pay under a Letter of
Credit after presentation of a draft and documents strictly complying with such
Letter of Credit unless the Issuing Lender is prohibited from making such
payment pursuant to a court order.  The Issuing Lender’s rights, powers,
privileges and immunities specified in or arising under this Agreement are in
addition to any heretofore or at any time hereafter otherwise created or
arising, whether by statute or rule of law or contract.  All Letters of Credit
issued hereunder will, except to the extent otherwise expressly provided
hereunder, be governed by the UCP to the extent applicable and not inconsistent
with the laws of the State of New York.

 

(d)                                 Obligations of Lenders in Respect of Letters
of Credit.   Each Lender acknowledges that each Letter of Credit issued by the
Issuing Lender pursuant to this Agreement is issued on behalf of and with the
ratable participation of all of the Lenders (i.e., in accordance with their
respective Commitment Proportions), and each Lender agrees to make the payments
required by subsection (b) above and agrees to be responsible for its pro rata
share of all liabilities incurred by the Issuing Lender with respect to each
Letter of Credit issued, established, opened or extended by the Issuing Lender
pursuant to this Agreement for the account of the Company hereunder.  Each
Lender agrees with the Issuing Lender and the other Lenders that its obligation
to make the payments required by subsection (b) above shall not be affected in
any way by any circumstances (other than the gross negligence or willful
misconduct of the Issuing Lender) occurring before or after the making of any
payment by the Issuing Lender pursuant to any Letter of Credit, including,
without limitation: (i) any modification or amendment of, or any consent,
waiver, release or forbearance with respect to, any of the terms of this
Agreement or any other instrument or document referred to herein; (ii) the
existence of any Default or Event of Default; or (iii) any change of any kind
whatsoever in the financial position or credit worthiness of the Company.

 

(e)                                  Replacement of the Issuing Lender.  The
Issuing Lender may be replaced at any time by written agreement among the
Company, the Administrative Agent, the replaced Issuing Lender and the successor
Issuing Lender.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Lender.  At the time any such replacement shall
become effective, the Company shall pay all unpaid fees accrued for the account
of the replaced Issuing Lender pursuant to Section 3.04 hereof.  From and after
the effective date of any such replacement, (i) the successor Issuing Lender
shall have all the rights and obligations of the Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter, and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the replacement
of an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

SECTION 2.04.                                  Swingline Loans.

 

(a)                                  Subject to the terms and conditions, and
relying upon the representations and warranties, set forth herein, the Swingline
Lender agrees to make loans in Dollars (individually a “Swingline Loan” and,
collectively, the “Swingline Loans”) to the Company from time to time during the
Revolving Credit Commitment Period up to, but not exceeding, at any one time
outstanding the Swingline Commitment; provided, however, that no Swingline Loan
shall be made if, after giving effect to such Swingline Loan, the Dollar
Equivalent Amount of the Aggregate Outstandings would exceed the Total
Commitment; and provided further that no Swingline Loan shall be made without
the consent of the

 

H-23

--------------------------------------------------------------------------------


 

Required Lenders during the occurrence and continuance of an Event of Default. 
The proceeds from Swingline Loans may not be used to repay outstanding Revolving
Credit Loans.  During the Revolving Credit Commitment Period, the Company may
from time to time borrow, repay and reborrow Swingline Loans on or after the
date hereof and prior to the Revolving Credit Commitment Termination Date,
subject to the terms, provisions and limitations set forth herein.  Each
Swingline Loan shall be a Prime Rate Loan.

 

(b)                                 The Company shall give the Administrative
Agent irrevocable written notice (or telephonic notice promptly confirmed in
writing) not later than 2:00 p.m. (New York, New York time) on the date of each
proposed Swingline Loan under this Section 2.04.  Such notice shall be
irrevocable and shall specify (i) the amount of the proposed borrowing, and
(ii) the proposed Borrowing Date.  Upon receipt of such notice from the Company,
the Administrative Agent shall promptly notify the Swingline Lender and each
Lender thereof.  Each borrowing of a Swingline Loan shall be in an amount not
less than $100,000 or, if greater, whole multiples of $100,000 in excess
thereof.  The Swingline Lender shall make each Swingline Loan available to the
Company by means of a credit to the operating account of the Company with the
Swingline Lender (or, in the case of a Swingline Loan made to finance or
reimburse a Letter of Credit drawing in accordance with Section 2.04(b) hereof,
by remittance to the Issuing Lender) by 4:00 p.m. (New York, New York time) on
the requested date of such Swingline Loan.

 

(c)                                  So long as no Default or Event of Default
has occurred and is continuing, the Company may repay Swingline Loans with the
proceeds of a Revolving Credit Loan.  Each Swingline Loan shall be payable on
demand.  The Swingline Lender may, at any time, require the Lenders to acquire
participations with respect to all or a portion of the Swingline Loans
outstanding.  If (i) the Company desires to repay such Swingline Loan with the
proceeds of a Revolving Credit Loan or (ii) the Swingline Lender desires to have
the Lenders acquire participations, the Swingline Lender shall, by written
notice given to the Administrative Agent not later than 10:00 a.m. (New York,
New York time) on any Business Day, require the Lenders to acquire
participations on such Business Day with respect to all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans which will become Revolving Credit Loans.  Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Commitment Proportion of such
Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Commitment
Proportion of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire a  participation in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 3.12 hereof with respect to Loans made by such Lender, and
the Administrative Agent shall promptly pay to the Swingline Lender the amounts
so received by it from the Lenders.  The Administrative Agent shall notify the
Company of any participation in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of a participation therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear.   The purchase of a
participation in a Swingline Loan pursuant to

 

H-24

--------------------------------------------------------------------------------


 

this paragraph (c) shall not relieve the Company of any default in the payment
thereof.

 

(d)                                 The agreement of the Swingline Lender to
make Swingline Loans pursuant to this Section 2.04 shall automatically terminate
on the Revolving Credit Commitment Termination Date.  Upon such termination, the
Company shall immediately repay the Swingline Lender or the Administrative Agent
(for the benefit of the applicable Lenders), as applicable, in full the
principal amount of the Swingline Loans then outstanding, together with all
accrued interest thereon and all other amounts due and payable hereunder.

 

(e)                                  The Swingline Loans made by the Swingline
Lender shall be evidenced by a promissory note of the Company (the “Swingline
Note”), substantially in the form attached hereto as Exhibit B, appropriately
completed, duly executed and delivered on behalf of the Company and payable to
the order of the Swingline Lender in a principal amount equal to the Swingline
Commitment.  The Swingline Note shall (a) be dated the Closing Date, (b) be
stated to mature on the Revolving Credit Commitment Termination Date, and
(c) bear interest from the date thereof until paid in full on the unpaid
principal amount thereof from time to time outstanding as provided in
Section 3.01 hereof.  The Swingline Lender is authorized to record the date and
amount of each Swingline Loan and the date and amount of each payment or
prepayment of principal of each Swingline Loan in the Swingline Lender’s records
or on the grid schedule annexed to the Swingline Note; provided, however, that
the failure of the Swingline Lender to set forth each such Swingline Loan,
payment and other information shall not in any manner affect the obligation of
the Company to repay each Swingline Loan made by the Swingline Lender in
accordance with the terms of the Swingline Note and this Agreement.  The
Swingline Note, the grid schedule and the books and records of the Swingline
Lender shall constitute presumptive evidence of the information so recorded
absent demonstrable error.

 

ARTICLE III
PROVISIONS RELATING TO ALL EXTENSIONS OF CREDIT;
FEES AND PAYMENTS

 

SECTION 3.01.                                  Interest Rate; Continuation and
Conversion of Loans,

 

(a)                                  Each Prime Rate Loan  shall bear interest
for the period from the date thereof on the unpaid principal amount thereof at a
fluctuating rate per annum equal to the Prime Rate plus the Applicable Rate.

 

(b)                                 Each Eurocurrency Loan shall bear interest
for the Interest Period applicable thereto on the unpaid principal amount
thereof at a rate per annum equal to the Reserve Adjusted Eurocurrency Rate
determined for each Interest Period thereof in accordance with the terms hereof
plus the Applicable Rate.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default the outstanding principal amount of the Loans
shall, at the option of the Required Lenders, bear interest payable on demand at
a rate of interest (i) with respect to payments of principal, 2% per annum plus
the interest rate otherwise then in effect and (ii) with respect to payments of
any other amount, 2% per annum plus the rate that would be applicable to Prime
Rate Loans, from time to time.

 

(d)                                 If the Company shall default in the payment
of the principal or interest on any portion of any Loan or any other amount
becoming due hereunder, whether with respect to the reimbursement of drawings
under Letters of Credit, interest, fees, expenses or otherwise, the Company

 

H-25

--------------------------------------------------------------------------------


 

shall on demand from time to time pay interest on such defaulted amount accruing
from the date of such default (without reference to any period of grace) up to
and including the date of actual payment (after as well as before judgment) at a
rate of two (2%) percent per annum plus the interest rate otherwise then in
effect, or if no interest rate is in effect, two (2%) percent per annum plus the
Prime Rate.

 

(e)                                  The Company may elect from time to time to
convert outstanding Revolving Credit Loans from Eurocurrency Loans denominated
in Dollars to Prime Rate Loans by giving the Administrative Agent  irrevocable
written notice of such election not later than 11:00 a.m. (New York, New York
time) three Business Day prior to the effective date of such election, provided
that any such conversion of Eurocurrency Loans shall only be made on the last
day of an Interest Period with respect thereto or upon the date of payment in
full of any amounts owing pursuant to Section 3.08 hereof as a result of such
conversion.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof.  The Company may elect from time to time to
convert outstanding Revolving Credit Loans from Prime Rate Loans to Eurocurrency
Loans by giving the Administrative Agent irrevocable written notice of such
election not later than (i) the Applicable Offshore Time, four Business Days
prior to the date of the proposed conversion if the conversion is to a
Eurocurrency Loan denominated in any Approved Currency other than Dollars, or
(ii) 11:00 a.m. (New York, New York time) three Business Days prior to the date
of the proposed conversion if the conversion is to a Eurocurrency Loan
denominated in Dollars.  Upon receipt of such notice the Administrative Agent
shall promptly notify each Lender thereof.  All or any part of outstanding Prime
Rate Loans (other than Swingline Loans) may be converted as provided herein,
provided that each conversion shall be in the principal amount of $2,000,000 (or
the Applicable Currency Equivalent thereof) or whole multiples of $1,000,000 (or
the Applicable Currency Equivalent thereof) in excess thereof; and further
provided that no Default or Event of Default shall have occurred and be
continuing.  Any conversion to or from Eurocurrency Loans hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of all Eurocurrency Loans having the
same Interest Period and denominated in the same currency shall not be less than
$2,000,000 (or the Applicable Currency Equivalent thereof).

 

(f)                                    Any Eurocurrency Loan in a minimum
principal amount of $2,000,000 (or the Applicable Currency Equivalent thereof)
may be continued as such upon the expiration of an Interest Period with respect
thereto by compliance by the Company with the notice provisions contained in the
definition of Interest Period.  If the Company shall not have so notified the
Administrative Agent of its intention to continue such Loan, upon the expiration
of such Interest Period for (i) any Eurocurrency Loan denominated in Dollars, or
any portion thereof, such Loan or portion thereof shall be automatically
converted to a Prime Rate Loan, except to the extent that such Loan shall have
been repaid hereunder or shall be required to be repaid hereunder, or (ii) any
Eurocurrency Loan denominated in an Approved Currency other than Dollars, or any
portion thereof, such Loan or portion thereof shall be required to be repaid. 
Notwithstanding anything to the contrary, no Eurocurrency Loan may be continued
as such when any Default or Event of Default has occurred and is continuing, but
shall be automatically converted to a Prime Rate Loan, if such Eurocurrency Loan
is denominated in Dollars or repaid in full, if such Eurocurrency Loan is
denominated in an Approved Currency other than Dollars, on the last day of the
Interest Period in effect when the Administrative Agent is notified, or
otherwise has actual knowledge, of such Default or Event of Default.

 

(g)                                 If the Company shall fail to select the
duration of any Interest Period for any Eurocurrency Loan in accordance with the
definition of “Interest Period” set forth in Section 1.01 hereof, the Company
shall be deemed to have selected an Interest Period of one month.

 

H-26

--------------------------------------------------------------------------------


 

(h)                                 No Revolving Credit Loan may be converted to
or continued as a Eurocurrency Loan (i) with an Interest Period that extends
beyond the Revolving Credit Commitment Termination Date, or (ii)  less than one
month before the Revolving Credit Commitment Termination Date.   In addition,
except as otherwise provided in Sections 3.01(e) and 3.06  hereof or in the
definition of “Interest Period” in Section 1.01 hereof, no Loan in one Approved
Currency may be converted to a Loan in another Approved Currency.

 

(i)                                     Anything in this Agreement or in any
Note to the contrary notwithstanding, the obligation of the Company to make
payments of interest shall be subject to the limitation that payments of
interest shall not be required to be paid to a Lender to the extent that the
charging or receipt thereof would not be permissible under the law or laws
applicable to such Lender limiting the rates of interest that may be charged or
collected by such Lender.  In each such event payments of interest required to
be paid to such Lender shall be calculated at the highest rate permitted by
applicable law until such time as the rates of interest required hereunder may
lawfully be charged and collected by such Lender.  If the provisions of this
Agreement or any Note would at any time otherwise require payment by the Company
to any Lender of any amount of interest in excess of the maximum amount then
permitted by applicable law, the interest payments to such Lender shall be
reduced to the extent necessary so that such Lender shall not receive interest
in excess of such maximum amount.

 

(j)                                     Interest on each Loan shall be payable
in arrears on each applicable Interest Payment Date and shall be calculated on
the basis of a year of 360 days and shall be payable for the actual days
elapsed.  Any rate of interest on the Loans or other Obligations which is
computed on the basis of the Prime Rate shall change when and as the Prime Rate
changes in accordance with the definition thereof.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall, absent
demonstrable error, be conclusive and binding for all purposes.

 

SECTION 3.02.                                  Use of Proceeds.  The proceeds of
the Revolving Credit Loans shall be used (a) to pay the Existing Indebtedness,
(b) to finance Permitted Acquisitions, (c) for general working capital and other
corporate purposes and (d) to finance up to $25,000,000 of repurchases by the
Company of the Subordinated Notes.  The Swingline Loans shall be used by the
Company for general working capital and other corporate purposes.  Letters of
Credit shall be issued by the Issuing Lender for the account of the Company and
shall be issued for purposes in connection with, and in the ordinary course of,
the business of the Company or the Guarantors consistent with historical
purposes of standby and commercial letters of credit issued for the account of
the Company prior to the date hereof.

 

SECTION 3.03.                                  Prepayments.

 

(a)                                  Voluntary.  The Company may, at any time
and from time to time, prepay the then outstanding Loans (including, without
limitation, Swingline Loans), in whole or in part, without premium or penalty,
except as provided in Section 3.08 hereof, upon written notice to the
Administrative Agent (or telephonic notice promptly confirmed in writing) not
later than 11:00 a.m. (New York, New York time) three Business Days before the
date of prepayment with respect to prepayments of Eurocurrency Loans, or
11:00 a.m. (New York, New York time) on the day of prepayment with respect to
Prime Rate Loans.  Each notice shall be irrevocable and shall specify the date
and amount of prepayment and whether such prepayment is of Eurocurrency Loans or
Prime Rate Loans or a combination thereof, and if a combination thereof, the
amount of prepayment allocable to each.  Upon receipt of such notice to repay
Revolving Credit Loans, the Administrative Agent shall promptly notify each
Lender thereof.  If such notice is given, the Company shall make such
prepayment, and the amount specified in such notice shall be due and payable, on
the date specified therein.  Each partial prepayment pursuant to this Section 

 

H-27

--------------------------------------------------------------------------------


 

3.03 shall be in a principal amount of (i) $1,000,000 (or the Applicable
Currency Equivalent thereof), or whole multiples of $1,000,000 (or the
Applicable Currency Equivalent thereof) in excess thereof with respect to
Eurocurrency Loans, and (ii) $500,000 or whole multiples of $100,000 in excess
thereof with respect to Prime Rate Loans.

 

(b)                                 Mandatory.  To the extent that (i) the
Dollar Equivalent Amount of the Aggregate Outstandings exceeds the Total
Commitment or (ii) the Dollar Equivalent Amount of all Obligations denominated
in Approved Currencies other than Dollars exceeds the Eurocurrency Sublimit due
to a change in applicable Exchange Rates, then the Company shall immediately
prepay the Revolving Credit Loans to the extent necessary to cause compliance
after repayment in full of the Loans with each of the foregoing.  To the extent
that such prepayments are insufficient to cause such compliance, the Company
shall pledge to the Administrative Agent, for the ratable benefit of the
Lenders, Cash Collateral in an amount equal to the amount of such short-fall,
which Cash Collateral shall secure the reimbursement obligations of the Company
to the Issuing Lender with respect to Letters of Credit.  All such prepayments
shall be applied, first, to Prime Rate Loans outstanding and second, to
Eurocurrency Loans outstanding, in such order as the Administrative Agent shall
determine in its sole and absolute discretion.

 

All prepayments shall be accompanied by accrued interest on the principal amount
being prepaid to the date of prepayment.

 

SECTION 3.04.                                  Fees.

 

(a)                                  The Company agrees to pay to the
Administrative Agent for the account of, and pro rata distribution to, each
Lender a commitment fee (the “Commitment Fee”) on the average daily unused
portion of the Total Commitment (without giving effect to any Swingline Loans
then outstanding) from the date of this Agreement until the Revolving Credit
Commitment Termination Date at a rate per annum equal to the Applicable Rate,
based on a year of 360 days, payable in arrears on the last day of March, June,
September, and December of each year commencing March 31, 2005, on the Revolving
Credit Commitment Termination Date and on each date the Revolving Credit
Commitment is permanently reduced in whole or in part.

 

(b)                                 The Company agrees to pay to the
Administrative Agent for the account of, and pro rata distribution to, each
Lender a closing fee equal to 0.30% of such Lender’s Revolving Credit Commitment
on the Closing Date.

 

(c)                                  The Company shall pay to the Administrative
Agent for the account of, and pro rata distribution to, the Lenders a commission
with respect to the Lenders’ participation in Standby Letters of Credit equal to
the Standby LC Margin multiplied by the average daily amount of the Standby LC
Exposure during the period from and including the Closing Date to but excluding
the later of (a) the Revolving Credit Commitment Termination Date and (b) the
date on which such Lender ceases to have any Standby LC Exposure.   Such
commissions with respect to Standby Letters of Credit shall be payable in
arrears on the last Business Day of March, June, September and December of each
year, commencing March 31, 2005; provided that all such fees shall be payable on
the date on which the Total Commitment terminates and any such fees accruing
after the date on which the Total Commitment terminates shall be payable on
demand.  All commissions with respect to Standby Letters of Credit shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed.

 

(d)                                 The Company shall pay to the Administrative
Agent for the account of, and pro rata

 

H-28

--------------------------------------------------------------------------------


 

distribution to each Lender, a payment fee equal to 0.25% of the amount paid on
each Commercial Letter of Credit payable on the date of payment of such amount
by the Issuing Lender.

 

(e)                                  In addition, the Company shall pay to the
Issuing Lender for its own account, upon issuance of any Letter of Credit
hereunder, a fronting fee equal to the greater of (i) 0.125% of the face amount
of each Letter of Credit issued hereunder, and (ii) $250.  In addition, the
Company shall pay to the Issuing Lender, upon its demand and for its own
account, the customary fees charged by the Issuing Lender with respect to the
processing and administration of Letters of Credit (including, without
limitation, amendments to Letters of Credit).

 

(f)                                    In addition, the Company agrees to pay to
the Administrative Agent and the Lead Arranger for the Administrative Agent’s
and the Lead Arranger’s own account, such agency, arrangement and other fees as
agreed to between the Administrative Agent, the Lead Arranger and the Company.

 

SECTION 3.05.                                  Inability to Determine Interest
Rate.      In the event that the Administrative Agent shall have determined in
good faith (which determination shall be conclusive and binding upon the
Company, absent demonstrable error) that, by reason of circumstances affecting
the London interbank market, adequate and reasonable means do not exist for
ascertaining the Reserve Adjusted Eurocurrency Rate applicable pursuant to
Section 3.01(b) hereof for any requested Interest Period with respect to (a) the
making of a Eurocurrency Loan, (b) a Eurocurrency Loan that will result from the
requested conversion of a Prime Rate Loan  into a Eurocurrency Loan, or (c) the
continuation of a Eurocurrency Loan beyond the expiration of the then current
Interest Period with respect thereto, the Administrative Agent shall forthwith
give notice by telephone of such determination, promptly confirmed in writing,
to the Company and each Lender.  Until the Administrative Agent notifies the
Company and the Lenders that the circumstances giving rise to the suspension
described herein no longer exist, the Company shall not have the right to
request or continue a Eurocurrency Loan or to convert a Prime Rate Loan  to a
Eurocurrency Loan.

 

SECTION 3.06.                                  Illegality.     Notwithstanding
any other provisions herein, if any introduction of or change in, after the date
hereof, any law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans or if any Lender determines that it is unable to make a
Eurocurrency Loan in any Approved Currency because such Approved Currency is
unavailable as contemplated by this Agreement, such Lender shall forthwith give
notice by telephone of such circumstances, promptly confirmed in writing, to the
Administrative Agent, which notice the Administrative Agent shall promptly
transmit to the Company and the other Lenders and, subject to the provisions of
Section 3.09 hereof, (a) the commitment of such Lender to make and to allow
conversion to or continuations of Eurocurrency Loans or of Eurocurrency Loans in
such Approved Currency, as the case may be, shall forthwith be cancelled for the
duration of such illegality, and (b) the Revolving Credit Loans then outstanding
as Eurocurrency Loans, if any, shall be converted automatically to Prime Rate
Loans on the next succeeding last day of each Interest Period applicable to such
Eurocurrency Loans or within such earlier period as may be required by law.  The
Company shall pay to such Lender, upon demand, any additional amounts required
to be paid pursuant to Section 3.08 hereof.

 

SECTION 3.07.                                  Increased Costs.

 

(a)                                  In the event that any introduction of or
change in, after the date hereof, any applicable law, regulation, treaty, order,
or directive, or in the interpretation or application thereof (including,
without limitation, any request, guideline or policy, whether or not having the
force of law, of

 

H-29

--------------------------------------------------------------------------------


 

or from any central bank or other governmental authority, agency or
instrumentality and including, without limitation, Regulation D), by any
authority charged with the administration or interpretation thereof shall occur,
which:

 

(i)                                     shall subject any Lender or the Issuing
Lender to any Non-Excluded Taxes; or

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement (whether or
not having the force of law) against assets held by, or deposits or other
liabilities in or for the account of, advances or loans by, or other credit
extended by, or any other acquisition of funds by, any office of any Lender or
the Issuing Lender; or

 

(iii)                               shall impose on any Lender or the Issuing
Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender or
the Issuing Lender  of making, renewing or maintaining or participating in
advances or extensions of credit hereunder or to reduce any amount receivable
hereunder, in each case by an amount which such Lender or the Issuing Lender
deems reasonably material, then, in any such case, subject to the provisions of
Section 3.10 hereof, the Company shall pay such Lender or the Issuing Lender,
such additional amount or amounts as such Lender or the Issuing Lender shall
have determined in good faith will compensate such Lender for such increased
costs or reduction.

 

(b)                                 If any Lender or the Issuing Lender shall
have determined that the adoption of, or any change in, any applicable law,
rule or regulation regarding capital adequacy, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender or the Issuing Lender (or any lending
office of any Lender or the Issuing Lender which funds Loans hereunder) or any
Lender’s or the Issuing Lender’s holding company, with any request, guideline or
directive regarding capital adequacy (whether or not having the force of the
law) of any such authority, central bank or comparable agency, in each case
adopted after the Closing Date, has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company as a
consequence of its obligations hereunder to a level below that which such Lender
or the Issuing Lender (or such holding company) could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or the
Issuing Lender’s policies and the policies of such Lender’s or the Issuing
Lender’s holding company with respect to capital adequacy) by an amount deemed
by such Lender or the Issuing Lender to be material, then from time to time, the
Company shall pay to such Lender or the Issuing Lender the additional amount or
amounts as
such Lender or the Issuing Lender shall have determined will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for such reduction.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts payable pursuant to Sections 3.07(a) and 3.07(b) hereof shall
be conclusive and binding on the Company absent demonstrable error.  The Company
shall pay such Lender or the Issuing Lender the amount shown as due on any such
certificate within fifteen days after receipt thereof.

 

(d)                                 In the event any Lender or the Issuing
Lender shall be entitled to compensation pursuant to Section 3.07(a) or
Section 3.07(b) hereof, it shall promptly notify the Administrative Agent and
the Company of the event by reason of which it has become so entitled; provided,
however, no failure on the part of any Lender or the Issuing Lender to demand
compensation under clause (a) or clause (b) 

 

H-30

--------------------------------------------------------------------------------


 

above on one occasion shall constitute a waiver of its right to demand
compensation on any other occasion.

 

SECTION 3.08.                                  Indemnity.   The Company agrees
to indemnify each Lender and to hold each Lender harmless from any loss, cost or
expense which such Lender may sustain or incur, including, without limitation,
interest or fees payable by such Lender to lenders of funds obtained by it in
order to maintain Eurocurrency Loans hereunder, as a consequence of (a) default
by the Company in payment of the principal amount of or interest on any
Eurocurrency Loan, (b) default by the Company to accept or make a borrowing of a
Eurocurrency Loan or a conversion into or continuation of a Eurocurrency Loan
after the Company has requested such borrowing, conversion or continuation,
(c) default by the Company in making any prepayment of any Eurocurrency Loan
after the Company gives a notice in accordance with Section 3.03 hereof and/or
(d) the making of any payment or prepayment (whether mandatory or optional) of a
Eurocurrency Loan or the making of any conversion of a Eurocurrency Loan to a
Prime Rate Loan  on a day which is not the last day of the applicable Interest
Period with respect thereto.  A certificate of a Lender setting forth such
amounts shall be conclusive and binding on the Company absent demonstrable
error.  The Company shall pay such Lender the amount shown as due on any
certificate within fifteen days after receipt thereof.

 

SECTION 3.09.                                  Mitigation, Obligations;
Replacement of Lenders.

 

(a)                                  Each Lender agrees to use reasonable
efforts to designate an alternate Lending Office with respect to any Type of
Loan affected by the events or circumstances described in Section 3.05,
Section 3.06, Section 3.07 or Section 3.10 hereof to avoid or minimize the
Company’s liability thereunder; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional cost or legal, regulatory
or administrative burdens deemed by such Lender, in its sole discretion, to be
material.

 

(b)                                 If any Lender is affected by the events or
circumstances described in Section 3.05, 3.06, 3.07 or 3.10 hereof and requests
additional compensation pursuant to the terms of this Agreement, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Company may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (and in accordance with the restrictions set forth in Section 10.05
hereof), all its interests, rights, and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if such Lender accepts such assignment); provided, that (i) the Company
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Lender and the Swingline Lender),
which consent shall not be unreasonably withheld or delayed, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal
amount of its Loans and participation in Swingline Loans and Letters of Credit,
accrued interest thereon, accrued fees and other amounts payable to it hereunder
from the assignee (to the extent of the outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
pursuant to Section 3.05, 3.06 or 3.07 hereof or payments required to be made
pursuant to Section 3.10 hereof, such assignment will result in a reduction of
such compensation or payments.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegations cease to apply.

 

H-31

--------------------------------------------------------------------------------


 

SECTION 3.10.                                  Taxes.

 

(a)                                  Except as set forth in clause (d) below or
as required by law, all payments made by the Company under this Agreement shall
be made free and clear of, and without reduction for or on account of, any
present or future taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) income, branch profits and
franchise taxes (imposed in lieu of income taxes) imposed on the Administrative
Agent, the Issuing Lender or a Lender as a result of a present, former or future
connection between the jurisdiction of the government or the taxing authority
imposing such tax and the Administrative Agent, the Issuing Lender or a Lender
or the lending office of the Administrative Agent, the Issuing Lender or a
Lender (excluding a connection arising solely from the Administrative Agent, the
Issuing Lender or a Lender having executed this Agreement, the Notes or the
other Loan Documents) or any political subdivision or taxing authority thereof
or therein, and (ii) taxes (including withholding taxes) imposed by reason of
the failure of the Administrative Agent, the Issuing Lender or a Lender, if
organized outside of the United States, to comply with Section 3.10(c) hereof
(or the inaccuracy at any time of the certificates, documents or other evidence
delivered thereunder) (such non-excluded taxes being called “Non-Excluded
Taxes”).  If any Non-Excluded Taxes are required to be withheld from any amounts
payable to the Administrative Agent, the Issuing Lender or any Lender hereunder,
or under the Notes, the amount so payable to the Administrative Agent, the
Issuing Lender or such Lender shall be increased to the extent necessary to
yield to the Administrative Agent, the Issuing Lender or such Lender (after
payment of all Non-Excluded Taxes, and free and clear of all liability in
respect of such Non-Excluded Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement and the
Notes provided, however, that the Company shall not be required to increase any
such amounts payable to any Lender with respect to any Non-Excluded Taxes
(i) that are attributable to such Lender’s failure to comply with the
requirements of Section 3.09 hereof, (ii) that are United States withholding
taxes imposed (or branch profits taxes imposed in lieu thereof) on amounts
payable to such Lender at the time such Lender becomes a party to this
Agreement, except to the extent that such Lender’s assignor (if any) was
entitled, at the time of assignment, to receive additional amounts from the
Company with respect to such Non-Excluded Taxes pursuant to this
Section 3.10(a), or (iii) that are imposed as a result of any event occurring
after such Lender becomes a Lender other than a change in law or regulation or
the introduction of any law or regulation or a change in interpretation or
administration of any law. Whenever any Non-Excluded Taxes are payable by the
Company, as promptly as possible thereafter, the Company shall send to the
Administrative Agent for its own account or for the account of the Issuing
Lender or such Lender, as the case may be, a certified copy of an original
official receipt showing payment thereof.  If the Company fails to pay
Non-Excluded Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Company shall indemnify the Administrative Agent, the
Issuing Lender and the Lenders for any incremental taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Lender or such
Lender as a result of any such failure together with any expenses payable by the
Administrative Agent, the Issuing Lender or such Lender in connection therewith;
provided that the Administrative Agent, Issuing Lender or such Lender has
provided the Company with notice thereof as required by Section 10.01 hereof,
accompanied by a demand for payment.

 

(b)                                 If a Lender or the Administrative Agent
becomes aware that it is entitled to claim a refund from a governmental
authority in respect of any Non-Excluded Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.10, it promptly shall notify the
Company in writing of the availability of such refund claim and shall make a
timely claim to such taxation authority for such refund at the Company’s
expense.  If a Lender or the Administrative Agent receives a refund (including
pursuant to a claim for refund made pursuant to the preceding sentence) or a
permanent net tax benefit in respect of any Non-Excluded Taxes

 

H-32

--------------------------------------------------------------------------------


 

as to which it has been indemnified by the Company or with respect to which the
Company has paid additional amounts pursuant to this Section 3.10, it shall
within 30 days from the date of such receipt pay over the amount of such refund
or permanent net tax benefit to the Company, net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant taxation authority with respect to such
refund); provided that the Company, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to the Company (plus
penalties, interest or other reasonable charges) to such Lender or the
Administrative Agent  in the event such Lender or the Administrative Agent is
required to repay such refund to such taxation authority or loses such net tax
benefit.

 

(c)                                  On or before the date on which it becomes a
party to this Agreement, each Lender that is not organized under the laws of the
United States or a state thereof agrees that it will deliver to the Company and
the Administrative Agent, as applicable: (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying in each case under an applicable treaty that such Lender is entitled
to receive all payments under this Agreement without deduction or withholding of
any United States federal income taxes, (ii) two duly completed copies of United
States Internal Revenue Service Form W-8ECI, or successor applicable form, or
(iii) two duly completed copies of United States Internal Revenue Service
Form W-8BEN, or successor applicable form, and a statement in the form of
Exhibit H hereto.  Each Lender which delivers to the Company and the
Administrative Agent a Form W-8BEN or W-8ECI pursuant to the preceding sentence
further undertakes to deliver to the Administrative Agent two further copies of
the said statement and Form W-8BEN or W-8ECI, or successor applicable forms,
and, if applicable, the statement, or other manner of certification, as the case
may be, on or before the date that any such statement or form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent statement or form previously delivered by it to the Administrative Agent,
and such extensions or renewals thereof as may be requested by the
Administrative Agent, certifying that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes. Each Lender shall promptly notify the Company and
the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered above-mentioned form or statement
(or successor thereto) to the Company and the Administrative Agent.

 

(d)                                 For any period with respect to which a
Lender required to do so has failed to provide the Company with the appropriate
form described in Section 3.10(c) above (other than if such failure is due to a
change in law occurring subsequent to the date on which a form originally was
required to be provided, or if such form otherwise is not required under
Section 3.10(c) above), such Lender shall not be entitled to indemnification
under this Section 3.10  with respect to Non-Excluded Taxes imposed by reason of
such failure; provided, however, that should a Lender become subject to
Non-Excluded Taxes because of its failure to deliver a form required hereunder,
the Company shall take such steps as such Lender reasonably shall request to
assist such Lender in recovering such Non-Excluded Taxes.

 

SECTION 3.11.                                  Pro Rata Treatment and Payments. 
Each borrowing by the Company from the Lenders, each conversion of a Revolving
Credit Loan pursuant to Section 3.01(d) hereof or continuation of a Revolving
Credit Loan pursuant to Section 3.01(e) hereof, each payment by the Company on
account of any fee (other than with respect to fees which are expressly payable
to the Administrative Agent or the Issuing Lender for its own account), and any
reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the respective relevant Commitment Proportions of the Lenders. 
Each payment (including each prepayment) by the Company on account of principal
of and interest on each Loan shall be made in the Applicable Currency in which
such Loan is denominated and shall be made pro rata according to the respective
outstanding principal amounts of such

 

H-33

--------------------------------------------------------------------------------


 

Loans held by each Lender.  Except as otherwise provided in Section 2.04 hereof,
all payments by the Company on account of principal of and interest on any
Swingline Loan shall be made to the Swingline Lender at its office specified on
its signature page hereof in Dollars in immediately available funds.  All
payments (including prepayments) to be made by the Company on account of
principal, interest, fees and reimbursement obligations shall be made without
set-off or counterclaim and, with respect to payments of the Loans, shall be
made to the Administrative Agent, for the account of the Lenders (except as
specified above), at the Payment Office, in Dollars or the other Applicable
Currency, in immediately available funds.  The Administrative Agent shall
distribute such payments with respect to Loans to the Lenders promptly upon
receipt in like funds by wire transfer of each Lender’s portion of such payment
to such Lender for the account of its Lending Office.  The Administrative Agent
may, in its sole discretion, directly charge principal and interest payments due
in respect of the Loans to the Company’s accounts at the Payment Office or any
other office of the Administrative Agent.  The Issuing Lender may, in its sole
discretion, directly charge reimbursement obligations with respect to Letters of
Credit to the Company’s accounts at any office of the Issuing Lender.  Except as
otherwise provided in the definition of “Interest Period”, if any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be extended to the next succeeding Business Day, and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.

 

SECTION 3.12.                                  Funding and Disbursement of
Loans.

 

(a)                                  Each Lender shall make each Revolving
Credit Loan denominated in Dollars to be made by it hereunder, at the Payment
Office for the account of such office and the Administrative Agent, on the
applicable Borrowing Date, in immediately available funds, by 2:00 p.m. (New
York, New York time).  Each Lender shall make each Revolving Credit Loan
denominated in an Approved Currency other than Dollars to be made by it
hereunder, at the Payment Office for the account of such office and the
Administrative Agent, on the applicable Borrowing Date, in immediately available
funds, by the Applicable Offshore Time. Unless any applicable condition
specified in Article V hereof has not been satisfied, the amount so received by
the Administrative Agent will be made available to the Company at such Payment
Office by crediting the account of the Company with such amount and in like
funds as received by the Administrative Agent; provided, however, that if the
proceeds of any Revolving Credit Loan or Swingline Loan or any portion thereof
are to be used to prepay outstanding Revolving Credit Loans, Swingline Loans or
Letter of Credit obligations, then the Administrative Agent shall apply such
proceeds for such purpose to the extent necessary and credit the balance, if
any, to the Company’s account.

 

(b)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a proposed Borrowing Date that
such Lender will not make the amount which would constitute its Commitment
Proportion of the borrowing on such Borrowing Date available to the
Administrative Agent, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on such Borrowing Date,
and the Administrative Agent may, in reliance upon such assumption, make
available to the Company a corresponding amount.  If such amount is not made
available to the Administrative Agent until a date after such Borrowing Date,
such Lender shall pay to the Administrative Agent on demand interest on such
Lender’s Commitment Proportion of such borrowing at a rate equal to the greater
of (i) the daily average Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation during such period, from and including such Borrowing Date to the
date on which such Lender’s Commitment Proportion of such borrowing shall have
become immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts due
pursuant to this Section 3.12(b) shall be conclusive absent demonstrable error. 
Nothing

 

H-34

--------------------------------------------------------------------------------


 

herein shall be deemed to relieve any Lender from its obligations to fulfill its
commitment hereunder or to prejudice any right which the Company may have
against any Lender as a result of any default by such Lender hereunder.

 

SECTION 3.13.                                  Judgment Currency.  The currency
in which each Loan made hereunder is denominated and the place of payment
designated therefor is of the essence.  The payment obligation of the Company
hereunder in any designated currency and designated place of payment shall not
be discharged by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
prompt conversion to the currency in which such Loan is denominated and transfer
to the designated place of payment under normal banking procedures does not
yield the amount owing hereunder at the designated place of payment.  In the
event that any payment by the Company, whether pursuant to a judgment or
otherwise, upon such conversion and transfer, does not result in payment of such
amount in the currency in which such Loan is denominated at the designated place
of payment, the Administrative Agent on behalf of the Lenders shall be entitled
to demand immediate payment of, and shall have a separate cause of action
against the Company for, the additional amount necessary to yield the amount of
such currency owing hereunder.

 

SECTION 3.14.                                  Foreign Exchange Indemnity.  If
any sum due from the Company or any Guarantor under this Agreement or any order
or judgment given or made in relation hereto has to be converted from the
currency (the “first currency”) in which the same is payable hereunder or under
such order or judgment into another currency (the “second currency”) for the
purpose of (a) making or filing a claim or proof against the Company or any
Guarantor with any Governmental Authority or in any court or tribunal or
(b) enforcing any order or judgment given or made in relation hereto, the
Company or any Guarantor, as the case may be, shall indemnify and hold harmless
each of the Persons to whom such sum is due from and against any loss actually
suffered as a result of any discrepancy between (i) the rate of exchange used to
convert the amount in question from the first currency into the second currency,
and (ii) the rate or rates of exchange at which such Person, acting in good
faith, purchased the first currency with the second currency after receipt of a
sum paid to it in the second currency in satisfaction, in whole or in part, of
any such order, judgment, claim or proof.  The foregoing indemnity shall
constitute a separate obligation of the Company or any Guarantor distinct from
its other obligations hereunder and shall survive the giving or making of any
judgment or order in relation to all or any of such other obligations.

 

SECTION 3.15.                                  Further Modifications.  The
Administrative Agent may, from time to time, further modify the terms of, and
practices contemplated by, this Agreement with respect to the Euro to the extent
the Administrative Agent determines, in its reasonable discretion, that such
modifications are necessary or convenient to reflect new laws, regulations,
customs, or practices developed in connection with the Euro.  The Administrative
Agent may effect such modifications, and this Agreement shall be deemed so
amended, without the consent of the Company or the Lenders to the extent such
modifications are not materially disadvantageous to the Company and the Lenders,
upon notice thereto.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans and other extensions of credit herein provided for, the Company represents
and warrants to the Administrative Agent and each Lender that:

 

SECTION 4.01.                                  Organization, Powers.  The
Company and each Guarantor (a) is a

 

H-35

--------------------------------------------------------------------------------


 

corporation, limited liability company, partnership or other legal entity (as
indicated on Schedule 4.11 hereto) duly organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its formation,
(b) has the corporate, limited liability company, partnership or such other
power and authority to own its properties and to carry on its business as being
conducted, (c) is duly qualified to do business in every jurisdiction wherein
the conduct of its business or the ownership of its properties are such as to
require such qualification except those jurisdictions in which the failure to be
so qualified could not reasonably be expected to have a Material Adverse Effect,
and (d) has the corporate, limited liability company, partnership or other power
to execute, deliver and perform each of the Loan Documents to which it is a
party, including, without limitation, with respect to the Company, the power to
obtain extensions of credit hereunder and to execute and deliver the Notes. 
Each other Subsidiary of the Company which is not a Guarantor (a) is a
corporation, limited liability company, partnership or other legal entity (as
indicated on Schedule 4.11 hereto) duly organized or formed, as applicable,
validly existing and,  in good standing under the laws of the jurisdiction of
its formation, (b) has the corporate, limited liability company, partnership or
other legal power and authority to own or lease its properties and to carry on
its business as being conducted on the Closing Date and, (c) is duly qualified
to do business in every jurisdiction wherein the conduct of its business or the
ownership of its properties are such as to require such qualification, except in
those jurisdictions where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 4.02.                                  Authorization of Borrowing,
Enforceable Obligations.      The execution, delivery and performance by the
Company of this Agreement, and the other Loan Documents to which it is a party,
the borrowings and the other extensions of credit to the Company hereunder, and
the execution, delivery and performance by each Guarantor of the Loan Documents
to which such Guarantor is a party, (a) have been duly authorized by all
requisite corporate, limited partnership or limited liability company action,
(b) will not violate or require any consent (other than consents as have been
made or obtained and which are in full force and effect) under (i) any provision
of law applicable to the Company or any Guarantor, any applicable rule or
regulation of any Governmental Authority, or the Certificate of Incorporation or
By-laws of the Company or the Certificate of Incorporation, By-Laws, or other
organizational documents, as applicable, of any Guarantor or (ii) any order of
any court or other Governmental Authority binding on the Company or any
Guarantor, (c) will not be in conflict with, result in a breach of or constitute
(with due notice and/or lapse of time) a default under, any indenture, agreement
or other instrument to which the Company or any Guarantor is a party, or by
which the Company or any Guarantor or any of its property is bound, which
conflict, breach or default could reasonably be expected to have a Material
Adverse Effect, or result in the creation or imposition of any Lien of any
nature whatsoever upon any of the property or assets of the Company or any
Guarantor other than as contemplated by this Agreement or the other Loan
Documents.  This Agreement and each other Loan Document to which the Company or
any Guarantor is a party constitutes a legal, valid and binding obligation of
the Company and such Guarantor, as the case may be, enforceable against the
Company and each such Guarantor, as the case may be, in accordance with its
terms except to the extent that enforcement may be limited by applicable
bankruptcy, reorganization, moratorium, insolvency and similar laws affecting
creditors’ rights generally or by equitable principles of general application,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.03.                                  Financial Condition.

 

(a)                                  The Company has heretofore furnished to
each Lender the audited consolidated balance sheets, statements of income,
retained earnings and cash flow of the Company and its  Subsidiaries, audited by
Ernst & Young LLP, independent certified public accountants, as of and for the
fiscal year ended December 31, 2003.  Such financial statements were prepared in
conformity with

 

H-36

--------------------------------------------------------------------------------


 

Generally Accepted Accounting Principles, applied on a consistent basis, and
fairly present the consolidated financial condition and consolidated results of
operations of the Company and its Subsidiaries as of the date of such financial
statements and for the periods to which they relate and since December 31, 2003
(the “Determination Date”), no Material Adverse Effect has occurred, except as
set forth on Schedule 5.01(j).  Other than obligations and liabilities arising
in the ordinary course of business since the Determination Date, there are no
obligations or liabilities contingent or otherwise, of the Company or any of its
Subsidiaries which are not reflected or disclosed on such audited statements
other than obligations or liabilities of the Company and its Subsidiaries which
are not required to be so disclosed.  Notwithstanding anything to the contrary
herein, on the date of delivery of any financial statements pursuant to
Section 6.03(a) hereof, the Determination Date shall be deemed to be the date of
the prior year’s audited financial statements.

 

(b)                                 Each of the Company and each Guarantor is
Solvent.

 

SECTION 4.04.                                  Taxes.  Each of the Company and
each Subsidiary of the Company has filed or has caused to be filed all tax
returns (foreign, federal, state and local) required to be filed (including,
without limitation, with respect to payroll and sales taxes) and each of the
Company and each Subsidiary of the Company has paid all taxes (including,
without limitation, all payroll and sales taxes), assessments and governmental
charges and levies shown thereon to be due, including interest and penalties
except (a) where the failure to file such tax returns or pay such taxes, charges
or levies could not reasonably be expected to have a Material Adverse Effect and
(b) taxes, assessments and governmental charges and levies being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves in conformity with Generally Accepted Accounting Principles applied on
a consistent basis shall have been provided on the books of the Company and its
Subsidiaries.

 

SECTION 4.05.                                  Title to Properties.  Each of the
Company and each Subsidiary of the Company has good title to its respective
properties and assets reflected on the financial statements referred to in
Section 4.03 hereof, except for such properties and assets as have been disposed
of since the date of such financial statements as no longer used or useful in
the conduct of their respective businesses or as have been disposed of in the
ordinary course of business or as permitted pursuant to Section 7.04(b) hereof,
and all such properties and assets are free and clear of all Liens other than
Permitted Liens.

 

SECTION 4.06.                                  Litigation.  (a) Except as set
forth on Schedule 4.06, there are no actions, suits or proceedings (whether or
not purportedly on behalf of the Company or any Subsidiary of the Company)
pending or, to the knowledge of the Company, threatened against or affecting the
Company or any such Subsidiary at law or in equity or before or by any
Governmental Authority, which involve any of the transactions contemplated
herein or which could reasonably be expected to result in a Material Adverse
Effect; and (b) neither the Company nor any Subsidiary of the Company is in
default with respect to any judgment, writ, injunction, decree, rule or
regulation of any Governmental Authority which could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 4.07.                                  Agreements.  Neither the Company
nor any Subsidiary of the Company is a party to any agreement, indenture, loan
or credit agreement or any lease or other agreement or instrument or subject to
any judgment, order, writ, injunction, decree or regulation which could
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any Subsidiary of the Company is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any agreement or instrument to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.

 

H-37

--------------------------------------------------------------------------------


 

SECTION 4.08.                                  Compliance with ERISA.  Each Plan
is in compliance in all material respects with ERISA; no Plan is insolvent or in
reorganization (as defined in Section 4241 of ERISA), no Plan has an Unfunded
Current Liability which could reasonably be expected to have a Material Adverse
Effect or to result in the imposition of any Lien, and no Plan has an
accumulated or waived funding deficiency within the meaning of Section 412 of
the Code; neither the Company nor any ERISA Affiliate has incurred any material
liability to or on account of a Plan pursuant to Section 515, 4062, 4063, 4064,
4201 or 4204 of ERISA or reasonably expects to incur any material liability
under any of the foregoing Sections on account of the prior termination of
participation in or contributions to any such Plan; no proceedings have been
instituted to terminate any Plan which could reasonably be expected to have a
Material Adverse Effect or to result in the imposition of any Lien; no condition
exists which could reasonably be expected to present a risk to the Company or
any ERISA Affiliate of incurring a liability to or on account of a Plan pursuant
to the foregoing provisions of ERISA and the Code; and no lien imposed under the
Code or ERISA on the assets of the Company or any of its ERISA Affiliates exists
or to the knowledge of the Company is likely to arise on account of any Plan.

 

SECTION 4.09.                                  Federal Reserve Regulations; Use
of Proceeds.

 

(a)                                  Neither the Company nor any Subsidiary of
the Company is engaged principally in, nor has as one of its important
activities, the business of extending, maintaining or arranging credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended from time to time).

 

(b)                                 No part of the proceeds of any Loan and no
other extension of credit hereunder will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or to carry margin stock or to extend credit to others for the purpose of
purchasing or carrying margin stock, or to refund indebtedness originally
incurred for such purposes, or (ii) for any purpose which violates or is
inconsistent with the provisions of Regulation T, U, or X of the Board of
Governors of the Federal Reserve System.

 

(c)                                  The proceeds of each Loan, and each other
extension of credit hereunder, shall be used solely for the purposes permitted
under Section 3.02 hereof.

 

SECTION 4.10.                                  Approvals.  No registration with
or consent or approval of, or other action by, any Governmental Authority or any
other Person is required in connection with the execution, delivery and
performance of this Agreement by the Company or any Guarantor, or with the
execution, delivery and performance of other Loan Documents to which it is a
party or, with respect to the Company, the borrowings and each other extension
of credit hereunder other than registrations, consents and approvals received
prior to the date hereof and disclosed to the Lenders and which are in full
force and effect or such registrations, consents and approvals required pursuant
to Section 5.01 hereof.

 

SECTION 4.11.                                  Subsidiaries and Affiliates. 
Attached hereto as Schedule 4.11 is a correct and complete list of each of the
Company’s Subsidiaries and Affiliates as of the Closing Date showing as to each
(a) Subsidiary, its name, the jurisdiction of its incorporation or formation,
its shareholders or other owners of an interest in each Subsidiary and the
number of outstanding shares or other ownership interest owned by each
shareholder or other owner of an interest and (b) Affiliate in which the Company
or any of its Subsidiaries owns an interest, the number of shares or other
ownership interests of such Affiliate owned directly or indirectly by the
Company.

 

SECTION 4.12.                                  Hazardous Materials.   The
Company and each Subsidiary are in

 

H-38

--------------------------------------------------------------------------------


 

compliance in all material respects with all applicable Environmental Laws and
neither the Company nor any Subsidiary has used Hazardous Materials on, from, or
affecting any property now owned or occupied or hereafter owned or occupied by
the Company or any such Subsidiary in any manner which violates any applicable
Environmental Law. To the best actual knowledge of any officer of the Company,
no prior owner of any such property or any tenant, subtenant, prior tenant or
prior subtenant has used Hazardous Materials on, from, or affecting such
property in any manner which violates, in any material respect, any applicable
Environmental Law.

 

SECTION 4.13.                                  Investment Company Act.  Neither
the Company nor any Subsidiary of the Company is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

SECTION 4.14.                                  No Default.  No Default or Event
of Default has occurred and is continuing.

 

SECTION 4.15.                                  Credit Arrangements. 
Schedule 4.15 attached hereto is a complete and correct list of all credit
agreements, indentures, purchase agreements (other than purchase orders),
guaranties, Capital Leases and other investments, agreements and arrangements in
effect on the Closing Date providing for or relating to extensions of credit to
the Company or any Subsidiaries of the Company, or any of them (including
agreements and arrangements for the issuance of letters of credit or for
acceptance financing) in respect of which the Company or any Subsidiaries of the
Company, or any of them, are in any manner directly or contingently obligated to
make aggregate payments of $1,000,000 or more; and the maximum principal or face
amounts of the credit in question, outstanding and which can be outstanding, are
correctly stated, and all Liens of any nature given or agreed to be given as
security therefor are correctly described or indicated in such Schedule 4.15.

 

SECTION 4.16.                                  Permits and Licenses.  Each of
the Company and each Subsidiary of the Company has all permits, licenses,
certifications, authorizations and approvals required for it lawfully to own and
operate their respective businesses except those the failure of which to have
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.17.                                  Compliance with Law.   The
Company and each Subsidiary of the Company are each in compliance with all laws,
rules, regulations, orders and decrees which are applicable to the Company or
any such Subsidiary, or to any of their respective properties, which the failure
to comply with could reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.18.                                  Disclosure.  Neither this
Agreement, any other Loan Document, nor any other document, certificate or
written statement furnished to the Administrative Agent, the Issuing Lender, or
any Lender by or on behalf of the Company or any of its Subsidiaries for use in
connection with the transactions contemplated by this Agreement contains any
untrue statement of material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which they were made.

 

SECTION 4.19.                                  Labor Disputes and Acts of God. 
Neither the business nor the properties of the Company or any Subsidiary of the
Company are affected by any fire, explosion, accident, strike, lockout or other
labor dispute, drought, storm, hail, earthquake, embargo, act of God or of the
public enemy or other casualty (whether or not covered by insurance), which
could reasonably be expected to have a Material Adverse Effect.

 

H-39

--------------------------------------------------------------------------------


 

SECTION 4.20.                                  Pledge Agreements.  Each Pledge
Agreement executed by the Company and the Guarantors shall constitute a valid
and continuing lien on and security interest in the Pledged Interests (as
defined in such Pledge Agreement) referred to in such Pledge Agreement to the
extent provided therein and under applicable law in favor of the Administrative
Agent for the ratable benefit of the Lenders, prior to all Liens, other than
Permitted Liens.

 

ARTICLE V
CONDITIONS OF LENDING

 

SECTION 5.01.                                  Conditions to Initial Extension
of Credit.  The obligation of each Lender to make its initial Loan hereunder,
and the obligation of the Issuing Lender to issue the initial Letter of Credit,
are subject to the following conditions precedent:

 

(a)                                  Notes.  On or prior to the Closing Date,
the Administrative Agent shall have received (i) for the account of each Lender
(other than the Issuing Lender and the Swingline Lender), a Revolving Credit
Note and (ii) for the account of the Swingline Lender, a Swingline Note, each
duly executed by the Company.

 

(b)                                 Guaranties.  On or prior to the Closing
Date, the Administrative Agent shall have received, with a counterpart for each
Lender, a Guaranty duly executed by each Guarantor.

 

(c)                                  Pledge Agreements.  On or prior to the
Closing Date, the Administrative Agent shall have received the Pledge Agreements
duly executed by the Company and Guarantors, as applicable, together with all
stock certificates, if any, evidencing the shares pledged under the Pledge
Agreements and undated stock powers duly executed in blank by the Company or the
Guarantors and UCC-1 financing statements required pursuant to the Pledge
Agreements, as appropriate.

 

(d)                                 Opinion of Counsel.  On or prior to the
Closing Date, the Administrative Agent shall have received a written opinion of
Kaye Scholer, LLP substantially in the form of Exhibit G attached hereto.

 

(e)                                  Supporting Documents.  On or prior to the
Closing Date, the Administrative Agent shall have received (i) a certificate of
good standing for the Company and each Guarantor from the secretary of state of
the states of their organizational jurisdiction dated as of a recent date;
(ii) copies of the Certificate of Incorporation and By-laws or other
organization documents, as applicable of the Company and each Guarantor,
certified by the Secretary or an Assistant Secretary of such entity; and (iii) a
certificate of the Secretary or an Assistant Secretary of the Company and each
Guarantor dated the Closing Date and certifying:  (x) that neither the
Certificates of Incorporation, the By-laws nor any other applicable
organizational documents of the Company or any Guarantor has been amended since
the date of their certification (or if there has been any such amendment,
attaching a certified copy thereof); (y) that attached thereto is a true and
complete copy of resolutions adopted by the Board of Directors of the Company
and by the board of directors or other governing body or Persons of each
Guarantor authorizing the execution, delivery and performance of each Loan
Document to which it is a party; and (z) the incumbency and specimen signature
of each officer of the Company and of each officer or other authorized Person of
each Guarantor executing each Loan Document to which the Company or any
Guarantor is a party and a certification by another officer of the Company and
each Guarantor as to the incumbency and signature of the Secretary or Assistant
Secretary of the Company and each Guarantor.

 

(f)                                    Insurance.  On or prior to the Closing
Date, the Administrative Agent shall have

 

H-40

--------------------------------------------------------------------------------


 

received a certificate or certificates of insurance from an independent
insurance broker or brokers or other evidence confirming the insurance required
to be maintained by the Company and its Domestic Subsidiaries pursuant to
Section 6.01 hereof.

 

(g)                                 Fees and Expenses.  On or prior to the
Closing Date, the Lenders shall have received all fees that may be payable to
them pursuant to this Agreement and reimbursement of expenses in accordance with
Section 10.03(b) hereof.

 

(h)                                 No Litigation.  Except as set forth on
Schedule 4.06, there shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or, to the
knowledge of the Company, threatened before any court, governmental agency or
arbiter that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(i)                                     Consents and Approvals.  All
governmental and third party consents and approvals necessary in connection with
the transactions contemplated by this Agreement and the other Loan Documents
shall have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Required Lenders) and shall remain in effect, and
no law or regulation shall be applicable in the reasonable judgment of the
Required Lenders that imposes materially adverse conditions upon the
transactions contemplated hereby.

 

(j)                                     No Material Adverse Effect.   Except as
set forth on Schedule 5.01(j) attached hereto, there shall not have occurred any
Material Adverse Effect in the business, operations, properties or condition
(financial or otherwise) of the Company and its Subsidiaries or the Company and
the Guarantors, taken as a whole, since December 31, 2003.

 

(k)                                  Existing Indebtedness.  The Administrative
Agent shall have received concurrently with the extension of the initial Loans
described herein evidence that the Existing Indebtedness has been paid in full
and that the agreements giving rise to such Existing Indebtedness have been
terminated.

 

(l)                                     Other Information, Documentation.  The
Administrative Agent and the Lenders shall have received such other and further
information and documentation as any of them may reasonably require.

 

(m)                               Completion of Proceedings.  All corporate and
other proceedings, and all documents, instruments and other legal matters in
connection with the transactions contemplated by the Loan Documents, shall be
reasonably satisfactory in form and substance to the Administrative Agent, the
Lenders and their counsel.

 

SECTION 5.02.                                  Conditions to Extensions of
Credit.  The obligation of each Lender to make each Loan hereunder and the
obligation of the Issuing Lender to issue, amend, renew or extend any Letter of
Credit, including, without limitation, the initial Loan and initial Letter of
Credit, are further subject to the following conditions precedent:

 

(a)                                  Representations and Warranties.  The
representations and warranties by the Company and each Guarantor pursuant to
this Agreement and the other Loan Documents to which each is a party shall be
true and correct in all material respects on and as of the Borrowing Date or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, with the same effect as though such representations and warranties
had been made on and as of such date unless such

 

H-41

--------------------------------------------------------------------------------


 

representation is as of a specific date, in which case, as of such date.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on the Borrowing Date or on the date of
issuance, amendment, renewal or extension of a Letter of Credit or will result
after giving effect to the Loan requested or the requested issuance, amendment,
renewal or extension of a Letter of Credit.

 

(c)                                  Letter of Credit Documentation.  With
respect to the issuance, amendment, renewal or extension of any Letter of
Credit, the Issuing Lender shall have received the documents and instruments
requested by the Issuing Lender in accordance with the last sentence of
Section 2.03(a) hereof.

 

Each borrowing hereunder and each issuance, amendment, renewal or extension of a
Letter of Credit shall constitute a representation and warranty of the Company
that the statements contained in clauses (a), (b), and (c) of this Section 5.02
are true and correct on and as of the Borrowing Date or as of the date of
issuance, amendment, renewal or extension of a Letter of Credit, as applicable,
as though such representation and warranty had been made on and as of such date.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect, or any of the principal of or interest on the
Notes or any other Obligations hereunder shall be unpaid it will, and will cause
each of its Subsidiaries to:

 

SECTION 6.01.                                  Existence, Properties,
Insurance.  Except to the extent permitted by Section 7.12 hereof, do or cause
to be done all things necessary to preserve and keep in full force and effect
its corporate, partnership, limited liability company, or other form of
organization, as applicable (except as set forth on Schedule 6.01 hereto),
existence (other than as expressly permitted herein) and comply, in all material
respects, with all laws applicable to it; at all times maintain, preserve,
protect or renew all trade names, patents, trademarks and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect and preserve all of its property, in each case, material to its
business and keep the same in good repair, working order and condition (normal
wear and tear excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals, replacements, betterments and improvements
thereto so that the business carried on in connection therewith may be properly
and advantageously conducted in the ordinary course at all times in the manner
and custom of similar businesses; at all times, preserve and maintain in full
force and effect all rights (including governmental rights), privileges,
qualifications, permits, licenses and franchises necessary for the normal
conduct of its business; and at all times maintain insurance covering its assets
and its business with financially sound and reputable insurance companies or
associations in such amounts and against such risks (including, without
limitation, hazard, business interruption, public liability and product
liability) as are usually carried by companies engaged in the same or similar
business.

 

SECTION 6.02.                                  Payment of Indebtedness and
Taxes. (a) Pay all material indebtedness and obligations, now existing or
hereafter arising, as and when due and payable except where (i) the validity,
amount, or timing thereof is being contested in good faith and by appropriate
proceedings, which proceedings shall include good faith negotiations, and
(ii) the Company or any Subsidiary of the Company has set aside on its books
adequate reserves with respect thereto in accordance with Generally

 

H-42

--------------------------------------------------------------------------------


 

Accepted Accounting Principles, and (iii) the failure to make such payment
pending such contest could not reasonably be expected to have a Material Adverse
Effect, and (b) pay and discharge or cause to be paid and discharged promptly
all taxes, assessments and government charges or levies imposed upon it or upon
its income and profits, or upon any of its property, real, personal or mixed, or
upon any part thereof, as and when due and payable, as well as all lawful claims
for labor, materials and supplies or otherwise which, if unpaid, might become a
lien or charge upon such properties or any part thereof, except where the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect; provided, however, that neither the Company nor any Subsidiary
of the Company shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Company or such Subsidiary, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with Generally Accepted
Accounting Principles with respect to any such tax, assessment, charge, levy or
claim so contested; further, provided that, subject to the foregoing proviso,
the Company and each Subsidiary of the Company will pay or cause to be paid all
such taxes, assessments, charges, levies or claims upon the commencement of
proceedings to foreclose any lien which has attached as security therefor.

 

SECTION 6.03.                                  Financial Statements, Reports,
etc.  Furnish to the Administrative Agent (with sufficient copies for each
Lender):

 

(a)                                  within ninety (90) days of the end of each
fiscal year of the Company, or such earlier date on which the following is
required to be filed with the Securities and Exchange Commission, audited
consolidated financial statements of the Company and its Subsidiaries which
shall include consolidated balance sheets of the Company and its Subsidiaries as
of the end of such fiscal year, together with consolidated income statements and
statements of cash flows for the Company and its Subsidiaries for such fiscal
year and as of and for the prior fiscal year, all prepared in accordance with
Generally Accepted Accounting Principles and accompanied by an opinion thereon
of Ernst & Young, LLP or other nationally recognized independent certified
public accountants reasonably acceptable to the Lenders (the “Auditor”) which
opinion shall not include a going concern or like qualification or exception or
a qualification or exception as to the scope of the audit (except with respect
to any newly acquired Subsidiary), together with the corresponding consolidating
balance sheets of the Company and its Subsidiaries and the consolidating
statements of income for the Company and its Subsidiaries, all prepared under
the supervision of the Chief Financial Officer of the Company in accordance with
Generally Accepted Accounting Principles;

 

(b)                                 within forty-five (45) days after the end of
each of the first, second and third fiscal quarters of each fiscal year of the
Company, unaudited consolidated and consolidating financial statements of the
Company and its Subsidiaries, which shall include unaudited consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of the end
of each such quarter, together with consolidated and consolidating income
statements and consolidated statements of cash flows of the Company and its
Subsidiaries for each such quarter and for the period commencing at the end of
the previous fiscal year and ending with the end of such quarter, all in
reasonable detail stating in comparative form the respective figures for the
corresponding date and period in the previous fiscal year, all prepared by or
under the supervision of the Chief Financial Officer of the Company in
accordance with Generally Accepted Accounting Principles (subject to year-end
adjustments and except for the absence of notes thereto);

 

(c)                                  (i) a certificate prepared and signed by
the Auditor with each delivery required by clause (a), and (ii) a certificate
prepared and signed by the Chief Financial Officer with each delivery

 

H-43

--------------------------------------------------------------------------------


 

required by clauses (a) and (b), stating whether the Auditor or Chief Financial
Officer, as the case may be, shall have obtained knowledge of any Default or
Event of Default, together with a certificate of the Chief Financial Officer of
the Company demonstrating that as of the last day of the relevant fiscal year or
quarter, as applicable, the Company was in compliance with the financial
condition covenants set forth in Section 7.13 hereof, provided that the
certificate described in subclause (i) above for the fiscal year ended
December 31, 2004 shall be delivered by no later than March 31, 2005;

 

(d)                                 together with delivery of the statements
referred to in clause (a) above, a copy of  the management letter, if any,
prepared by the Auditor, or if such management letter has not been received by
the Company as of such date, promptly upon receipt thereof;

 

(e)                                  together with delivery of the statements
referred to in clauses (a) and (b) above, a certificate of the Chief Financial
Officer indicating the “book-to-bill” ratio at the end of such fiscal quarter;

 

(f)                                    promptly after filing thereof, copies of
all financial statements and material reports that the Company sends to its
shareholders, and copies of all regular, periodic and special financial
information, proxy materials, reports and other information which the Company
shall file with the Securities and Exchange Commission;

 

(g)                                 promptly after submission to any government
or regulatory agency, all documents and information (including Forms 8-K)
furnished to such government or regulatory agency other than such documents and
information prepared in the normal course of business and which could not
reasonably be expected to result in a Material Adverse Effect, provided that if
such documents and information are available on or through the Company’s
website, the Company may comply with this clause (g) by delivering a notice to
the Lenders setting forth a written reference to such documents and information
to be found on or through such website;

 

(h)                                 promptly upon execution thereof, copies of
any amendments or modifications to the Indenture;

 

(i)                                     promptly upon completion thereof, copies
of the restated unaudited consolidated and consolidating financial statements of
the Company and its Subsidiaries, including unaudited consolidated and
consolidating balance sheets of the Company and its Subsidiaries, for the fiscal
quarters ended March 31, 2004, June 30, 2004 and September 30, 2004, together
with consolidated and consolidating income statements and consolidated
statements of cash flows of the Company and its Subsidiaries for each such
quarter; and

 

(j)                                     promptly, from time to time, such other
information regarding the operations, business affairs and condition (financial
or otherwise) of the Company or any Subsidiary of the Company as any Lender may
reasonably request.

 

SECTION 6.04.                                  Books and Records; Access to
Premises.

 

(a)                                  Maintain adequate records and proper books
of record and account in which full, true and correct entries will be made in a
manner to enable the preparation of financial statements in accordance with
Generally Accepted Accounting Principles, and which shall reflect all material
financial transactions of the Company and each of its Subsidiaries and material
matters involving the assets and business of the Company and such Subsidiaries.

 

H-44

--------------------------------------------------------------------------------


 

(b)                                 At any time during normal business hours
(and upon reasonable advance notice so long as no Default or Event of Default
has occurred and is then continuing), permit the Administrative Agent or any
Lender or any agents or representatives thereof to examine and make copies of
and abstracts from the books and records of such information which the
Administrative Agent or any Lender reasonably deems necessary or desirable
(including, without limitation, the financial records of the Company and its
Subsidiaries) and to visit the properties of the Company or any of its
Subsidiaries and to discuss the affairs, finances and accounts of the Company or
any of its Subsidiaries with any of their respective executive officers or the
Company’s independent accountants, provided that the costs thereof shall be for
the account of the Lenders so long as no Default or Event of Default shall have
occurred and is then continuing.  The Lenders shall use reasonable efforts to
coordinate any such examinations, copying, visits or discussions.

 

SECTION 6.05.                                  Notice of Adverse Change. 
Promptly notify the Administrative Agent (and the Administrative Agent shall
promptly notify each Lender) in writing of (a) any change in the business or the
operations of the Company or its Subsidiaries which could reasonably be expected
to have a Material Adverse Effect, and (b) any information which indicates that
any financial statements which are the subject of any representation contained
in this Agreement, or which are furnished to the Administrative Agent or the
Lenders pursuant to this Agreement, fail to present fairly, as of the date
thereof and for the period covered thereby, the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.

 

SECTION 6.06.                                  Notice of Default.  Promptly
notify the Administrative Agent (and the Administrative Agent shall promptly
notify each Lender) of any Default or Event of Default which shall have occurred
or the occurrence or existence of any event or circumstance that in the
reasonable judgment of the Company is likely to become a Default or Event of
Default, which notice shall include a written statement as to such occurrence,
specifying the nature thereof and the action (if any) which is proposed to be
taken with respect thereto.

 

SECTION 6.07.                                  Notice of Litigation and
Investigations.  Promptly notify the Administrative Agent (and the
Administrative Agent shall promptly notify each Lender) of any action,
suit, investigation or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.08.                                  Notice of Default in Other
Agreements.  Promptly notify the Administrative Agent (and the Administrative
Agent shall promptly notify each Lender) of any default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which the Company or any Subsidiary
of the Company is a party which default could reasonably be expected to have a
Material Adverse Effect.

 

SECTION 6.09.                                  Notice of ERISA Event.  Promptly,
and in any event within ten (10) days, after the Company or any Guarantor knows
any of the following, deliver to the Administrative Agent (and the
Administrative Agent shall promptly notify each Lender) a certificate of the
Chief Financial Officer of the Company setting forth details as to the
occurrence and the action, if any, which the Company, any Guarantor or any ERISA
Affiliate is required or proposes to take, together with any notices required or
proposed to be given to or filed with or by the Company, such Guarantor, such
ERISA Affiliate, the PBGC, a Plan participant or the Plan administrator, with
respect thereto:  that a Reportable Event has occurred with respect to a Plan,
that an accumulated funding deficiency (as defined in Section 412 of the Code)
has been incurred or an application may be or has been made to the Secretary of
the

 

H-45

--------------------------------------------------------------------------------


 

Treasury for a waiver or modification of the minimum funding standard (including
any required installment payments) or an extension of any amortization period
under Section 412 of the Code with respect to a Single-Employer Plan, that a
Plan has been terminated, reorganized, partitioned or declared insolvent under
Title IV of ERISA, that one or more Single-Employer Plans have an Unfunded
Current Liability in excess of $1,000,000 in the aggregate, that involuntary
proceedings may be or have been instituted to terminate a Plan, that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan, or that the Company, any Guarantor or any
ERISA Affiliate will incur any liability (including any contingent or secondary
liability) to or on account of the termination of or withdrawal from a Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA.  Upon request of any
Lender, the Company will deliver to each Lender a complete copy of the annual
report (Form 5500) filed for each Single-Employer Plan.

 

SECTION 6.10.                                  Notice of Environmental Law
Violations.  Promptly notify the Administrative Agent (and the Administrative
Agent shall promptly notify each Lender) of the receipt of any notice of an
action, suit, or proceeding before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign,
pending against the Company or any Subsidiary of the Company relating to any
alleged violation of any Environmental Law which could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 6.11.                                  Compliance with Applicable Laws. 
Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, the breach of which could reasonably be
expected to have a Material Adverse Effect, including, without limitation, the
rules and regulations of the Board of Governors of the Federal Reserve System
and the Federal Deposit Insurance Corporation.

 

SECTION 6.12.                                  Additional Subsidiaries.  Give
the Administrative Agent prompt written notice of the creation, establishment or
acquisition, in any manner, of any Material Subsidiary not existing on the
Closing Date.  Subject to the last sentence of this Section 6.12, the Company or
a Material Domestic Subsidiary, as appropriate, (a) shall execute a Pledge
Agreement, in the form of Exhibit E-1 or E-2 hereto (or such other agreement as
shall be required by the Administrative Agent), as applicable, with respect to
(i) all of the shares of capital stock or other ownership interest of each
Subsidiary which is or becomes a Material Domestic Subsidiary and (ii) not more
than 65% of the capital stock of each First-Tier Subsidiary of such Person which
is or becomes a Material Non-Domestic Subsidiary, (b) shall cause each
Subsidiary of such Person which is a Material Domestic Subsidiary to execute
amendments with respect to the Guaranty and the Security Agreement, pursuant to
which such Subsidiary becomes a “Guarantor” and “Grantor” under the Guaranty and
the Security Agreement, respectively, (c) shall deliver an opinion of counsel,
(i) simultaneously with the delivery of any Pledge Agreement executed pursuant
to clause (a)(i) above and (ii) within 60 days of the delivery of any Pledge
Agreement executed pursuant to clause (a)(ii) above, that such Pledge Agreement
is valid and enforceable in the jurisdiction of formation of such Material
Domestic Subsidiary and Material Non-Domestic Subsidiary, as the case may be,
provided that if such opinion, in connection with the delivery of any Pledge
Agreement executed pursuant to clause (a)(ii) above, cannot be provided, the
Company or such Material Non-Domestic Subsidiary, as appropriate, shall execute
any additional documents that may be required in order to perfect the lien
granted by such Pledge Agreement in such jurisdiction and to enable such counsel
to deliver an acceptable opinion with respect thereto and (d) with respect to
the pledge of capital stock or other ownership interest of any Material Domestic
Subsidiary that is a “certificated security” within the meaning of
Section 8-102(a)(4) of the Uniform Commercial Code, deliver certificates and
powers with respect to such interests duly endorsed in blank, and, in the event
of uncertificated interests, to the extent the Administrative Agent’s Lien
therein is not already perfected by the filing of the UCC-1 financing

 

H-46

--------------------------------------------------------------------------------


 

statements referred to in Section 5.01(c) hereof, additional UCC-1 financing
statements; in the case of both (a), (b) and (d), within ten (10) Business Days
after the creation, establishment or acquisition of such Material Subsidiary and
in connection therewith shall deliver or cause to be delivered such proof of
corporate action, incumbency of officers and other documents as are consistent
with those delivered as to each Subsidiary pursuant to Section 5.01 hereof on
the Closing Date, or as the Administrative Agent may request, each in form and
substance satisfactory to the Administrative Agent.  In no event shall the
Company be required to pledge any of the assets of a Subsidiary of the Company
that is a controlled foreign corporation, as defined in Section 957(a) of the
Code, including, but not limited to the stock of any Subsidiary of the Company
held directly or indirectly by any such Subsidiary.

 

SECTION 6.13.                                  Environmental Laws.  Comply in
all material respects with the requirements of all applicable Environmental
Laws, provide to the Lenders all documentation in connection with such
compliance that any of the Lenders may reasonably request, and defend,
indemnify, and hold harmless the Administrative Agent and each Lender and their
respective employees, agents, officers, and directors, from and against any
claims, demands, penalties, fines, liabilities, settlements, damages, costs, or
expenses of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way related to, (a) the presence, disposal, or release
of any Hazardous Materials on any property at any time owned or occupied by the
Company or any Subsidiary of the Company, (b) any personal injury (including
wrongful death) or property damage (real or personal) arising out of or related
to such Hazardous Materials, (c) any lawsuit brought or threatened, settlement
reached, or government order relating to such Hazardous Materials, and/or
(d) any violation of applicable Environmental Laws, including, without
limitation, reasonable attorney and consultant fees, investigation and
laboratory fees, court costs, and litigation expenses.

 

SECTION 6.14.                                  Non-Material Subsidiaries.  In
the event that the assets or revenues of the Non-Material Subsidiaries, taken as
a whole, shall, at any time, exceed ten percent (10%) of Consolidated Total
Assets or Consolidated Total Revenues, then, at such time one or more
Non-Material Subsidiaries, as selected by the Company, shall be deemed Material
Subsidiaries so that the Non-Material Subsidiaries, taken as a whole, shall no
longer, account for more than ten percent of Consolidated Total Assets or
Consolidated Total Revenues.  In the event that any Non-Material Subsidiary
shall be deemed a Material Subsidiary, such Subsidiary or such Subsidiary’s
parent shall comply with the relevant provisions of Section 6.12 hereof.

 

ARTICLE VII
NEGATIVE COVENANTS

 

The Company covenants and agrees with the Lenders that so long as the
Commitments remain in effect or any of the principal of or interest on any Note
or any other Obligations hereunder shall be unpaid, it will not, and will not
cause or permit any of its Subsidiaries, directly or indirectly, to:

 

SECTION 7.01.                                  Indebtedness.  Incur, create,
assume or suffer to exist or otherwise become liable in respect of any
Indebtedness, other than:

 

(a)                                  Indebtedness incurred prior to the date
hereof as described in Schedule 7.01 attached hereto and any refinancing of such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
is not increased (unless such increase is otherwise permitted under Sections
7.01(b) through 7.01(h) hereof;

 

(b)                                 Indebtedness to the Lenders under this
Agreement, the Notes or any other Loan

 

H-47

--------------------------------------------------------------------------------


 

Document;

 

(c)                                  Indebtedness for trade payables incurred in
the ordinary course of business; provided such payables shall be paid or
discharged when due;

 

(d)                                 Indebtedness consisting of guarantees
permitted pursuant to Section 7.03 hereof;

 

(e)                                  Subordinated Indebtedness, including
without limitation, indebtedness evidenced by the Subordinated Notes, provided
that such Subordinated Indebtedness shall not exceed $300,000,000, in the
aggregate, and provided further, that no Default or Event of Default shall have
occurred and be continuing at the time of incurrence thereof or would occur
after giving effect to the incurrence of such Subordinated Indebtedness;

 

(f)                                    Indebtedness secured by purchase money
liens as permitted under Section 7.02(i) hereof and Indebtedness arising under
Capital Leases; provided that the aggregate amount of such Indebtedness shall
not exceed $15,000,000 during any fiscal year of the Company, or $30,000,000 at
any one time outstanding, and, further, provided no Default or Event of Default
shall have occurred and be continuing at the time of incurrence thereof or would
occur after giving effect to the incurrence of such Indebtedness;

 

(g)                                 Indebtedness with respect to Hedging
Agreements entered into by the Company, provided that the aggregate net
liabilities under all Hedging Agreements shall not exceed $5,000,000 at the time
of incurrence thereof, and provided further, that such Hedging Agreements shall
be entered into only in the ordinary course of its business and not for
speculative purposes;

 

(h)                                 Indebtedness arising under or with respect
to foreign exchange contracts entered into by the Company or any of its
Subsidiaries in the ordinary course of its business and not for speculative
purposes for the purchase or sale of foreign currency and with respect to which
the net daily settlement amount of any particular date, shall not exceed
$25,000,000, in the aggregate;

 

(i)                                     Indebtedness for taxes, assessments or
other governmental charges or levies not yet delinquent or which are being
contested in good faith by appropriate proceedings; provided, however, that
adequate reserves with respect thereto are maintained on the books of the
Company or any Subsidiary of the Company in accordance with Generally Accepted
Accounting Principles;

 

(j)                                     Indebtedness owing by (i) the Company to
any of its Material Subsidiaries or (ii) any Material Subsidiary of the Company
to the Company or any other Material Subsidiary of the Company;

 

(k)                                  Indebtedness owing by (i) the Company to
any of its Non-Material Subsidiaries or (ii) any Non-Material Subsidiary of the
Company to the Company or any other Non-Material Subsidiary of the Company,
provided such Indebtedness shall not exceed $25,000,000, in the aggregate;

 

(l)                                     unsecured Indebtedness of Non-Domestic
Subsidiaries incurred in connection with performance standby letters of credit,
bank guarantees, bonds or similar arrangements, incurred in the ordinary course
of its business, the Dollar Equivalent Amount of which shall not exceed
$10,000,000 at any time;

 

(m)                               Indebtedness assumed in connection with any
Permitted Acquisition, provided

 

H-48

--------------------------------------------------------------------------------


 

that such Indebtedness is secured only by those liens permitted under
Section 7.02(h) hereof,

 

(n)                                 additional Indebtedness assumed in
connection with any Permitted Acquisition (not described in Section 7.01(l) or
(n) hereof), not to exceed $5,000,000, in the aggregate, provided that such
Indebtedness is unsecured and shall be terminated within six months after the
closing date of such Permitted Acquisition and, provided further that, no
Default or Event of Default shall have occurred and be continuing or would occur
after giving effect to the incurrence of such Indebtedness;

 

(o)                                 additional Indebtedness incurred in
connection with any Permitted Acquisition (not described in Section 7.01(l) or
(m) hereof), not to exceed $5,000,000, in the aggregate, provided that such
Indebtedness is unsecured and shall solely consist of promissory notes issued by
the Company or the Subsidiary of the Company, as applicable, in favor of the
seller with respect to such Permitted Acquisition and, provided further that, no
Default or Event of Default shall have occurred and be continuing or would occur
after giving effect to the incurrence of such Indebtedness; and

 

(p)                                 additional unsecured Indebtedness of the
Company and its Subsidiaries (not described in Section 7.01 (a) through (n)
hereof), not to exceed $5,000,000, in the aggregate.

 

SECTION 7.02.                                  Liens.     Incur, create, make,
assume or suffer to exist any Lien on any of their respective properties or
assets, now or hereafter owned, other than:

 

(a)                                  Liens existing on the date hereof (which
are not described in Sections 7.02(b) through 7.02(i) hereof) as set forth on
Schedule 7.02 attached hereto, securing Indebtedness outstanding on such date or
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by such existing Liens; provided that any extension,
renewal or replacement Lien shall be limited to the property encumbered by the
existing Lien and the principal amount of the Indebtedness being extended,
renewed or refinanced does not increase;

 

(b)                                 Liens securing Indebtedness described in
Section 7.01(i) hereof, provided that no notice of lien has been filed or
recorded under the Code;

 

(c)                                  carriers’, warehousemens’, mechanics’,
suppliers’ or other like Liens arising in the ordinary course of business and
not overdue for a period of more than sixty (60) days or which are being
contested in good faith and by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property subject thereto;

 

(d)                                 Liens incurred or deposits to secure (i) the
non-delinquent performance of tenders, bids, trade contracts (other than for
borrowed money), leases and statutory obligations, (ii) contingent obligations
on surety, performance and appeal bonds, and (iii) other non-delinquent
obligations of similar nature; in each case, incurred in the ordinary course of
business;

 

(e)                                  any attachment, judgment or similar Lien
arising in connection with any court or governmental proceeding, provided that
the execution or other enforcement of such Lien is effectively stayed within
thirty (30) days, provided, further that an Event of Default shall not be deemed
to occur solely by reason of the continuance of such Liens beyond such thirty
(30) day period so long as the aggregate amount secured by all such continuing
Liens does not exceed $500,000;

 

(f)                                    easements, rights of way, restrictions
and other similar charges or encumbrances incurred in the ordinary course of
business which, in the aggregate, do not interfere in any material

 

H-49

--------------------------------------------------------------------------------


 

respect with the occupation, use and enjoyment by the Company or any Subsidiary
of the Company of the

 

property or assets encumbered thereby in the normal course of their respective
business or materially impair the value of the property subject thereto;

 

(g)                                 deposits or pledges required in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other social security laws;

 

(h)                                 Liens upon assets acquired in Permitted
Acquisitions, provided that such Liens encumber only (i) specific equipment or
real property; or (ii) other assets acquired in such Permitted Acquisition,
provided that Liens on such other assets do not secure more than $5,000,000 of
Indebtedness in the aggregate and provided further that such Liens on such other
assets are released within six months after the closing date of such Permitted
Acquisition;

 

(i)                                     purchase money Liens on any property
acquired or held by the Company or its Subsidiaries in the ordinary course of
business, securing Indebtedness permitted pursuant to Section 7.01(f) hereof;
provided in each case (i) no Default or Event of Default shall have occurred and
be continuing at the time such Lien is created or shall occur after giving
effect to such Lien, (ii) such purchase money lien does not secure more than
100% of the purchase price of, and encumbers only, the property acquired, and
(iii) such purchase money Lien does not secure any Indebtedness other than in
respect of the purchase price of the asset acquired;

 

(j)                                     Liens arising in connection with Capital
Leases permitted under Section 7.01(f) hereof; provided, that no such Lien shall
extend to or cover any assets other than the assets subject to such Capital
Lease;

 

(k)                                  Liens arising from precautionary Uniform
Commercial Code financing statements filed solely for notice purposes in respect
of operating leases, consignments and similar arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(l)                                     statutory and common law landlord’s
liens under leases;

 

(m)                               Liens in favor of banks or other depository
institutions upon property or assets arising under the common law or pursuant to
contractual rights of set off; and

 

(n)                                 Liens granted to the Administrative Agent
for the benefit of the Lenders pursuant to the Security Agreement.

 

SECTION 7.03.                                  Guaranties.         Guarantee,
endorse, become surety for, or otherwise in any way become or be responsible for
the Indebtedness or obligations of any Person, whether by agreement to maintain
working capital or equity capital or otherwise maintain the net worth or
solvency of any Person or by agreement to purchase the Indebtedness of any other
Person, or agreement for the furnishing of funds, directly or indirectly,
through the purchase of goods, supplies or services for the purpose of
discharging the Indebtedness of any other Person or otherwise, or enter into or
be a party to any contract for the purchase of merchandise, materials, supplies
or other property if such contract provides that payment for such merchandise,
materials, supplies or other property shall be made regardless of whether
delivery of such merchandise, supplies or other property is ever made or
tendered except:

 

H-50

--------------------------------------------------------------------------------


 

(a)                                  guaranties executed or committed prior to
the date hereof as described on Schedule 7.03 attached hereto including any
renewals or extension thereof provided that such renewals or extension do not
increase the maximum exposure pursuant to the guaranty (unless such increase is
permitted by Section 7.03(d) hereof);

 

(b)                                 endorsements of negotiable instruments for
collection or deposit in the ordinary course of business;

 

(c)                                  guaranties of any Indebtedness under this
Agreement or any other Loan Document; and

 

(d)                                 guaranties by the Company of any
Indebtedness permitted pursuant to Section 7.01 hereof of any Subsidiary of the
Company or guaranties by any Subsidiary of the Company of such Indebtedness of
the Company or any other Subsidiary.

 

SECTION 7.04.                                  Sale of Assets.  Sell, lease,
transfer or otherwise dispose of their respective properties and assets, whether
or not pursuant to an order of a federal agency or commission, except for
(a) the sale of inventory disposed of in the ordinary course of business, or
(b)  so long as no Event of Default shall have occurred and is continuing or
could occur as a result thereof, (i) the sale or other disposition of properties
or assets no longer used or useful in the conduct of their respective
businesses, and (ii) the sale or disposition of assets in arms length
transactions provided that the net proceeds of any such sale shall not exceed
$5,000,000, in any fiscal year, or $10,000,000, in the aggregate.

 

SECTION 7.05.                                  Sales of Receivables.  Sell,
transfer, discount or otherwise dispose of notes, accounts receivable or other
obligations owing to the Company or any Subsidiary of the Company, with or
without recourse, except for collection in the ordinary course of business.

 

SECTION 7.06.                                  Loans and Investments.  Make or
commit to make any advance, loan, extension of credit or capital contribution
to, or purchase or hold beneficially any stock or other securities, or evidence
of Indebtedness, of, purchase or acquire all or a substantial part of the assets
of, or make or permit to exist any interest whatsoever in, any other Person
except for (a) Eligible Investments; (b) trade credit to customers, provided
that such credit is extended in the ordinary course of the business of the
Company or such Subsidiary or if such credit is not extended in the ordinary
course, such credit does not exceed $5,000,000, in the aggregate, at any time;
(c) so long as no Default or Event of Default shall have occurred and is then
continuing, Permitted Equity Investments by the Company or any Subsidiary of the
Company in any Person which is not a Subsidiary of the Company and loans by the
Company or any Subsidiary to such Person in connection with such Permitted
Equity Investment, provided that such non-subsidiary entities are engaged in a
business which is related to the business of the Company, and provided further
that aggregate Permitted Equity Investment Costs incurred in connection with all
Permitted Equity Investments shall not be in excess of $12,000,000;
(d) Permitted Acquisitions by the Company and any of its Subsidiaries;
(e) distributions received by the Company solely as a result of the involuntary
conversion of a contractual right to a stock or other investment;
(f) investments, loans or advances by the Company in any of its Subsidiaries or
by any Subsidiary of the Company in the Company or in any other Subsidiary of
the Company; and (g) so long as no Default or Event of Default shall have
occurred and is then continuing or would result therefrom, the repurchase by the
Company of up to $25,000,000, in the aggregate, of outstanding Subordinated
Notes.

 

SECTION 7.07.                                  Nature of Business.   Fail to
carry on its business in substantially the

 

H-51

--------------------------------------------------------------------------------


 

same manner and in substantially the same fields as such business is carried on
and maintained as of the Closing Date.

 

SECTION 7.08.                                  Sale and Leaseback.  Enter into
any arrangement, directly or indirectly, with any Person whereby it shall sell
or transfer any property, whether real or personal, used or useful in its
business, whether now owned or hereafter acquired, if at the time of such sale
or disposition it intends to lease or otherwise acquire the right to use or
possess (except by purchase) such property or like property for a substantially
similar purpose.

 

SECTION 7.09.                                  Federal Reserve Regulations. 
Permit any Loan or the proceeds of any Loan or any other extension of credit
hereunder to be used for any purpose which violates or is inconsistent with the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System.

 

SECTION 7.10.                                  Accounting Policies and
Procedures.  Permit any change in the accounting policies and procedures of the
Company or any of its Subsidiaries, including a change in fiscal year, provided,
however, that any policy or procedure required to be changed by the Financial
Accounting Standards Board (or other board or committee thereof) in order to
comply with Generally Accepted Accounting Principles may be so changed; provided
further, that any changes to the accounting practices and procedures of a
Subsidiary acquired in a Permitted Acquisition shall be permitted only to the
extent necessary or appropriate to conform the accounting practices and
procedures of such Subsidiary with those of the Company and its other
Subsidiaries.

 

SECTION 7.11.                                  Hazardous Materials.  Cause or
permit any of its properties or assets to be used to generate, manufacture,
refine, transport, treat, store, handle, dispose of, transfer, produce or
process Hazardous Materials, except in compliance in all material respects, with
all applicable federal, state and local laws or regulations, or cause or permit,
as a result of any intentional or negligent act or omission on the part of the
Company or any of its Subsidiaries, a release of Hazardous Materials onto such
property or asset or onto any other property, except in compliance in all
material respects with such laws and regulations.

 

SECTION 7.12.                                  Limitations on Fundamental
Changes, Limitations on Consideration; Amendments of Organizational Documents.  
Except as permitted by Section 7.04 hereof, (a) merge or consolidate with, or
sell, assign, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now or
hereafter acquired) to, any Person, or (b) except with respect to a Permitted
Acquisition, and except as set forth on Schedule 7.12 hereto, merge or
consolidate with or acquire all of the stock or all or substantially all of the
assets or the business of any Person or liquidate, wind up or dissolve or suffer
any liquidation or dissolution, or (c) enter into or agree to any amendment,
modification or waiver of any term or condition of its respective organizational
documents which would adversely affect the rights and remedies of the
Administrative Agent or the Lenders or would otherwise have a Material Adverse
Effect.  Notwithstanding the foregoing, (a) any Domestic Subsidiary may merge
with and  into the Company or any Domestic Subsidiary, (b) any Non-Domestic
Subsidiary may merge with and into another Non-Domestic Subsidiary, provided,
that no Non-Domestic Subsidiary with respect to which the Administrative Agent
has received a pledge of stock shall merge with and into another Non-Domestic
Subsidiary if 65% of the shares or other ownership interests of the surviving
Subsidiary cannot be pledged to the Administrative Agent for the benefit of the
Lenders.

 

H-52

--------------------------------------------------------------------------------


 

SECTION 7.13.                                  Financial Condition Covenants.

 

(a)                                  Consolidated Senior Funded Debt to
Consolidated EBITA.  Commencing with the fiscal year ended December 31, 2004,
permit the ratio of Consolidated Senior Funded Debt to Consolidated EBITA to be
greater than 3.00:1.00.

 

(b)                                 Consolidated Quick Ratio.  Commencing with
the fiscal year ended December 31, 2004, permit the Consolidated Quick Ratio to
be less than 1.00:1.00 at any time.

 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
Commencing with the fiscal year ended December 31, 2005, permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.50:1.00.

 

(d)                                 Consolidated EBT. (i) Commencing with the
fiscal quarter ending September 30, 2005 (with respect to the two fiscal
quarters then ending), permit Consolidated EBT to be less than $0, for any two
consecutive fiscal quarters, on an aggregate basis, or (ii) commencing with the
fiscal quarter ending March 31, 2005, permit Consolidated EBT to be less than
negative $4,000,000, in any one fiscal quarter.

 

(e)                                  Consolidated EBITDA.  Permit Consolidated
EBITDA for the fiscal year ended December 31, 2004 to be less than $23,000,000.

 

Compliance with all of the financial covenants in this Section 7.13 may be
determined by reference to the consolidated financial statements of the Company
delivered to the Administrative Agent in accordance with Section 6.03 hereof. 
All financial covenants will be applicable at all times and tested quarterly, as
of the last day of each fiscal quarter.

 

SECTION 7.14.                                  Subordinated Debt.  (a) Except as
permitted in Section 7.06(g) hereof, directly or indirectly prepay, defease,
purchase or redeem any Subordinated Debt, or (b) amend, supplement or otherwise
modify any of the provisions governing such subordination in any way which would
materially affect the interests of the Lenders, without the prior written
consent of the Required Lenders.

 

SECTION 7.15.                                  Dividends.  Declare any cash
dividend on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of stock of the
Company whether now or hereafter outstanding, or make any other distribution in
respect thereof, either directly or indirectly, whether in cash, securities or
property or in obligations of the Company or in any combination thereof, or
permit any Affiliate to make any payment on account of, or purchase or otherwise
acquire, any shares of any class of the stock of the Company from any Person,
except for (a) so long as no Default or Event of Default shall have occurred and
is then continuing or could occur as a result thereof, repurchase by the Company
of its common stock and dividends and distributions by the Company to its
shareholders provided that the aggregate amount of such permitted repurchases
and dividends and distributions does not exceed $10,000,000, in the aggregate,
during the term of this Agreement and (b) dividends or distributions paid by any
Subsidiary of the Company to its immediate parent.

 

SECTION 7.16.                                  Transactions with Affiliates. 
Enter into any transaction, including, without limitation, the purchase, sale,
or exchange of property or the rendering of any service, with any Affiliate,
except in the ordinary course of and pursuant to the reasonable requirements of
the Company’s or any of its Subsidiaries’ business and upon fair and reasonable
terms no less favorable to the Company

 

H-53

--------------------------------------------------------------------------------


 

or such Subsidiary than they would obtain in a comparable arms-length
transaction with a Person not an Affiliate.

 

SECTION 7.17.                                  Negative Pledge.  Enter into any
agreement with any Person other than the Lenders pursuant to this Agreement or
any of the other Loan Documents which prohibits or limits the ability of the
Company or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon its property, assets or revenues, whether now owned or hereafter
acquired, except to the extent that any such agreement relates only to specific
property that is the subject of a Permitted Lien.

 

SECTION 7.18.                                  Indenture.   Amend or modify any
of the provisions of the Indenture without the prior consent of the Required
Lenders other than amendments or modifications which do not adversely affect the
Lenders.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.01.                                  Events of Default.  In the case
of the happening of any of the following events (each an “Event of Default”):

 

(a)                                  failure to pay (i) the principal of any
Loan or any reimbursement obligations with respect to a drawing under any Letter
of Credit as and when due and payable, or (ii) interest on any Loan or any fees
or other amounts under this Agreement, as and when due and payable and, in the
case of subclause (ii) only, such failure shall continue unremedied for a period
of two (2) Business Days;

 

(b)                                 any representation or warranty made or
deemed made in this Agreement or any other Loan Document shall prove to be false
or misleading in any material respect when made or given or when deemed made or
given;

 

(c)                                  any report, certificate, financial
statement or other instrument furnished in connection with this Agreement or any
other Loan Document or the extensions of credit hereunder, shall prove to be
false or misleading in any material respect when furnished, made or given or
when deemed made or given;

 

(d)                                 default shall be made in the due observance
or performance of any covenant, condition or agreement of the Company or any
Subsidiary of the Company to be performed (i) pursuant to Article 6 of this
Agreement (other than Section 6.03(a), (b), (c), or (d), Section 6.04(b) and
Section 6.06 hereof) and, in the case of this subclause (i) only, such default
shall continue unremedied for a period of thirty (30) consecutive days or
(ii) pursuant to any other provision of this Agreement or any other Loan
Document that is not specifically addressed in Sections 8.01(a), (b), (c) or
(d)(i) hereof;

 

(e)                                  default in the performance or compliance in
respect of any agreement or condition relating to any Indebtedness of the
Company or any Guarantor in excess of $5,000,000 individually or in the
aggregate (other than the Notes), if the effect of such default is to accelerate
the maturity of such Indebtedness or to permit the holder or obligee thereof (or
a trustee on behalf of such holder or obligee) to cause such Indebtedness to
become due prior to the stated maturity thereof, or any such Indebtedness shall
not be paid when due (beyond any applicable grace period);

 

(f)                                    the Company or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code or any other federal

 

H-54

--------------------------------------------------------------------------------


 

or state bankruptcy, insolvency or similar law, (ii) consent to the institution
of, or fail to controvert in a timely and appropriate manner, any such
proceeding or the filing of any such petition, (iii) apply for or consent to the
employment of a receiver, trustee, custodian, sequestrator or similar official
for the Company or any Material Subsidiary or for a substantial part of its
property; (iv) file an answer admitting the material allegations of a petition
filed against it in such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take corporate action for the purpose of effecting
any of the foregoing; or the Company or any Material Subsidiary becomes unable
or admits in writing its inability or fails generally to pay its debts as they
become due;

 

(g)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of the Company or any Material Subsidiary or of a
substantial part of their respective property, under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator or similar
official for the Company or any Subsidiary of the Company or for a substantial
part of their property, or (iii) the winding-up or liquidation of the Company or
any Material Subsidiary and such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall continue unstayed and in effect for sixty (60) days;

 

(h)                                 one or more orders, judgments or decrees for
the payment of money in excess of $5,000,000 in the aggregate shall be rendered
against the Company or any Subsidiary of the Company which is not covered by
insurance and the same shall not have been paid in accordance with such
judgment, order or decree or settlement and either (i) an enforcement proceeding
shall have been commenced by any creditor upon such judgment, order or decree,
or (ii) there shall have been a period of sixty (60) days during which a stay of
enforcement of such judgment, order or decree, by reason of pending appeal or
otherwise, was not in effect;

 

(i)                                     any Plan shall fail to maintain the
minimum funding standard required under Section 412 of the Code for any Plan
year or part thereof or a waiver of such standard or extension of any
amortization period is applied for or granted under Section 412 of the Code, any
Plan is terminated by the Company, any Subsidiary of the Company or any ERISA
Affiliate or the subject of termination proceedings under ERISA, any Plan shall
have an Unfunded Current Liability, a Reportable Event shall have occurred with
respect to a Plan or the Company, any Subsidiary of the Company, or any ERISA
Affiliate shall have incurred a liability to or on account of a Plan under
Section 515, 4062, 4063, 4201 or 4204 of ERISA, and there shall result from any
such event or events the imposition of a lien upon the assets of the Company or
any Subsidiary of the Company, the granting of a security interest on such
assets, or a liability to the PBGC or a Plan or a trustee appointed under ERISA
or a penalty under Section 4971 of the Code, and in each case, such event or
condition, together with all such events or conditions, if any, could reasonably
be expected to result in liability of the Company and the Subsidiaries of the
Company in an aggregate amount exceeding $1,000,000;

 

(j)            any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or the Company
or any Guarantor shall so assert in writing;

 

(k)                                  a Change of Control shall have occurred;

 

H-55

--------------------------------------------------------------------------------


 

(l)                                     the Company shall designate any
Indebtedness other than Indebtedness arising under the Credit Agreement as
“Designated Senior Indebtedness” (as that term is defined in the Indenture)
without the prior written approval of the Required Lenders; or

 

(m)                               an Event of Default (as defined in the
Indenture) shall have occurred and be continuing;

 

then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
by written or telephonic notice to the Company, take either or both of the
following actions, at the same or different times, (a) terminate the Commitments
and (b) declare (i) the Notes, both as to principal and interest, (ii) an amount
equal to the Aggregate Letters of Credit Outstanding and (iii) all other
Obligations, to be forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived,
anything contained herein or in the Notes to the contrary notwithstanding;
provided, however, that if an event specified in Section 8.01(f) or (g) hereof
shall have occurred, the Commitments shall automatically terminate and interest,
principal and amounts referred to in the preceding clauses (i), (ii) and
(iii) shall be immediately due and payable without presentment, demand, protest,
or other notice of any kind, all of which are expressly waived, anything
contained herein or in the Notes to the contrary notwithstanding.  With respect
to all Letters of Credit that shall not have expired or presentment for honor
shall not have occurred, the Company shall provide the Administrative Agent with
Cash Collateral in an amount equal to the aggregate undrawn amount of such
Letters of Credit.  Such Cash Collateral shall be applied by the Administrative
Agent to reimburse Issuing Lender for drawings under Letters of Credit for which
the Issuing Lender has not been reimbursed and, to the extent not so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Company at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other Obligations, with any amount remaining after such
satisfactions to be returned to the Company or paid to such other party as may
legally be entitled to the same.

 

ARTICLE IX
THE ADMINISTRATIVE AGENT

 

SECTION 9.01.                                  Appointment, Powers and
Immunities.  Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to act as its agent hereunder and under the other Loan
Documents with such powers as are specifically delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents together with
such other powers as are reasonably incidental thereto.  The Administrative
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and the other Loan Documents and shall not be a trustee for
any Lender, nor is the Administrative Agent acting in a fiduciary capacity of
any kind under this Agreement or the other Loan Documents or in respect thereof
or in respect of any Lender.  The Administrative Agent shall not be responsible
to the Lenders for any recitals, statements, representations or warranties
contained in this Agreement or the other Loan Documents, in any certificate or
other document referred to or provided for in, or received by any of them under,
this Agreement or the other Loan Documents, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents or any other document referred to or provided for
herein or therein or for the collectibility of the Loans or for the validity or
effectiveness of any assignment, mortgage, pledge, security agreement, financing
statement, document or instrument, or for the filing, recording, re-filing,
continuing or re-recording of any thereof or for any failure by the Company or
any Guarantor to perform any of its obligations hereunder or under the other
Loan Documents.  The Administrative Agent may take all actions by itself and/or
it may employ agents and attorneys-in-fact, and shall not be responsible to any
Lender, except as to money or the securities received by it or its authorized
agents, for the negligence or

 

H-56

--------------------------------------------------------------------------------


 

misconduct of itself or its employees or of any such agents or
attorneys-in-fact, if such agents or attorneys-in-fact are selected by it with
reasonable care.  Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder or under the other Loan
Documents or in connection herewith or therewith, except for its or their own
gross negligence or willful misconduct.

 

SECTION 9.02.                                  Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability to any Lender for relying upon, any certification, notice or
other communication (including any thereof by telephone, telex, telegram or
cable) believed by it to be genuine and correct and to have been signed or sent
by or on behalf of the proper Person or Persons, and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Administrative Agent.  As to any matters not expressly provided for by this
Agreement or the other Loan Documents, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder or
under the other Loan Documents in accordance with instructions signed by the
Required Lenders, or such other number of Lenders as is specified in
Section 10.04 hereof, and such instructions of the Required Lenders or other
number of Lenders as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.

 

SECTION 9.03.                                  Events of Default.  The
Administrative Agent shall not be deemed to have knowledge of the occurrence of
a Default or Event of Default (other than the non-payment of principal of or
interest on the Loans, of amounts payable in respect of draws under Letters of
Credit, or of fees to the extent the same are required to be paid to the
Administrative Agent for the account of the Lenders), unless the Administrative
Agent has received notice from a Lender or the Company specifying such Default
or Event of Default and stating that such notice is a “Notice of Default”.  In
the event that the Administrative Agent receives such a notice of the occurrence
of a Default or Event of Default, the Administrative Agent shall give prompt
notice thereof to the Lenders.  The Administrative Agent shall (subject to
Section 9.07 hereof) take such action with respect to such Default or Event of
Default as shall be directed by the Required Lenders, except as otherwise
provided in Section 10.04 hereof; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but is not obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interest of the Lenders.

 

SECTION 9.04.                                  Rights as a Lender.  With respect
to its Commitment and the Loans made by it, the Person which is the
Administrative Agent, in its capacity as a Lender hereunder, shall have the same
rights and powers hereunder as any other Lender and may exercise the same as
though it were not acting as the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include each entity
which is the Administrative Agent in its individual capacity.  The Person which
is the Administrative Agent and its Affiliates may (without having to account
therefor to any Lender) accept deposits from, lend money to and generally engage
in any kind of banking, trust or other business with the Company or its
Affiliates, as if it were not acting as the Administrative Agent, and, except to
the extent otherwise herein specifically set forth, the Administrative Agent may
accept fees and other consideration from the Company or its Affiliates, for
services in connection with this Agreement or any of the other Loan Documents or
otherwise without having to account for the same to the Lenders.

 

SECTION 9.05.                                  Indemnification.  The Lenders
shall indemnify the Administrative Agent (to the extent not reimbursed by the
Company under Section 10.03 hereof), ratably in accordance with the aggregate
outstanding principal amount of the Loans made by the Lenders (or, if no Loans
are at the time outstanding, ratably in accordance with their respective
Commitments), for any and all liabilities,

 

H-57

--------------------------------------------------------------------------------


 

obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
the Administrative Agent in any way relating to or arising out of this Agreement
or any of the other Loan Documents or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby and
thereby (including, without limitation, the costs and expenses which the Company
is obligated to pay under Section 10.03 hereof or under the applicable
provisions of any other Loan Document) or the enforcement of any of the terms
hereof or of any other Loan Document, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Administrative Agent.

 

SECTION 9.06.                                  Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender agrees that it has, independently and
without reliance on the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of the Company and decision to enter into this Agreement and that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement or under the other Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Company of this Agreement or
the other Loan Documents or any other document referred to or provided for
herein or therein or to inspect the properties or books of the Company.  Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Administrative Agent hereunder or under the
other Loan Documents, or furnished to the Administrative Agent with counterparts
or copies for the Lenders, the Administrative Agent shall not have any duty or
ability to provide any Lender with any credit or other information concerning
the affairs, financial condition or business of the Company, which may come into
the possession of  the Administrative Agent or any of its Affiliates.

 

SECTION 9.07.                                  Failure to Act.  Except for
action expressly required of the Administrative Agent hereunder or under any
other Loan Documents, the Administrative Agent shall in all cases be fully
justified in failing or refusing to act hereunder or thereunder unless it shall
be indemnified to its satisfaction by the Lenders against any and all liability
(except gross negligence and willful misconduct) and expense which may be
incurred by it by reason of taking or continuing to take any such action.

 

SECTION 9.08.                                  Resignation of the Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this Section 9.08, the Administrative Agent may resign at
any time by notifying the Lenders and the Company.  Upon any such resignation,
the Required Lenders shall have the right,  with the approval of the Company
provided no Default or Event of Default shall have occurred and then be
continuing, such approval not to be unreasonably withheld, delayed or
conditioned, to appoint a successor to the Administrative Agent.  If no
successor shall have been so appointed by the Required Lenders (with the
approval of the Company) and shall have accepted such appointment within 30 days
after the resigning Administrative Agent gives notice of its resignation, then
the resigning Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank of similar standing with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations
hereunder as of such date.  The fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor.  After the
Administrative Agent’s resignation

 

H-58

--------------------------------------------------------------------------------


 

hereunder, the provisions of this Article and Section 10.03 hereof shall
continue in effect for the benefit of such resigning Administrative Agent in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

 

SECTION 9.09.                                  Sharing of Collateral and
Payments.  In the event that at any time any Lender shall obtain payment in
respect of the Obligations, or receive any collateral in respect thereof,
whether voluntarily or involuntarily, through the exercise of a right of
banker’s lien, set-off or counterclaim against the Company or otherwise, which
results in it receiving more than its pro rata share of the aggregate payments
with respect to all of the Obligations (other than any payment expressly
provided hereunder to be distributed on other than a pro rata basis), then such
Lender  shall be deemed to have simultaneously purchased from the other Lenders
a share in their Obligations so that the amount of the Obligations held by each
of the Lenders shall be pro rata;  provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from the Lender which
received the proportionate over-payment, such purchase shall be rescinded, and
the purchase price and benefits returned, to the extent of such recovery, but
without interest.  The Company agrees, to the extent it may do so under
applicable law, that each Lender so purchasing a portion of another Lender’s
Loan or participation in any Letter of Credit may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

 

ARTICLE X
MISCELLANEOUS

 

SECTION 10.01.    Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and unless otherwise expressly provided herein, shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered by hand to such party or one Business Day after being sent by
overnight mail to the address set forth below, or, in the case of telecopy
notice, when acknowledged as received, or if sent by registered or certified
mail, three (3) Business Days after the day on which mailed in the United
States, addressed to such party at such address:

 

(a)                                  if to the Administrative Agent, at:

 

HSBC Bank USA, National Association

534 Broad Hollow Road

Melville, New York 11747

Attention:                                         Christopher J. Mendelsohn or
Relationship Manager - Veeco
Instruments Inc.

Telecopy:                                           (631) 752-4340

 

With a copy to:

 

Farrell Fritz, P.C.

EAB Plaza, West Tower

Uniondale, New York 11556

Attention:                                         Robert C. Creighton, Esq.

Telecopy:                                           (516) 227-0777

 

H-59

--------------------------------------------------------------------------------


 

(b)                                 if to the Company, at:

 

Veeco Instruments Inc.

100 Sunnyside Boulevard, Suite B

Woodbury, New York  11797

Attention:                                         Chief Financial Officer

Telecopy:                                           (516) 677-0380

 

With a copy to:

 

Veeco Instruments Inc.

100 Sunnyside Boulevard, Suite B

Woodbury, New York  11797

Attention:                                         General Counsel

Telecopy:                                           (516) 714-1208

 

(c)                                  if to any Lender, to its address set forth
in the signature page of this Agreement and to the person so designated

 

- and -

 

(d)                         as to each such party at such other address as such
party shall have designated, (i) if such party is a Lender, by written notice to
the Administrative Agent and the Company, (ii) if such party is the Company, by
written notice to the Administrative Agent and each Lender, and (iii) if such
party is the Administrative Agent, by written notice to the Company and each
Lender, in each case delivered in accordance with the provisions of this
Section 10.01.

 

SECTION 10.02.                           Effectiveness; Survival; Integration. 
This Agreement shall become effective on the date on which all parties hereto
shall have signed a counterpart copy hereof and shall have delivered the same to
the Administrative Agent.  All representations and warranties made herein and in
the other Loan Documents and in the certificates delivered pursuant hereto or
thereto shall survive the making by the Lenders of the Loans and the issuance by
the Issuing Lender of Letters of Credit, in each case, as herein contemplated
and the execution and delivery to the Lenders of the Notes evidencing the Loans
and shall continue in full force and effect so long as the Obligations hereunder
are outstanding and unpaid and the Commitments are in effect.  The obligations
of the Company pursuant to Section 3.07, Section 3.08, Section 3.10,
Section 3.13, Section 3.14, Section 6.13, and Section 10.03 hereof shall,
notwithstanding anything herein to the contrary,  survive termination of this
Agreement and payment of the Obligations.  This Agreement and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

SECTION 10.03.                           Expenses.  The Company agrees (a) to
indemnify, defend and hold harmless the Administrative Agent, the Issuing Lender
and each Lender and their respective officers, directors, employees, and
affiliates (each, an “indemnified person”) from and against any and all losses,
claims, damages, liabilities or judgments to which any such indemnified Person
may be subject and arising out of or in connection with the Loan Documents, the
financings contemplated hereby, the use of any proceeds of such financings or
any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any of such indemnified persons is a party thereto,
and to reimburse each of

 

H-60

--------------------------------------------------------------------------------


 

such indemnified persons upon demand for any reasonable  legal or other expenses
incurred in connection with the investigation or defending any of the foregoing;
provided that the foregoing indemnity will not, as to any indemnified person,
apply to losses, claims, damages, liabilities, judgments or related expenses to
the extent arising from the willful misconduct or gross negligence of such
indemnified person, (b) to pay or reimburse the Administrative Agent for all its
out-of-pocket costs and reasonable expenses incurred in connection with the
preparation and execution of and any amendment, supplement or modification to
this Agreement, the Notes any other Loan Documents, and any other documents
prepared in connection herewith or therewith, and the consummation of the
transactions contemplated hereby and thereby, including without limitation, the
reasonable fees and disbursements of Farrell Fritz, P.C., counsel to the
Administrative Agent, and (c) to pay or reimburse each Lender and the
Administrative Agent for all their costs and expenses incurred in connection
with the enforcement and preservation of any rights under this Agreement, the
Notes and the other Loan Documents, including, without limitation, the
reasonable fees and disbursements of counsel (including, without limitation,
in-house counsel) to the Administrative Agent and to the several Lenders,
including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.

 

SECTION 10.04.                           Amendments and Waivers.  With the
written consent of the Required Lenders, the Administrative Agent and the
Company may, from time to time, enter into written amendments, supplements or
modifications hereto for the purpose of adding any provisions to this Agreement
or the Notes or any of the other Loan Documents or changing in any manner the
rights of the Lenders or of the Company hereunder or thereunder, and with the
written consent of the Required Lenders, the Administrative Agent on behalf of
the Lenders may execute and deliver to the Company a written instrument waiving,
on such terms and conditions as the Administrative Agent or the Required Lenders
may specify in such instrument, any of the requirements of this Agreement or the
Notes or any of the other Loan Documents or any Default or Event of Default;
provided, however, that no such waiver and no such amendment, or supplement or
modification shall (a) extend the maturity of any Note or any installment
thereof or the Revolving Credit Commitment Termination Date; (b) reduce the rate
or extend the time of payment of interest on any Note or any fees payable to the
Lenders hereunder; (c) reduce the principal amount of any Note or the amount of
any reimbursement due in respect of any Letter of Credit; (d) amend, modify or
waive any provision of this Section 10.04; (e) reduce the percentage specified
in the definition of Required Lenders or amend or modify any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination granting consent
hereunder; (f) consent to the assignment or transfer by the Company of any of
its rights or obligations under this Agreement; (g) except as expressly
permitted pursuant to this Agreement or any other Loan Document release any
collateral security granted to the Administrative Agent, if any; (h) release any
Guarantor from its Guaranty, or limit any Guarantor’s liability with respect to
its Guaranty, except with respect to the release of any Guarantor which
subsequently becomes a Non-Material Subsidiary; or (i) increase the amount of
the Total Commitment; or (j) permit any Letter of Credit issued hereunder to
expire on or after the Revolving Credit Commitment Termination Date, in each
case specified in clauses (a) through (j) above without the written consent of
all the Lenders; and provided, further, that no such waiver and no such
amendment, supplement or modification shall (i) amend, modify, supplement or
waive any provision of Article IX hereof with respect to the Administrative
Agent without the written consent of the Administrative Agent or (ii) increase
the amount of any Lender’s Commitment without the written consent of such
Lender.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the
Company, the Lenders, the Administrative Agent and all future holders of the
Notes.

 

H-61

--------------------------------------------------------------------------------


 

SECTION 10.05.                           Successors and Assigns; Participations.

 

(a)                                  This Agreement shall be binding upon and
inure to the benefit of the Company, the Lenders, the Administrative Agent, all
future holders of the Notes and their respective successors and assigns, except
that the Company may not assign or transfer any of its rights or obligations
under this Agreement or any other Loan Document without the prior written
consent of each Lender (and any such assignment or transfer without such consent
shall be null and void).

 

(b)                                 Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell to one or more banks or other financial institutions (“Participants”)
participating interests in any Loan owing to such Lender, any Note held by such
Lender, any Commitment of such Lender or any other interest of such Lender
hereunder.  In the event of any such sale by a Lender of participating interests
to a Participant, such Lender’s obligations under this Agreement to the other
parties under this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Note for all purposes under this Agreement, and the Company
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  The Company agrees that each Participant shall be entitled to the
benefits of Sections 3.07, 3.08, 3.10, 3.13 and 3.14 hereof with respect to its
participation in the Commitments and in the Loans and Letters of Credit
outstanding from time to time; provided, however, that no Participant shall be
entitled to receive any greater amount pursuant to such Sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.  No Participant shall have the right to consent
to any amendment to, or waiver of, any provision of this Agreement, except the
transferor Lender may provide in its agreement with the Participant that such
Lender will not, without the consent of the Participant, agree to any amendment
or waiver described in clause (a) through clause (k) of Section 10.04 hereof.

 

(c)                                  Subject to the last sentence of this
paragraph (c) any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to any Lender
or any domestic banking affiliate thereof, and, with the consent of the
Administrative Agent, and, so long as no Default or Event of Default shall have
occurred and be continuing, the Company (which in each case shall not be
unreasonably withheld, delayed or conditioned), to one or more additional banks
or financial institutions (“Purchasing Lenders”) all or any part of its rights
and obligations under this Agreement and the other Loan Documents pursuant to an
Assignment and Acceptance Agreement, executed by such Purchasing Lender, such
transferor Lender and the Administrative Agent (and, in the case of an
Assignment and Acceptance Agreement relating to a Purchasing Lender that is not
then a Lender or a domestic banking affiliate thereof, also executed by the
Company), and delivered to the Administrative Agent for its acceptance.  Upon
such execution, delivery and acceptance from and after the effective date
specified in such Assignment and Acceptance Agreement, (i) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance Agreement, have the rights and obligations of a Lender
hereunder with Commitments as set forth therein and (ii) the transferor Lender
thereunder shall, to the extent provided in such Assignment and Acceptance
Agreement, be released from its obligations under this Agreement arising after
such transfer  (and, in the case of an Assignment and Acceptance Agreement
covering all or the remaining portion of a transferor Lender’s rights and
obligations under this Agreement, such transferor Lender shall cease to be a
party hereto except as to Sections 3.07, 3.08, 3.10 and 10.03 hereof for the
period prior to the effective date).  Such Assignment and Acceptance Agreement
shall be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Purchasing Lender and the resulting
adjustment of Commitment Proportions arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under or in respect of this Agreement and the Notes.  On or
prior to the effective date specified in such Assignment and Acceptance
Agreement, the

 

H-62

--------------------------------------------------------------------------------


 

Company, at its own expense, shall execute and deliver to the Administrative
Agent, in exchange for the surrendered Note, a new Revolving Credit Note to the
order of such Purchasing Lender in an amount equal to each Commitments assumed
by it pursuant to such Assignment and Acceptance Agreement and, if the
transferor Lender has retained any Commitment hereunder, a new Revolving Credit
Note to the order of the transferor Lender in an amount equal to such Commitment
retained by it hereunder.  Such new Notes shall be in a principal amount equal
to the principal amount of such surrendered Notes, shall be dated the effective
date specified in the Assignment and Acceptance Agreement and shall otherwise be
in the form of the Notes replaced thereby.  The Notes surrendered by the
transferor Lender shall be returned by the Administrative Agent to the Company
marked “cancelled”.  Anything in this Section 10.05 to the contrary
notwithstanding, no transfer to a Purchasing Lender shall be made pursuant to
this paragraph (c) if (x) such transfer by any one transferor Lender to any one
Purchasing Lender (other than a Purchasing Lender which is a Lender hereunder
prior to such transfer) is in respect of less than $10,000,000 of the
Commitments of such transferor Lender or (y) if less than all of the Commitment
of such transferor Lender is transferred, after giving effect to such transfer
the amount held by any transferor Lender would be less than $10,000,000.

 

(d)                                 The Administrative Agent, on behalf of the
Company, shall maintain at its address referred to in Section 10.01 hereof a
copy of each Assignment and Acceptance Agreement delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders
and the commitments of, and principal amount of the Loans owing to, each Lender
from time to time.  The entries in the Register shall be conclusive, in the
absence of demonstrable error and the Company, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loans recorded therein for all purposes of this Agreement.  The
Register shall be available for inspection by the Company or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance Agreement executed by a transferor Lender and a Purchasing Lender
(and, in the case of a Purchasing Lender that is not then a Lender or an
Affiliate thereof, by the Company) together with payment by the Purchasing
Lender to the Administrative Agent of a registration and processing fee of
$3,500 if the Purchasing Lender is not a Lender prior to the execution of an
Assignment and Acceptance Agreement and $2,500 if the Purchasing Lender is a
Lender prior to the execution of an Assignment and Acceptance Agreement, the
Administrative Agent shall (i) accept such Assignment and Acceptance Agreement,
(ii) record the information contained therein in the Register, and (iii) give
prompt notice of such acceptance and recordation to the Lenders and the Company.

 

(f)                                    The Company authorizes each Lender to
disclose to any Participant or Purchasing Lender (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning the Company and its Affiliates which has been delivered to
such Lender by or on behalf of the Company pursuant to this Agreement or which
has been delivered to such Lender by the Company in connection with such
Lender’s credit evaluation of the Company and its Subsidiaries prior to entering
into this Agreement.

 

(g)                                 If, pursuant to this Section 10.05, any
interest in this Agreement, a participation agreement, or any Note is
transferred to any transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, (i) to represent to the transferor Lender (for the benefit of the
transferor Lender, the Administrative Agent and the Company) that under
applicable law and treaties no taxes will be required to be withheld by the
Administrative Agent, the

 

H-63

--------------------------------------------------------------------------------


 

Company, or the transferor Lender with respect to any payments to be made to
such Transferee in respect of the Loans, (ii) to furnish to the Administrative
Agent, the transferor Lender and the Company the documentation required of
Lenders under Section 3.10(c) hereof, and (iii) to agree (for the benefit of the
Administrative Agent, the transferor Lender and the Company) to provide the
Administrative Agent, the transferor Lender and the Company such additional
documentation required by Lenders in the future under Section 3.10(c) hereof.

 

(h)                                 Any Lender may at any time pledge or assign
or grant a security interest in all or any part of its rights under this
Agreement and the other Loan Documents, including any portion of its Notes, to
any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341, provided that no such assignment
shall release the transferor Lender from its Commitments or its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
to this Agreement.

 

SECTION 10.06.                           No Waiver; Cumulative Remedies. 
Neither any failure nor any delay on the part of any Lender, the Issuing Lender
or the Administrative Agent in exercising any right, power or privilege
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof, nor shall a single or partial exercise thereof preclude any other or
further exercise of any other right, power or privilege.  The rights, remedies,
powers and privileges herein provided or provided in the other Loan Documents
are cumulative and not exclusive of any rights, remedies powers and privileges
provided by law.

 

SECTION 10.07.                           APPLICABLE LAW.  THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

SECTION 10.08.                           SUBMISSION TO JURISDICTION; JURY
WAIVER.  THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF
NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT
AND RELATED TO OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE COMPANY HEREBY WAIVES AND AGREES NOT TO ASSERT
BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH FEDERAL OR STATE COURTS, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY AGREES NOT TO (i) SEEK
AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY
ANY COURT OF ANY OTHER NATION OR

 

H-64

--------------------------------------------------------------------------------


 

JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT
OR (ii) ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS
SUCH COUNTERCLAIM IS A COMPULSORY OR MANDATORY COUNTERCLAIM UNDER APPLICABLE
LAWS GOVERNING CIVIL PROCEDURE.  THE COMPANY AGREES THAT SERVICE OF PROCESS
MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR NOTICES
SET FORTH IN THIS AGREEMENT OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW YORK. 
EACH PARTY HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES TO THE EXTENT
PERMITTED BY APPLICABLE LAW THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY RELATING THERETO,
AND AGREES THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED.  EXCEPT AS
PROHIBITED BY LAW, THE COMPANY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
COMPANY CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THEY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE LENDERS TO ENTER INTO THIS AGREEMENT AND TO MAKE THE LOANS AND OTHER
EXTENSIONS OF CREDIT.

 

SECTION 10.09.                           Severability.  In case any one or more
of the provisions contained in this Agreement, any Note or any other Loan
Document should be invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby in such jurisdiction nor shall such invalidity, illegality or
unenforceability invalidate such affected provision in any other jurisdiction.

 

SECTION 10.10.                           Right of Setoff.  The Company and the
Guarantors hereby grant to the Administrative Agent, the Issuing Lender, each
Lender and each Affiliate of each Lender, a continuing lien, security interest
and right of setoff as security for all liabilities and obligations to the
Administrative Agent, the Issuing Lender and each Lender, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Administrative Agent, the Issuing Lender, any Lender or any Affiliate of
such Lender and their respective successors or assigns or in transit to any of
them.  At any time, without demand or notice (any such notice being expressly
waived by the Company), the Administrative Agent, the Issuing Lender, each
Lender and each Affiliate of

 

H-65

--------------------------------------------------------------------------------


 

each Lender may set off the same or any part thereof and apply the same to any
liability or obligation of the Company or any Guarantor even though unmatured
and regardless of the adequacy of any other collateral securing this Agreement. 
ANY AND ALL RIGHTS TO REQUIRE THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, EACH
LENDER OR ANY AFFILIATE OF EACH LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH
RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THIS AGREEMENT, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE COMPANY OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND
IRREVOCABLY WAIVED.

 

SECTION 10.11.                           Confidentiality.   Each of the
Administrative Agent and each Lender agrees to keep confidential all non-public
information, materials and documents furnished by the Company to the
Administrative Agent and the Lenders pursuant to this Agreement (the
“Confidential Information”).  Notwithstanding the foregoing, such party shall be
permitted to disclose Confidential Information (a) to such of its officers,
directors, employees, agents, representatives and professional advisors in any
of the transactions contemplated by, or the administration of, this Agreement;
(b) to the extent such Confidential Information (i) becomes publicly available
other than as a result of a breach of this Section 10.11 by the disclosing
party, or (ii) becomes available to such party on a non-confidential basis from
a source other than the Company or its Subsidiaries which to such party’s
knowledge is not prohibited from disclosing such Confidential Information to
such party by a contractual or other legal obligation; (c) to the extent the
Company or any of its Subsidiaries shall have consented to such disclosure in
writing; or (d) to any prospective transferee or participant in connection with
any contemplated transfer of the Notes or any interest therein provided such
transferee or participant agrees to treat the Confidential Information in a
manner consistent with this Section 10.11.  Nothing herein shall prohibit the
disclosure of Confidential Information required in connection with any
litigation or where such disclosure is required pursuant to applicable laws,
regulations, court order or similar legal process or requested by any
governmental agency or authority; provided, however, in the event that such
party is requested or required by law to disclose any of the Confidential
Information, such party shall provide the Company with written notice, unless
notice is prohibited by law, of any such request or requirement so that the
Company may seek a protective order or other appropriate remedy; provided that
no such notification shall be required in respect of any disclosure to
regulatory authorities having jurisdiction over such party.

 

SECTION 10.12.                           Headings.  Section headings used herein
are for convenience of reference only and are not to affect the construction of
or be taken into consideration in interpreting this Agreement.

 

SECTION 10.13.                           Construction.  This Agreement is the
result of negotiations between, and has been reviewed by, the Company, the
Administrative Agent, the Lenders and their respective counsel.  Accordingly,
this Agreement shall be deemed to be the product of each party hereto, and no
ambiguity shall be construed in favor of or against either the Company, the
Administrative Agent, or any Lender.

 

SECTION 10.14.                           Counterparts.  This Agreement may be
executed in two or more

 

H-66

--------------------------------------------------------------------------------


 

counterparts, each of which shall constitute an original, but all of which,
taken together, shall constitute one and the same instrument.

 

SECTION 10.15.                           Special Provisions with Respect to
Subordinated Notes.   The parties acknowledge and agree that the indebtedness of
the Company to the Lenders hereunder shall constitute “Designated Senior
Indebtedness” for purposes of the Indenture.

 

SECTION 10.16.                           US Patriot Act.  Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Company that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender to identify the Company in accordance with the Act.  The Company will
provide such information and take such actions as are reasonably requested by
the Administrative Agent or any Lender in order to assist such party in
maintaining compliance with the Act.

 

[next page is signature page]

 

H-67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company, the Administrative Agent and the Lenders have
caused this Agreement to be duly executed by their duly authorized officers, as
of the day and year first above written.

 

 

 

VEECO INSTRUMENTS INC.

 

 

 

By:

/s/ John F. Rein, Jr.

 

 

Name:

John F. Rein, Jr.

 

Title:

Executive Vice President/Chief
Financial Officer

 

H-68

--------------------------------------------------------------------------------


 

Revolving Credit

 

HSBC BANK USA, NATIONAL

Commitment: $25,000,000

 

ASSOCIATION, as Administrative Agent, as a
Lender, as Swingline Lender and as Issuing Lender

 

 

By:

/s/ Christopher Mendelsohn

 

 

Name:

Christopher Mendelsohn

 

Title:

First Vice President

 

 Lending Office for Prime Rate Loans:

 

HSBC Bank USA, National Association

Special Lending Dept., 26th Floor

1 HSBC Center

Buffalo, New York 14203

 

Lending Office for Eurocurrency Loans:

 

HSBC Bank USA, National Association

Special Lending Dept., 26th Floor

1 HSBC Center

Buffalo, New York 14203

 

Address for Notices:

 

HSBC Bank USA, National Association

534 Broad Hollow Road

Melville, New York 11747

Attention:                                         Relationship Manager -

Veeco Instruments Inc.

 Telecopy:                                        (631) 752-4340

 

H-69

--------------------------------------------------------------------------------


 

Revolving Credit

 

THE BANK OF NEW YORK, as a Lender

Commitment: $15,000,000

 

 

 

 

By:

/s/ William Ewing

 

 

Name:

William Ewing

 

Title:

Vice President

 

 Lending Office for Prime Rate Loans:

 

The Bank of New York

1401 Franklin Avenue

Garden City, New York 11530

Attention: Scott Kolark

 

Lending Office for Eurocurrency Loans:

 

The Bank of New York

1401 Franklin Avenue

Garden City, New York 11530

Attention: Scott Kolark

 

Address for Notices:

 

The Bank of New York

1401 Franklin Avenue

Garden City, New York 11530

Attention:                                         Anita Schmidt, Relationship
Manager - Veeco Instruments Inc.

 Telecopy:                                        (516) 294-2055

 

H-70

--------------------------------------------------------------------------------


 

Revolving Credit

 

NORTH FORK BANK, as a Lender

Commitment: $10,000,000

 

 

 

 

By:

/s/ Robert J. Milas

 

 

Name:

Robert J. Milas

 

Title:

Vice President

 

Lending Office for Prime Rate Loans:

 

North Fork Bank

275 Broad Hollow Road

Melville, New York 11747

Attention:                                            Laura Lowy, Vice President

Telecopy No.:                     (631) 844-1459

 

Lending Office for Eurocurrency Loans:

 

North Fork Bank

275 Broad Hollow Road

Melville, New York 11747

Attention:                                           Laura Lowy, Vice President

Telecopy No.:                     (631) 844-1459

 

Address for Notices:

 

North Fork Bank

275 Broad Hollow Road

Melville, New York 11747

Attention:                                         Kevin M. Brown, Senior

Vice President

Telecopy No.:                     (631) 501-4840

 

H-71

--------------------------------------------------------------------------------